UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 07-01-2012 – 06-30-2013 Item 1. Proxy Voting Record. Emerging Markets AAC TECHNOLOGIES HOLDINGS INC. Ticker: 02018 Security ID: G2953R114 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Ingrid Chunyuan Wu as Director For Against Management 3b Elect Koh Boon Hwee as Director For For Management 3c Elect Chang Carmen I-Hua as Director For For Management 3d Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares ALMACENES EXITO S.A. Ticker: EXITO Security ID: P3782F107 Meeting Date: MAR 19, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Verify Quorum None None Management 2 Approve Meeting Agenda For For Management 3 Elect Meeting Approval Committee For For Management 4 Accept Board and Chairman's Report For For Management 5 Present Individual and Consolidated For For Management Financial Statements and Statutory Reports 6 Present Auditor's Report For For Management 7 Approve Management Report, Financial For For Management Statements and Statutory Reports 8 Approve Plan to Implement NIIF as per For For Management Law 2784 9.1 Approve Allocation of Income For For Management 9.2 Approve Donations For Against Management 10 Other Business For Against Management ALSEA SAB DE CV Ticker: ALSEA Security ID: P0212A104 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year 2012 2 Approve Dividend Distribution For For Management 3 Approve Annual Report on Operations For For Management Carried by Key Board Committees 4 Elect or Ratify Directors, Key For Against Management Management and Members of Board Committees 5 Approve Remuneration of Directors, Key For For Management Management and Members of Board Committees 6 Approve Report on Share Repurchase For For Management Policies and Set Maximum Amount for Share Repurchase Reserve ALSEA SAB DE CV Ticker: ALSEA Security ID: P0212A104 Meeting Date: APR 29, 2013 Meeting Type: Special Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reduction in Share Capital via For For Management Cancellation of Treasury Shares 2 Amend Article 6 of Bylaws; Authorize For Against Management Board to Obtain Certification of Bylaws 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions ANHANGUERA EDUCACIONAL PARTICIPACOES S.A Ticker: AEDU3 Security ID: P0355L115 Meeting Date: MAR 11, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Option Plan For Against Management 2 Ratify Acquisition of Grupo Uniban, For For Management including Academia Paulista Anchieta Ltda (APA), Uniao Pan-Americana de Ensino S/C Ltda (UNIPAN) and Uniao Bandeirante de Educacao Ltda (UBE) 3 Appoint Independent Firm to Appraise For For Management the Proposed Transaction ANHANGUERA EDUCACIONAL PARTICIPACOES S.A Ticker: AEDU3 Security ID: P0355L115 Meeting Date: APR 30, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 3:1 Stock Split For For Management 2 Amend Articles to Reflect Changes in For For Management Capital ANHANGUERA EDUCACIONAL PARTICIPACOES S.A Ticker: AEDU3 Security ID: P0355L115 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Capital Budget and Allocation For For Management of Income 3 Elect Directors For For Management 4 Approve Remuneration of Company's For Against Management Management 5 Elect Fiscal Council Members and For For Management Approve their Remuneration ASPEN PHARMACARE HOLDINGS LTD Ticker: APN Security ID: S0754A105 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2012 2a Re-elect Judy Dlamini as Director For Against Management 2b Re-elect John Buchanan as Director For For Management 2c Re-elect Rafique Bagus as Director For For Management 3 Elect Kuseni Dlamini as Director For For Management 4 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company and Appoint Tanya Rae as the Individual Registered Auditor 5a Re-elect John Buchanan as Member of For For Management the Audit and Risk Committee 5b Re-elect Roy Andersen as Member of the For For Management Audit and Risk Committee 5c Re-elect Sindi Zilwa as Member of the For For Management Audit and Risk Committee 6 Amend the Restated Deeds of the Share For For Management Incentive Scheme and Share Appreciation Plan 7 Place Authorised but Unissued Shares For Against Management under Control of Directors 8 Approve Remuneration Policy For For Management 9 Authorise Board to Ratify and Execute For For Management Approved Resolutions 1 Approve Remuneration of Non-Executive For For Management Directors 2 Approve Financial Assistance to For For Management Related or Inter-related Company 3 Adopt New Memorandum of Incorporation For Against Management 4 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital AXIATA GROUP BHD. Ticker: AXIATA Security ID: Y0488A101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of MYR 0.15 Per For For Management Share 3 Approve Special Dividend of MYR 0.12 For For Management Per Share 4 Elect Jamaludin Ibrahim as Director For For Management 5 Elect Ghazzali Sheikh Abdul Khalid as For For Management Director 6 Elect Abdul Rahman Ahmad as Director For For Management 7 Elect Bella Ann Almeida as Director For For Management 8 Approve Remuneration of Non-Executive For For Management Directors for the Financial Year Ended Dec. 31, 2012 9 Approve Remuneration of Non-Executive For For Management Directors Effective Jan. 1, 2013 10 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 11 Approve Implementation of For For Management Shareholders' Mandate for Recurrent Related Party Transactions 12 Approve Share Plan Grant to Jamaludin For For Management Ibrahim, Managing Director/President and Group CEO BIM BIRLESIK MAGAZALAR AS Ticker: BIMAS Security ID: M2014F102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For For Management Authorize Presiding Council to Sign Minutes of Meeting 2 Accept Statutory Reports For For Management 3 Accept Financial Statements For For Management 4 Approve Allocation of Income For For Management 5 Amend Articles to Reflect Changes in For For Management Capital 6 Approve Discharge of Board and Auditors For For Management 7 Elect Directors and Approve Their For Against Management Remuneration 8 Amend Company Articles For For Management 9 Receive Information on Related Party None None Management Transactions 10 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 11 Receive Information on Charitable For Against Management Donations and Approve Upper Limit of Donations for 2013 12 Receive Information on the Guarantees, None None Management Pledges, and Mortgages Provided by the Company to Third Parties 13 Ratify External Auditors For Against Management 14 Approve Working Principles of the For For Management General Assembly 15 Wishes None None Management BLOOMBERRY RESORTS CORPORATION Ticker: BLOOM Security ID: Y0927M104 Meeting Date: JUN 24, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 4 Approve the Report of the Chairman and For For Management the Audited Financial Statements 5.1 Elect Enrique K. Razon, Jr. as a For For Management Director 5.2 Elect Jose Eduardo J. Alarilla as a For For Management Director 5.3 Elect Christian R. Gonzalez as a For For Management Director 5.4 Elect Estela Tuason-Occena as a For Against Management Director 5.5 Elect Donato C. Almeda as a Director For For Management 5.6 Elect Carlos C. Ejercito as a Director For For Management 5.7 Elect Jon Ramon Aboitiz as a Director For For Management 6 Appoint the External Auditor For For Management 7a Amend the Second Article of the For Against Management Articles of Incorporation of the Corporation to Include in Its Primary Purpose the Power to Guarantee the Obligations of Its Subsidiaries or Affiliates or Any Entity in which the Corporation has Lawful Interest BR MALLS PARTICIPACOES S.A. Ticker: BRML3 Security ID: P1908S102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends BR MALLS PARTICIPACOES S.A. Ticker: BRML3 Security ID: P1908S102 Meeting Date: MAY 15, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management Without Issuance of Shares 2 Amend Articles to Reflect Changes in For For Management Capital 3 Amend Article 19 For For Management BR PROPERTIES SA Ticker: BRPR3 Security ID: P1909V120 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Approve Remuneration of Company's For For Management Management 4 Elect Directors For For Management BR PROPERTIES SA Ticker: BRPR3 Security ID: P1909V120 Meeting Date: APR 30, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Agreements to Absorb For For Management Subsidiaries 2 Appoint Independent Firm to Appraise For For Management Proposed Transactions 3 Approve Independent Firm's Appraisal For For Management 4 Approve Absorption of Subsidiaries For For Management 5 Authorize Board to Ratify and Execute For For Management Approved Resolutions 6 Amend Articles to Reflect Changes in For For Management Capital 7 Amend Article 22 For For Management 8 Consolidate Bylaws For For Management BRASIL PHARMA SA Ticker: BPHA3 Security ID: P1815Q108 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Approve Remuneration of Company's For For Management Management 4 Elect Directors, Chairman, and Vice For Against Management Chairman BRASIL PHARMA SA Ticker: BPHA3 Security ID: P1815Q108 Meeting Date: MAY 13, 2013 Meeting Type: Special Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Independent Firm to Appraise For For Management Proposed Transaction 2 Approve Independent Firm's Appraisal For For Management 3 Approve Acquisition Agreement between For For Management the Company and Sant'ana S.A. Drogaria Farmacias 4 Approve Share Exchange Ratio For For Management 5 Approve Acquisition of Sant'ana S.A. For For Management Drogaria Farmacias 6 Amend Article 5 to Reflect Changes in For For Management Capital Due to Acquisition 7 Amend Article 6 to Reflect Changes to For For Management the Company's Authorized Capital 8 Change Company's Name For For Management 9 Consolidate Bylaws For For Management 10 Authorize Board to Ratify and Execute For For Management Approved Resolutions BRAZIL PHARMA SA Ticker: BPHA3 Security ID: P1815Q108 Meeting Date: SEP 17, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Meeting For For Management 2 Appoint Independent Firm to Appraise For For Management Proposed Transaction 3 Approve Independent Firm's Appraisal For For Management 4 Approve Acquisition Agreement between For For Management the Company and Farmais Franchising S. A. 5 Approve Share Exchange Ratio For For Management 6 Approve Acquisition of Farmais For For Management Franchising S.A. 7 Amend Article 5 to Reflect Changes in For For Management Capital 8 Amend Article 6 Re: Authorized Capital For For Management 9 Amend Article 2 to Reflect New Office For For Management Location 10 Consolidate Bylaws For For Management 11 Authorize Board to Ratify and Execute For For Management Approved Resolutions BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Ticker: 01114 Security ID: G1368B102 Meeting Date: DEC 21, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Revised Caps and the For For Management Connected Transactions with a Related Party 2 Approve Cross Guarantee Agreement For Against Management between Shenyang XingYuanDong Automobile Component Co., Ltd. and Huachen Automotive Group Holdings Company Ltd. BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Ticker: 01114 Security ID: G1368B102 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAY 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Wang Shiping as Director For For Management 2b Elect Tan Chengxu as Director For For Management 2c Authorize the Board to Fix For For Management Remuneration of Directors 3 Reappoint Grant Thornton Hong Kong For For Management Limited as Auditors and Authorize Board to Fix Their Remuneration 4a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 4c Authorize Reissuance of Repurchased For Against Management Shares BTG PACTUAL GROUP Ticker: BBTG11 Security ID: G16634126 Meeting Date: APR 30, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles 5 and 24 For For Management BTG PACTUAL GROUP Ticker: BBTG11 Security ID: G16634126 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For Against Management 4 Approve Remuneration of Company's For Against Management Management CCR S.A. Ticker: CCRO3 Security ID: P1413U105 Meeting Date: AUG 02, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Emerson de Almeida as For For Management Independent Director CCR S.A. Ticker: CCRO3 Security ID: P1413U105 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Capital Budget for Upcoming For For Management Fiscal Year 3 Approve Allocation of Income and For For Management Dividends 4 Fix Number of Directors and Fiscal For Against Management Council Members and Elect Board and Fiscal Council Members 5 Install Fiscal Council For For Management 6 Approve Remuneration of Company's For Against Management Management CEMEX SAB DE CV Ticker: CX Security ID: 151290889 Meeting Date: MAR 21, 2013 Meeting Type: Annual/Special Record Date: FEB 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year 2012 in Accordance with Mexican Securities Market Law; Accept Board Opinion on CEO Report; Present Reports of Audit and Corporate Practices Committees, Receive Report on Tax Obligations 2 Approve Allocation of Income For For Management 3 Authorize Increase in Variable Portion For For Management of Capital via Capitalization of Reserves and Issuance of Treasury Shares 4 Elect Directors, and Chairmen and For Against Management Members of Audit, Corporate Practices and Finance Committees 5 Approve Remuneration of Directors and For For Management Members of Audit, Corporate Practices and Finance Committees 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions 1 Authorize Issuance of Convertible For For Management Debentures without Preemptive Rights 2 Authorize Board to Ratify and Execute For For Management Approved Resolutions CHAILEASE HOLDING COMPANY LIMITED Ticker: 5871 Security ID: G20288109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2012 Business Operations For For Management Report and Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Issuance of New Shares through For For Management Capitalization of Retained Earnings 4 Amend Rules and Procedures Regarding For For Management General Meetings Of Shareholders 5 Approve Amendments to Procedures For For Management Governing the Acquisition or Disposal of Assets 6 Approve Amendments to Trading For For Management Procedures Governing Derivatives Products 7 Approve Amendments to the Procedures For For Management for Lending Funds to Other Parties 8 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 9 Approve Release of Restrictions on For For Management Competitive Activities of Directors CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD. Ticker: 01800 Security ID: Y14369105 Meeting Date: FEB 21, 2013 Meeting Type: Special Record Date: JAN 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Super Short-Term For For Management Debentures 2 Approve Proposed Change of Registered For Against Shareholder Capital of CCCC Finance Company Limited CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD. Ticker: 01800 Security ID: Y14369105 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Profit Distribution Plan and For For Management the Final Dividend 3 Reappoint PricewaterhouseCoopers and For For Management PricewaterhouseCoopers Zhong Tian LLP as International and Domestic Auditors, Respectively, and Authorize Board to Fix Their Remuneration 4 Approve Estimated Cap for the Internal For Against Management Guarantees of the Group in 2013 5 Approve the Estimated Total Amount of For Against Management the Day-to-Day Related Party Transactions 6 Approve Proposed Transaction Under the For Against Management Deposit Service Framework Agreement 7 Approve Report of the Board of For For Management Directors 8 Approve Report of the Supervisory For For Management Committee 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA LIANSU GROUP HOLDINGS LTD Ticker: 02128 Security ID: G2159F104 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAY 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Wong Luen Hei as Director For Against Management 3b Elect Kong Zhaocong as Director For For Management 3c Elect Bai Chongen as Director For Against Management 3d Elect Fung Pui Cheung as Director For For Management 3e Elect Cheung Man Yu as Director For For Management 3f Elect Gao Lixin as Director For For Management 3g Elect Wong Kwok Ho Jonathan as Director For Against Management 3h Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Ernst & Young as Auditors For For Management and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares 6 Approve Change of Company Name For For Management CHINA MINSHENG BANKING CORP., LTD. Ticker: 600016 Security ID: Y1495M112 Meeting Date: DEC 17, 2012 Meeting Type: Special Record Date: NOV 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect You Lantian as Independent For For Management Non-Executive Director 2 Elect Guo Guangchang as a For For Management Non-Executive Director 3 Amend Articles of Association For For Management CHINA MINSHENG BANKING CORP., LTD. Ticker: 600016 Security ID: Y1495M112 Meeting Date: JUN 17, 2013 Meeting Type: Annual Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Final Financial Report For For Management 3 Approve Annual Budgets of the Company For For Management for 2013 4 Approve Work Report of Board of For For Management Directors 5 Approve Work Report of Supervisory For For Management Board 6a Approve Profit Distribution Proposal For For Management for the Second Half of 2012 of the Company 6b Approve Interim Profit Distribution For For Management Policy for 2013 of the Company 7 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 8 Amend Terms of Reference of the For For Management Supervisory Board 9 Amend Administrative Measures of For For Management Connected Transactions 10 Approve Proposed Issuance Plans of For For Management Eligible Tier-2 Capital Instruments 11 Amend Articles of Association of the For For Management Company CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 00688 Security ID: Y15004107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Hao Jian Min as Director For For Management 3b Elect Xiao Xiao as Director For Against Management 3c Elect Guo Yong as Director For Against Management 3d Elect Kan Hongbo as Director For Against Management 3e Elect Wong Ying Ho, Kennedy as Director For For Management 3f Elect Fan Hsu Lai Tai, Rita as Director For For Management 3g Elect Li Man Bun, Brian David as For Against Management Director 4 Authorize Board to Fix the For For Management Remuneration of Directors 5 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 00688 Security ID: Y15004107 Meeting Date: MAY 30, 2013 Meeting Type: Special Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve New Master CSCECL Group For For Management Engagement Agreement and the Proposed Cap CHINA RAILWAY CONSTRUCTION CORPORATION LTD. Ticker: 601186 Security ID: Y1508P110 Meeting Date: DEC 28, 2012 Meeting Type: Special Record Date: NOV 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association of the For For Management Company 2 Approve Shareholders' Return Plan of For For Management China Railway Construction Corporation Limited for the Coming Three Years of 2012-2014 3 Approve Issuance of Medium-term Notes For For Management and Short-term Financing Bonds CHINA RAILWAY CONSTRUCTION CORPORATION LTD. Ticker: 601186 Security ID: Y1508P110 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Audited Financial Statements For For Management 4 Approve Profits Distribution Plan For For Management 5 Approve Annual Report for the Year For For Management Ended Dec. 31, 2012 6 Elect Zhang Zongyan as Director For For Management 7 Appoint External Auditors and the For For Management Payment of 2012 Auditing Service Fee 8 Appoint Internal Control Auditors and For For Management the Payment of 2012 Auditing Service Fee 9 Approve Directors' Remuneration For For Management Packages for 2012 10 Approve Increase of Issuance Size of For For Management Overseas Bonds 11 Approve Adjustment on Term of For For Management Medium-Term Notes 12 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA SHENHUA ENERGY CO., LTD. Ticker: 01088 Security ID: Y1504C113 Meeting Date: JUN 21, 2013 Meeting Type: Special Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital CHINA SHENHUA ENERGY CO., LTD. Ticker: 01088 Security ID: Y1504C113 Meeting Date: JUN 21, 2013 Meeting Type: Annual Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Board of For For Management Supervisors 3 Accept Audited Financial Statements For For Management 4 Approve Profit Distribution Plan and For For Management Declare Final Dividend 5 Approve Remuneration of Directors and For For Management Supervisors 6 Appoint Deloitte Touche Tohmatsu and For For Management Deloitte Touche Tohmatsu CPA Ltd. as International and PRC Auditors, Respectively, and Authorize A Committee to Fix Their Remuneration 7 Approve Revision of Annual Cap Under For For Management the Current Mutual Coal Supply Agreement 8 Approve Supplementary Agreement to the For Against Management Current Financial Services Agreement and Revision of Certain Annual Caps 9 Approve Mutual Coal Supply Agreement For For Management and the Proposed Annual Caps 10 Approve Mutual Supplies and Services For For Management Agreement and the Proposed Annual Caps 11 Approve Financial Services Agreement For Against Management and the Proposed Annual Caps 12 Approve Change of Use of a Portion of For For Management Proceeds from the A Share Offering 13 Amend Articles of Association For For Management 14 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 15 Authorize Repurchase of Up to Ten For For Management Percent of Issued Share Capital CLICKS GROUP LTD Ticker: CLS Security ID: S17249111 Meeting Date: JAN 23, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 August 2012 2 Appoint Ernst & Young Inc as Auditors For For Management of the Company and Malcolm Rapson as the Individual Registered Auditor 3 Re-elect Fatima Jakoet as Director For For Management 4 Re-elect David Kneale as Director For For Management 5 Re-elect David Nurek as Director For For Management 6.1 Re-elect John Bester as Member of the For For Management Audit and Risk Committee 6.2 Re-elect Fatima Jakoet as Member of For For Management the Audit and Risk Committee 6.3 Re-elect Nkaki Matlala as Member of For For Management the Audit and Risk Committee 7 Approve Remuneration Policy For For Management 8 Adopt New Memorandum of Incorporation For For Management 9 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital 10 Approve Directors' Fees For For Management 11 Approve Financial Assistance to For For Management Related or Inter-related Companies CNOOC LTD. Ticker: 00883 Security ID: Y1662W117 Meeting Date: AUG 21, 2012 Meeting Type: Special Record Date: AUG 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Coalbed Methane Resources For For Management Exploration and Development Cooperation Agreement and Related Transactions CNOOC LTD. Ticker: 00883 Security ID: Y1662W117 Meeting Date: NOV 21, 2012 Meeting Type: Special Record Date: NOV 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Non-exempt Revised Caps for For For Management Relevant Categories of the Continuing Connected Transactions in Respect of 2012 and 2013 CNOOC LTD. Ticker: 00883 Security ID: Y1662W117 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Audited Accounts with For For Management Director's Report and Auditors' Report 1b Declare Final Dividend For For Management 1c Elect Yang Hua as Director For For Management 1d Elect Zhou Shouwei as Director For For Management 1e Elect Chiu Sung Hong as Director For For Management 1f Authorize the Board to Fix For For Management Remuneration of Directors 1g Appoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 2a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 2b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 2c Authorize Reissuance of Repurchased For Against Management Shares COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Ticker: AMBV4 Security ID: 20441W203 Meeting Date: APR 29, 2013 Meeting Type: Annual/Special Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and None None Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and None None Management Dividends 3 Elect Fiscal Council Members and For For Management Alternates 4 Approve Remuneration of Company's None None Management Management 1 Amend Articles to Reflect Changes in None None Management Capital COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: CSMG3 Security ID: P28269101 Meeting Date: FEB 18, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Donation of Real Estate Assets For For Management in the District of Baixo Jequitinhonha 2 Approve Donation of Real Estate Assets For For Management in the District of Alto Paranaiba 3 Amend Bidding Process for For For Management Public-Private Partnership for the Expansion and Improvement of Rio Manso System COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: CSMG3 Security ID: P28269101 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Approve Investment Plan for Upcoming For For Management Fiscal Year 4 Elect Board and Fiscal Council Members For For Management COMPANHIA DE SANEAMENTO DE MINAS GERAIS COPASA Ticker: CSMG3 Security ID: P28269101 Meeting Date: APR 11, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Company's For For Management Management 2 Amend Article 6 to Reflect Changes in For For Management Capital 3 Approve Donation of Vehicles For For Management CP ALL PCL Ticker: CPALL Security ID: Y1772K169 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous Meeting For For Management 2 Approve Operations Report For For Management 3 Accept Financial Statements For For Management 4 Approve Allocation of Income and For For Management Dividend of THB 0.90 Per Share 5.1 Elect Komain Bhatarabhirom as Director For For Management 5.2 Elect Pridi Boonyoung as Director For For Management 5.3 Elect Padoong Techasarintr as Director For For Management 5.4 Elect Suphachai Phisitvanich as For For Management Director 5.5 Elect Patcharawat Wongsuwan as Director For For Management 6 Approve Remuneration of Directors For For Management 7 Approve KPMG Phoomchai Audit Ltd. as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Other Business For Against Management CP ALL PCL Ticker: CPALL Security ID: Y1772K169 Meeting Date: JUN 12, 2013 Meeting Type: Special Record Date: MAY 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous Meeting For For Management 2 Approve Acquisition of Shares in Siam For Against Management Makro PCL, Siam Makro Holding (Thailand) Ltd., and OHT Co. Ltd. from SHV Nederland B.V. 3 Other Business For Against Management CREDICORP LTD. Ticker: BAP Security ID: G2519Y108 Meeting Date: MAR 26, 2013 Meeting Type: Annual Record Date: FEB 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Annual Reports None None Management 2 Approve Individual and Consolidated For For Management Financial Statements and Statutory Reports 3 Approve Remuneration of Directors For For Management 4 Appoint Ernst & Young Global as For For Management External Auditors and Authorize Board to Fix Their Remuneration 5 Present Payment of Dividends of USD of None None Management 2.60 per Share 6 Present Allocation of Income None None Management DISCOVERY HOLDINGS LTD Ticker: DSY Security ID: S2192Y109 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2012 2 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company with Andrew Taylor as the Individual Registered Auditor 3.1 Re-elect Les Owen as Chairperson of For For Management the Audit and Risk Committee 3.2 Re-elect Sindi Zilwa as Member of the For For Management Audit and Risk Committee 3.3 Re-elect Sonja Sebotsa as Member of For For Management the Audit and Risk Committee 4.1 Re-elect Monty Hilkowitz as Director For For Management 4.2 Re-elect Dr Brian Brink as Director For For Management 4.3 Re-elect Vhonani Mufamadi as Director For Against Management 4.4 Re-elect Sindi Zilwa as Director For For Management 5 Approve Remuneration Policy For Against Management 6 Authorise Board to Ratify and Execute For For Management Approved Resolutions 1 Approve Remuneration of Non-Executive For For Management Directors 2 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital 3 Authorise the Company to Provide For For Management Direct or Indirect Financial Assistance DISCOVERY HOLDINGS LTD Ticker: DSY Security ID: S2192Y109 Meeting Date: DEC 04, 2012 Meeting Type: Special Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Company Name to For For Management Discovery Limited 2 Adopt New Memorandum of Incorporation For Against Management 1 Authorise Board to Ratify and Execute For For Management Approved Resolutions DRAGON OIL PLC Ticker: DRS Security ID: G2828W132 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: APR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3.a Reelect Mohammed Al Ghurair as a For Against Management Director 3.b Reelect Abdul Al Khalifa as a Director For For Management 3.c Reelect Ahmad Sharaf as a Director For Against Management 3.d Reelect Ahmad Al Muhairbi as a Director For For Management 3.e Reelect Saeed Al Mazrooei as a Director For For Management 3.f Reelect Thor Haugnaess as a Director For For Management 4 Approve Remuneration Report For Against Management 5 Authorise Board to Fix Remuneration of For For Management Auditors 6 Authorise General Meetings Outside the For For Management Republic of Ireland 7 Authorise the Company to Call EGM with For For Management Two Weeks Notice 8 Authorise Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights 9 Authorise Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 10 Authorise Share Repurchase Program and For For Management Reissuance of Shares ENN ENERGY HOLDINGS LTD. Ticker: 02688 Security ID: G3066L101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAY 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Elect Zhang Gang as Director For For Management 3a2 Elect Han Jishen as Director For For Management 3a3 Elect Lim Haw Kuang as Director For For Management 3a4 Elect Zhao Baoju as Director For Against Management 3a5 Elect Jin Yongsheng as Director For Against Management 3a6 Elect Cheung Yip Sang as Director For For Management 3a7 Elect Zhao Shengli as Director For Against Management 3a8 Elect Wang Dongzhi as Director For For Management 3b Authorize Board to Fix the For For Management Remuneration of Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares EUROCASH SA Ticker: EUR Security ID: X2382S106 Meeting Date: NOV 26, 2012 Meeting Type: Special Record Date: NOV 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Acknowledge Proper Convening of Meeting None None Management 3 Elect Meeting Chairman For For Management 4 Prepare List of Shareholders None None Management 5 Approve Agenda of Meeting For For Management 6 Discussion on Elimination of None None Management Preemptive Rights to Convertible Bonds and Shares to Be Issued under Item 7 7 Approve Eighth, Ninth, and Tenth Stock For For Management Option Plans 8 Amend Statute Re: Conditional Capital For For Management 9 Close Meeting None None Management EUROCASH SA Ticker: EUR Security ID: X2382S106 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Acknowledge Proper Convening of Meeting None None Management 3 Elect Meeting Chairman For For Management 4 Prepare List of Shareholders None None Management 5 Approve Agenda of Meeting For For Management 6 Receive Management Board Report on None None Management Company's Operations and Financial Statements 7 Receive Management Board Report on None None Management Group's Operations and Consolidated Financial Statements 8 Receive Supervisory Board Report on None None Management Its Activities 9 Approve Management Board Report on For For Management Company's Operations and Financial Statements 10 Approve Management Board Report on For For Management Group's Operations and Consolidated Financial Statements 11 Approve Allocation of Income For For Management 12.1 Approve Discharge of Luis Manuel For For Management Conceicao do Amaral (CEO) 12.2 Approve Discharge of Katarzyna For For Management Kopaczewska (Management Board Member) 12.3 Approve Discharge of Rui Amaral For For Management (Management Board Member) 12.4 Approve Discharge of Arnaldo Guerreiro For For Management (Management Board Member) 12.5 Approve Discharge of Pedro Martinho For For Management (Management Board Member) 12.6 Approve Discharge of Jacek Owczarek For For Management (Management Board Member) 12.7 Approve Discharge of Carlos Saraiva For For Management (Management Board Member) 13.1 Approve Discharge of Joao Borges de For For Management Assuncao (Chairman of Supervisory Board) 13.2 Approve Discharge of Eduardo Aguinaga For For Management de Moraes (Supervisory Board Member) 13.3 Approve Discharge of Antonio Jose For For Management Santos Silva Casanova (Supervisory Board Member) 13.4 Approve Discharge of Ryszard Wojnowski For For Management (Supervisory Board Member) 13.5 Approve Discharge of Janusz Lisowski For For Management (Supervisory Board Member) 14.1 Elect Supervisory Board Member For For Management 14.2 Elect Supervisory Board Member For For Management 15 Approve List of Participants in For For Management Company's Eighth Incentive Plan 16 Approve List of Participants in For For Management Company's Ninth Incentive Plan 17 Approve Remuneration of Supervisory None Against Shareholder Board Members 18 Close Meeting None None Management FOCUS MEDIA HOLDING LIMITED Ticker: FMCN Security ID: 34415V109 Meeting Date: DEC 10, 2012 Meeting Type: Annual Record Date: OCT 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Daqing Qi as Director For For Management 2 Approve the Audited Consolidated For For Management Financial Statements of the Company 3 Approve 2013 Employee Share Option For Against Management Plan and the Authorization of Officers to Allot, Issue or Deliver Shares Pursuant to the 2013 Employee Share Option Plan 4 Approve to Appoint Deloitte Touche For For Management Tohmatsu CPA Ltd. as Audit Firm FOMENTO ECONOMICO MEXICANO SAB DE CV (FEMSA) Ticker: FEMSAUBD Security ID: 344419106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of Board of Directors on For For Management Financial Statements and Statutory Reports for Fiscal Year 2012, Receive CEO's Report and Audit and Corporate Practices Committees Chairmen Report 2 Accept Report on Adherence to Fiscal For For Management Obligations 3 Approve Allocation of Income and For For Management Distribution of Cash Dividends 4 Set Aggregate Nominal Share Repurchase For For Management Reserve to a Maximum Amount of up to MXN 3 Billion 5 Elect Directors and Secretaries, For For Management Verify Independence of Directors, and Approve their Remuneration 6 Elect Members and Chairmen of Finance For For Management and Planning Committee, Audit Committee and Corporate Practices Committee; Approve Their Remuneration 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions 8 Approve Minutes of Meeting For For Management GINKO INTERNATIONAL CO., LTD. Ticker: 8406 Security ID: G39010106 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends 3 Approve Amendments to Articles of For For Management Association 4 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 6 Transact Other Business (Non-Voting) None None Management GRUPO AEROPORTUARIO DEL SURESTE SAB DE CV Ticker: ASURB Security ID: P4950Y100 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve CEO's and Auditor's Report on For For Management Financial Statements and Statutory Reports for Fiscal Year 2012 1b Approve Board's Report on Accounting For For Management Criteria Policy and Disclosure Policy in Accordance with Article 172-B of Company Law 1c Approve Report Re: Activities and For For Management Operations Undertaken by the Board in Accordance with Article 28 IV (E) of Company Law 1d Accept Individual and Consolidated For For Management Financial Statements and Statutory Reports for Fiscal Year 2012 1e Approve Audit Committee's Report For For Management Regarding Company's Subsidiaries in Accordance with Article 43 of Company Law 1f Accept Report on Adherence to Fiscal For For Management Obligations in Accordance with Article 86 of Tax Law 2a Approve Increase in Legal Reserves For For Management 2b Approve Net Dividends in the Amount of For For Management MXN 4 per Share to Series B and BB Shareholders 2c Set Maximum Nominal Amount of Share For For Management Repurchase Reserve for Fiscal Year 2013 in Accordance with Art. 56 of Mexican Securities Law; Approve Policy Related to Acquisition of Own Shares 3a Approve Discharge of Board of For For Management Directors and CEO for Fiscal Year 2012 3b.1 Elect/Ratify Fernando Chico Pardo as For Against Management Director 3b.2 Elect/Ratify Jose Antonio Perez Anton For Against Management as Director 3b.3 Elect/Ratify Luis Chico Pardo as For For Management Director 3b.4 Elect/Ratify Aurelio Perez Alonso as For For Management Director 3b.5 Elect/Ratify Rasmus Christiansen as For For Management Director 3b.6 Elect/Ratify Francisco Garza Zambrano For For Management as Director 3b.7 Elect/Ratify Ricardo Guajardo Touche For For Management as Director 3b.8 Elect/Ratify Guillermo Ortiz Martinez For For Management as Director 3b.9 Elect/Ratify Roberto Servitje Sendra For For Management as Director 3c Elect/Ratify Ricardo Guajardo Touche For For Management as Chairman of Audit Committee 3d Elect/Ratify Fernando Chico Pardo, For For Management Jose Antonio Perez Anton and Roberto Servitje Sendra as Members of Nominations and Compensations Committee 3e.1 Approve Remuneration of Directors in For For Management the Amount of MXN 50,000 3e.2 Approve Remuneration of Operations For For Management Committee in the Amount of MXN 50,000 3e.3 Approve Remuneration of Nominations For For Management and Compensations Committee in the Amount of MXN 50,000 3e.4 Approve Remuneration of Audit For For Management Committee in the Amount of MXN 70,000 3e.5 Approve Remuneration of Acquisitions For For Management and Contracts Committee in the Amount of MXN 15,000 4a Authorize Claudio R. Gongora Morales, For For Management Rafael Robles Miaja and Ana Maria Poblanno Chanona to Ratify and Execute Approved Resolutions GRUPO FINANCIERO BANORTE S.A.B. DE C.V. Ticker: GFNORTEO Security ID: P49501201 Meeting Date: OCT 11, 2012 Meeting Type: Special Record Date: SEP 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cash Dividends of MXN 0.183 For For Management Per Share 2 Present External Auditor's Report on None None Management Fiscal Obligations 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Approve Minutes of Meeting For For Management GRUPO FINANCIERO BANORTE S.A.B. DE C.V. Ticker: GFNORTEO Security ID: P49501201 Meeting Date: JAN 22, 2013 Meeting Type: Special Record Date: JAN 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 2 of Bylaws For For Management 2 Approve Modifications of Shared For For Management Responsibility Agreement 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions 4 Approve Minutes of Meeting For For Management GRUPO FINANCIERO BANORTE S.A.B. DE C.V. Ticker: GFNORTEO Security ID: P49501201 Meeting Date: JAN 22, 2013 Meeting Type: Special Record Date: JAN 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cash Dividends of MXN 0.549 For For Management Per Share 2 Authorize Board to Ratify and Execute For For Management Approved Resolutions 3 Approve Minutes of Meeting For For Management GRUPO FINANCIERO BANORTE SAB DE CV Ticker: GFNORTEO Security ID: P49501201 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year 2012 2 Approve Allocation of Income For For Management 3.a1 Elect Guillermo Ortiz Martinez as For For Management Board Chairman 3.a2 Elect Bertha Gonzalez Moreno as For For Management Director 3.a3 Elect David Villarreal Montemayor as For For Management Director 3.a4 Elect Manuel Saba Ades as Director For For Management 3.a5 Elect Alfredo Elias Ayub as Director For For Management 3.a6 Elect Herminio Blanco Mendoza as For For Management Director 3.a7 Elect Everardo Elizondo Almaguer as For For Management Director 3.a8 Elect Patricia Armendariz Guerra as For For Management Director 3.a9 Elect Armando Garza Sada as Director For For Management 3.a10 Elect Hector Reyes Retana as Director For For Management 3.a11 Elect Juan Carlos Braniff Hierro as For For Management Director 3.a12 Elect Alejandro Burillo Azcarraga as For For Management Director 3.a13 Elect Miguel Aleman Magnani as Director For For Management 3.a14 Elect Enrique Castillo Sanchez For For Management Mejorada as Director 3.a15 Elect Alejandro Valenzuela del Rio as For For Management Director 3.a16 Elect Jesus O. Garza Martinez as For For Management Alternate Director 3.a17 Elect Juan Antonio Gonzalez Moreno as For For Management Alternate Director 3.a18 Elect Jose G. Garza Montemayor as For For Management Alternate Director 3.a19 Elect Alberto Saba Ades as Alternate For For Management Director 3.a20 Elect Isaac Becker Kabacnik as For For Management Alternate Director 3.a21 Elect Manuel Aznar Nicolin as For For Management Alternate Director 3.a22 Elect Ramon A. Leal Chapa as Alternate For For Management Director 3.a23 Elect Julio Cesar Mendez Rubio as For For Management Alternate Director 3.a24 Elect Guillermo Mascarenas Milmo as For For Management Alternate Director 3.a25 Elect Javier Molinar Horcasitas as For For Management Alternate Director 3.a26 Elect Jose Marcos Ramirez Miguel as For For Management Alternate Director 3.b Approve Directors Liability and For For Management Indemnification 3.c Elect Hector Avila Flores as Board For For Management Secretary; Elect Jose Morales Martinez as Undersecretary Who Will Not Be Part of Board 4 Approve Remuneration of Directors For For Management 5.a Elect Hector Reyes Retana as Chairman For For Management of Audit and Corporate Practices Committee 5.b Elect Herminio Blanco Mendoza as For For Management Member of Audit and Corporate Practices Committee 5.c Elect Manuel Aznar Nicolin as Member For For Management of Audit and Corporate Practices Committee 5.d Elect Patricia Armendariz Guerra as For For Management Member of Audit and Corporate Practices Committee 5.e Elect Julio Cesar Mendez Rubio as For For Management Member of Audit and Corporate Practices Committee 6.a Elect Juan Carlos Braniff Hierro as For For Management Chairman of Risk Policies Committee 6.b Elect Alfredo Elias Ayub as Member of For For Management Risk Policies Committee 6c Elect Everardo Elizondo Almaguer as For For Management Member of Risk Policies Committee 6d Elect Manuel Aznar Nicolin as Member For For Management of Risk Policies Committee 6e Elect Alejandro Valenzuela del Rio as For For Management Member of Risk Policies Committee 6f Elect Manuel Romo Villafuerte as For For Management Member of Risk Policies Committee 6g Elect Fernando Solis Soberon as Member For For Management of Risk Policies Committee 6h Elect Gerardo Zamora Nanez as Member For For Management of Risk Policies Committee 6i Elect Marcos Ramirez Miguel as Member For For Management of Risk Policies Committee 6j Elect David Aaron Margolin Schabes as For For Management Secretary of Risk Policies Committee 7 Approve Report on Share Repurchase; For For Management Set Aggregate Nominal Amount of Share Repurchase Program 8 Approve Modification to Integration For For Management and Duties of Regional Boards 9 Authorize Board to Obtain For For Management Certification of Company Bylaws 10 Authorize Board to Ratify and Execute For For Management Approved Resolutions 11 Approve Minutes of Meeting For For Management GRUPO FINANCIERO BANORTE SAB DE CV Ticker: GFNORTEO Security ID: P49501201 Meeting Date: APR 26, 2013 Meeting Type: Special Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 2 of Bylaws Re: For For Management Exclusion of Ixe Banco and Fincasa Hipotecaria; Change Company Names from Ixe Soluciones to Solida Administradora de Portafolios SOFOM and from Ixe Fondos to Operadora de Fondos Banorte Ixe 2 Approve Text and Subscribe New For For Management Agreement of Shared Responsibilities Including all of Grupo Financiero Banorte's Entities 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions 4 Approve Minutes of Meeting For For Management GRUPO MEXICO SAB DE CV Ticker: GMEXICOB Security ID: P49538112 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports; Accept CEO, Board and Board Committee Reports for Fiscal Year 2012 2 Present Report on Compliance with For For Management Fiscal Obligations 3 Approve Allocation of Income For For Management 4 Approve Policy Related to Acquisition For For Management of Own Shares for 2012; Set Aggregate Nominal Amount of Share Repurchase Reserve for 2013 5 Elect or Ratify Directors; Verify For Against Management Independence of Board Members; Elect or Ratify Chairmen and Members of Board Committees 6 Approve Remuneration of Directors and For For Management Members of Board Committees 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions HAIER ELECTRONICS GROUP CO LTD Ticker: 01169 Security ID: G42313125 Meeting Date: OCT 16, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Logistics Services Agreement, For For Management Logistics Services Cap and Related Transactions 2 Approve Products Procurement For For Management Agreement, Products Procurement Cap and Related Transactions 3 Approve Materials Procurement For For Management Agreement, Materials Procurement Cap and Related Transactions 4 Approve Export Agreement, Export Cap For For Management and Related Transactions 5 Authorize any One Director, or any Two For For Management Directors, or One Directory and the Company Secretary to Do All Such Acts Necessary to Implement the Aforesaid Agreements and Related Transactions HAIER ELECTRONICS GROUP CO LTD Ticker: 01169 Security ID: G42313125 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a1 Elect Liang Hai Shan as Director For Against Management 2a2 Elect Li Hua Gang as Director For For Management 2b Authorize Board to Fix Remuneration of For For Management Directors 3 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Declare Final Dividend For For Management 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares HAIER ELECTRONICS GROUP CO LTD Ticker: 01169 Security ID: G42313125 Meeting Date: MAY 28, 2013 Meeting Type: Special Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Wang Han Hua as Director For For Management 2 Elect Eva Cheng Li Kam Fun as Director For For Management 3 Approve Emoluments of Wang Han Hua and For For Management Eva Cheng Li Kam Fun HDFC BANK LIMITED Ticker: 500180 Security ID: Y3119P174 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: JUN 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.30 Per Share For For Management 3 Reelect P. Palande as Director For For Management 4 Reelect P. Datta as Director For For Management 5 Approve BSR & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Elect K. Mistry as Director For For Management 7 Approve Payment of Fees to B. Parikh, For For Management Director 8 Reelect A. Puri as Managing Director For For Management and Approve His Remuneration HDFC BANK LIMITED Ticker: 500180 Security ID: Y3119P174 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 5.50 Per Share For For Management 3 Reelect B. Parikh as Director For For Management 4 Reelect A.N. Roy as Director For For Management 5 Approve BSR & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Elect V. Merchant as Director For For Management 7 Approve Employee Stock Option Plan For For Management 8 Approve Reappointment and Remuneration For For Management of P. Sukthankar as Executive Director HENGAN INTERNATIONAL GROUP CO. LTD. Ticker: 01044 Security ID: G4402L151 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Elect Xu Shui Shen as Director For For Management 4 Elect Sze Wong Kim as Director For For Management 5 Elect Hui Ching Chi as Director For For Management 6 Elect Wang Ming Fu as Director For For Management 7 Elect Ho Kwai Ching Mark as Director For For Management 8 Elect Zhou Fang Sheng as Director For For Management 9 Authorize Board to Fix Remuneration of For For Management Directors 10 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 11 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 12 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 13 Authorize Reissuance of Repurchased For Against Management Shares HON HAI PRECISION INDUSTRY CO., LTD. Ticker: 2317 Security ID: Y36861105 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve the Issuance of New Shares by For For Management Capitalization of Distributable Earnings 4 Approve Proposal of Capital Increase For For Management by Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Approve Issuance of Restricted Stocks For For Management 6 Approve Amendments to the Procedures For For Management for Lending Funds to Other Parties 7 Approve Amendments to the Procedures For For Management for Endorsement and Guarantees 8 Approve Amendments to Articles of For For Management Association 9.1 Elect Gou, Tai-ming, with Shareholder For For Management No.1, as Director 9.2 Elect Tai, Jeng-wu, a Representative For For Management of Hon Chiao International Investment Co., Ltd. with Shareholder No.16662, as Director 9.3 Elect Huang, Qing-yuan, with ID For For Management R10180****, as Director 9.4 Elect Lu, Fang-ming, a Representative For For Management of Hon Jin International Investment Co. , Ltd. with Shareholder No.57132, as Director 9.5 Elect Chien, Yi-bin, with Shareholder For For Management No.13188, as Director 9.6 Elect Wu, Yu-chi, with ID N12074****, For For Management as Independent Director 9.7 Elect Liu, Cheng-yu, with ID For For Management E12118****, as Independent Director 9.8 Elect Wan, Jui-hsia, with ID For For Management S20102****, as Supervisor 9.9 Elect Chuo, Min-chih, a Representative For For Management of Fu-Rui International Investment Co. , Ltd. with Shareholder No.18953, as Supervisor 10 Approve Release of Restrictions of For For Management Competitive Activities of Directors HYPERMARCAS S.A Ticker: HYPE3 Security ID: P5230A101 Meeting Date: DEC 28, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Proposal For For Management 2 Appoint Independent Firm to Appraise For For Management Proposed Transaction 3 Approve Independent Firm's Appraisal For For Management 4 Approve SPAC Transaction For For Management 5a Approve Bylaws of SPAC For For Management 5b Elect Executive Committee of SPAC For For Management 5c Approve Remuneration for SPAC For For Management Executives 6 Approve Agreement to Absorb Braga For For Management Holding 7 Appoint Independent Firm to Appraise For For Management Proposed Transaction 8 Approve Independent Firm's Appraisal For For Management 9 Approve Absorption of Braga Holding For For Management 10 Establish Preemptive Rights Re: Braga For Against Management Holding 11 Authorize Board to Ratify and Execute For For Management Approved Resolutions HYPERMARCAS S.A Ticker: HYPE3 Security ID: P5230A101 Meeting Date: APR 30, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 19 For Against Management 2 Amend Article 19, Paragraphs 6,7, and 8 For For Management 3 Amend Article 20 For For Management 4 Amend Article 23 For For Management 5 Amend Article 42 For For Management 6 Consolidate Bylaws For For Management 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions HYPERMARCAS S.A Ticker: HYPE3 Security ID: P5230A101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For Against Management 4 Approve Remuneration of Company's For Against Management Management 5 Authorize Board to Ratify and Execute For For Management Approved Resolutions HYUNDAI GLOVIS CO. Ticker: 086280 Security ID: Y27294100 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 1,500 per Share 2 Reelect One Inside Director, One For Against Management Non-Independent Non-Executive Director, and One Outside Director (Bundled) 3 Elect Ma Sang-Kon as Member of Audit For Against Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HYUNDAI WIA CORP. Ticker: 011210 Security ID: Y3869Y102 Meeting Date: MAR 22, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 500 per Share 2 Elect Two Inside Directors (Bundled) For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: Y3990B112 Meeting Date: NOV 05, 2012 Meeting Type: Special Record Date: SEP 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management 2 Approve Capital Planning for 2012-2014 For For Management 3 Appoint KPMG Huazhen as Auditors and For For Management Authorize Board to Fix Their Remuneration INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: Y3990B112 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Malcolm Christopher McCarthy as For For Management Independent Non-Executive Director 2 Elect Kenneth Patrick Chung as For For Management Independent Non-Executive Director 3 Approve 2013 Fixed Assets Investment For For Management Budget 4 Approve Issue of Eligible Tier-2 For For Management Capital Instruments INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: Y3990B112 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: MAY 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2012 Work Report of Board of For For Management Directors 2 Accept 2012 Work Report of Board of For For Management Supervisors 3 Accept Bank's 2012 Audited Accounts For For Management 4 Approve 2012 Profit Distribution Plan For For Management 5 Approve Proposal on Launching the For For Management Engagement of Accounting Firm for 2013 6 Elect Yi Huiman as Director None For Shareholder 7 Elect Luo Xi as Director None For Shareholder 8 Elect Liu Lixian as Director None For Shareholder ITC LTD. Ticker: 500875 Security ID: Y4211T171 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.50 Per Share For For Management 3.1 Reelect A. Ruys as Director For Against Management 3.2 Reelect D.K. Mehrotra as Director For Against Management 3.3 Reelect S.B. Mathur as Director For For Management 3.4 Reelect P.B. Ramanujam as Director For For Management 3.5 Reelect A. Baijal as Director For For Management 4 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Reelect S.H. Khan as Director For For Management KLABIN S.A Ticker: KLBN4 Security ID: P60933101 Meeting Date: APR 02, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For For Management 4 Approve Remuneration of Company's For Against Management Management 5 Elect Fiscal Council Members and For For Management Approve Their Remuneration KOZA ALTIN ISLETMELERI AS Ticker: KOZAL Security ID: M63730101 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For For Management Authorize Presiding Council to Sign Minutes of Meeting 2 Accept Board Report For For Management 3 Accept Statutory Reports For For Management 4 Accept Financial Statements For For Management 5 Approve Discharge of Board For For Management 6 Approve Discharge of Auditors For For Management 7 Receive Information on Profit None None Management Distribution Policy 8 Approve Allocation of Income For For Management 9 Amend Company Articles For For Management 10 Elect Board of Directors and Internal For Against Management Auditors 11 Approve Remuneration Policy For For Management 12 Approve Director Remuneration For For Management 13 Ratify External Auditors For For Management 14 Approve Working Principles of the For For Management General Assembly 15 Receive Information on Company None None Management Disclosure Policy 16 Receive Information on Charitable For Against Management Donations and Approve Upper Limit of Donations for 2013 17 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose and Receive Information on Related Party Transactions 18 Wishes None None Management KUNLUN ENERGY COMPANY LTD Ticker: 00135 Security ID: G5320C108 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAY 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Zhang Bowen as Director For For Management 3b Elect Liu Xiao Feng as Director For For Management 3c Authorize Board to Fix Remuneration of For For Management Directors 4 Appoint KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares LENOVO GROUP LIMITED (FORMERLY LEGEND GROUP LIMITED) Ticker: 00992 Security ID: Y5257Y107 Meeting Date: JUL 03, 2012 Meeting Type: Annual Record Date: JUN 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Reelect Zhao John Huan as Director For For Management 3b Reelect Nobuyuki Idei as Director For For Management 3c Reelect Zhu Linan as Director For For Management 3d Reelect Ma Xuezheng as Director For Against Management 3e Reelect Ting Lee Sen as Director For For Management 3f Reelect William O. Grabe as Director For For Management 3g Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares LG CHEM LTD. Ticker: 051910 Security ID: Y52758102 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 4,000 per Common Share and 4,050 per Preferred Share 2 Reelect Three Outside Directors For For Management (Bundled) 3 Reelect Two Members of Audit Committee For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LG DISPLAY CO. Ticker: 034220 Security ID: Y5255T100 Meeting Date: MAR 08, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For Against Management 3.1 Reelect Ahn Tae-Sik as Outside Director For For Management 3.2 Elect Park Joon as Outside Director For For Management 4.1 Reelect Ahn Tae-Sik as Member of Audit For For Management Committee 4.2 Elect Park Joon as Member of Audit For For Management Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LG HOUSEHOLD & HEALTH CARE LTD. Ticker: 051900 Security ID: Y5275R100 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 3,750 per Common Share and KRW 3,800 per Preferred Share 2.1 Reelect Cha Suk-Yong as Inside Director For Against Management 2.2 Reelect Kim Joo-Hyung as Non-Executive For Against Management Non-Independent Director 2.3 Elect Han Sang-Lin as Outside Director For For Management 2.4 Elect Hwang Ee-suk as Outside Director For For Management 3 Elect Hwang Ee-suk as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors MAGNIT OAO Ticker: MGNT Security ID: 55953Q202 Meeting Date: SEP 14, 2012 Meeting Type: Special Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 21.15 For For Management per Share for First Six Months of Fiscal 2012 MAGNIT OAO Ticker: MGNT Security ID: 55953Q202 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and Financial For For Management Statements 2 Approve Allocation of Income For For Management 3.1 Elect Andrey Aroutuniyan as Director None Against Management 3.2 Elect Valery Butenko as Director None Against Management 3.3 Elect Sergey Galitskiy as Director None Against Management 3.4 Elect Alexander Zayonts as Director None For Management 3.5 Elect Alexey Makhnev as Director None Against Management 3.6 Elect Khachatur Pombukhchan as Director None Against Management 3.7 Elect Aslan Shkhachemukov as Director None Against Management 4.1 Elect Roman Efimenko as Member of For For Management Audit Commission 4.2 Elect Angela Udovichenko as Member of For For Management Audit Commission 4.3 Elect Denis Fedotov as Member of Audit For For Management Commission 5 Ratify Auditor to Audit Company's For For Management Accounts in Accordance with Russian Accounting Standards (RAS) 6 Ratify Auditor to Audit Company's For For Management Accounts in Accordance with IFRS 7 Elect Members of Counting Commission For For Management 8 Approve New Edition of Charter For For Management 9 Approve New Edition of Regulations on For For Management General Meetings 10 Approve Large-Scale Related-Party For For Management Transaction Re: Loan Agreement with ZAO Tander 11.1 Approve Related-Party Transaction Re: For For Management Guarantee Agreement with OAO Bank VTB for Securing Obligations of ZAO Tander 11.2 Approve Related-Party Transaction Re: For For Management Guarantee Agreement with AKB Rosbank for Securing Obligations of ZAO Tander 11.3 Approve Related-Party Transaction Re: For For Management Guarantee Agreement with OAO Sberbank of Russia for Securing Obligations of ZAO Tander 11.4 Approve Related-Party Transaction Re: For For Management Guarantee Agreement with OAO Alfa-Bank for Securing Obligations of ZAO Tander 11.5 Approve Related-Party Transaction Re: For For Management Guarantee Agreement with OAO AKB Sviaz Bank for Securing Obligations of ZAO Tander MAIL RU GROUP LTD. Ticker: MAIL Security ID: 560317208 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Annual Report None None Management 2.1 Elect Brett Armitage as Director None For Management 2.2 Elect Boris Dobrodeev as Director None For Management 2.3 Elect Dmitry Grishin as Director None For Management 2.4 Elect Matthew Hammond as Director None For Management 2.5 Elect Charles Searle as Director None For Management 2.6 Elect Vasileios Sgourdos as Director None For Management 2.7 Elect Mark Sorour as Director None For Management 2.8 Elect Vladimir Streshinskiy as Director None For Management 2.9 Elect Ivan Tavrin as Director None For Management 2.10 Elect Verdi Israelyan as Director None For Management MARCOPOLO S.A. Ticker: POMO4 Security ID: P64331112 Meeting Date: MAR 27, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members and For For Management Approve Their Remuneration 4 Approve Remuneration of Company's For For Management Management MEDIATEK INC. Ticker: 2454 Security ID: Y5945U103 Meeting Date: JUN 21, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to the Procedures For For Management for Lending Funds to Other Parties and Amendments to the Procedures for Endorsement and Guarantees 4 Approve Cash Dividend Distribution For For Management from Capital Reserve 5 Transact Other Business (Non-Voting) None None Management MERIDA INDUSTRY CO., LTD. Ticker: 9914 Security ID: Y6020B101 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to Articles of For For Management Association 4 Approve Amendments to the Procedures For For Management for Lending Funds to Other Parties and Amendments to the Procedures for Endorsement and Guarantees MEXICHEM S.A.B. DE C.V. Ticker: MEXCHEM Security ID: P57908132 Meeting Date: SEP 18, 2012 Meeting Type: Special Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares without For For Management Preemptive Rights to Increase Variable Portion of Capital Through Public Offering in Accordance With Article 53 of Mexican Securities Law 2 Approve Public Offering of Shares For For Management 3 Designate Delegates to Formalize For For Management Resolutions Approved at this Meeting MEXICHEM S.A.B. DE C.V. Ticker: MEXCHEM Security ID: P57908132 Meeting Date: NOV 22, 2012 Meeting Type: Special Record Date: NOV 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cash Dividends Up to a Maximum For For Management of MXN 0.48 Per Share 2 Designate Delegates to Formalize For For Management Resolutions at this Meeting MINOR INTERNATIONAL PCL Ticker: MINT Security ID: Y6069M133 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous Meeting For For Management 2 Acknowledge Operations Report None None Management 3 Accept Financial Statements For For Management 4 Approve Allocation of Income and For For Management Dividend of THB 0.30 Per Share 5.1 Elect Kenneth Lee White as Director For For Management 5.2 Elect Weerawong Chittmittrapap as For For Management Director 5.3 Elect Paul Charles Kenny as Director For For Management 6 Approve Remuneration of Directors For For Management 7 Approve PricewaterhouseCoopers ABAS For For Management Ltd. as Auditors and Authorize Board to Fix Their Remuneration 8 Reduce Registered Capital For For Management 9 Amend Memorandum of Association to For For Management Reflect Decrease in Registered Capital MOBILE TELESYSTEMS OJSC Ticker: MTSS Security ID: 607409109 Meeting Date: FEB 14, 2013 Meeting Type: Special Record Date: NOV 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures For For Management 2 Approve Early Termination of Powers of For For Management Board of Directors 3.1 Elect Anton Abugov as Director None Against Management 3.2 Elect Aleksey Buyanov as Director None Against Management 3.3 Elect Aleksandr Gorbunov as Director None Against Management 3.4 Elect Andrey Dubovskov as Director None Against Management 3.5 Elect Ron Sommer as Director None Against Management 3.6 Elect Michel Combes as Director None For Management 3.7 Elect Stanley Miller as Director None For Management 3.8 Elect Vsevolod Rozanov as Director None Against Management 3.9 Elect Thomas Holtrop as Director None For Management 4.1 Approve Early Termination of Powers of For For Management Audit Commission 4.2.1 Elect Irina Borysenkova as Member of For For Management Audit Commission 4.2.2 Elect Maksim Mamonov as Member of For For Management Audit Commission 4.2.3 Elect Aleksandr Obermeister as Member For For Management of Audit Commission 5 Approve Company's Membership in For For Management Association National Payment Council MOBILE TELESYSTEMS OJSC Ticker: MTSS Security ID: 607409109 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAY 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures For For Management 2 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Dividends of RUB 14.60 per Share 3.1 Elect Anton Abugov as Director None Against Management 3.2 Elect Aleksandr Gorbunov as Director None Against Management 3.3 Elect Sergey Drozdov as Director None Against Management 3.4 Elect Andrey Dubovskov as Director None Against Management 3.5 Elect Ron Sommer as Director None Against Management 3.6 Elect Michel Combes as Director None For Management 3.7 Elect Stanley Miller as Director None For Management 3.8 Elect Vsevolod Rozanov as Director None Against Management 3.9 Elect Thomas Holtrop as Director None For Management 4.1 Elect Irina Borisenkova as Member of For For Management Audit Commission 4.2 Elect Maksim Mamonov as Member of For For Management Audit Commission 4.3 Elect Yakub Paragulgov as Member of For For Management Audit Commission 5 Ratify Deloitte and Touche CIS as For For Management Auditor 6 Approve New Edition of Charter For For Management 7 Approve New Edition of Regulations on For For Management General Meetings 8 Approve New Edition of Regulations on For For Management Board of Directors 9 Approve New Edition of Regulations on For For Management Management 10 Approve New Edition of Regulations on For For Management General Director MR PRICE GROUP LIMITED Ticker: MPC Security ID: S5256M101 Meeting Date: AUG 30, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 March 2012 2.1 Re-elect Laurie Chiappini as Director For For Management 2.2 Re-elect Nigel Payne as Director For For Management 2.3 Re-elect Maud Motanyane as Director For For Management 3 Elect Daisy Naidoo as Director For For Management 4 Reappoint Ernst & Young Inc as For For Management Auditors of the Company and Marise Delport as the Designated Registered Auditor 5.1 Re-elect Bobby Johnston as Member of For For Management the Audit and Compliance Committee 5.2 Elect Daisy Naidoo as Member of the For For Management Audit and Compliance Committee 5.3 Re-elect Myles Ruck as Member of the For For Management Audit and Compliance Committee 5.4 Re-elect John Swain as Member of the For For Management Audit and Compliance Committee 6 Approve Remuneration Policy For For Management 7 Amend General Staff Share Trust to For For Management Allow Variable Vesting Periods 8 Amend General Staff Share Trust to For For Management Cause Vesting to be Conditional Upon a Growth in HEPS 9 Amend General Staff Share Trust to For For Management Prevent Vesting in the Event of Poor Performance 10 Amend Senior Management Share Trust to For For Management Allow Variable Vesting Periods 11 Amend Senior Management Share Trust to For For Management Cause Vesting to be Conditional Upon a Growth in HEPS 12 Amend Senior Management Share Trust to For For Management Prevent Vesting in the Event of Poor Performance 13 Amend Executive Share Trust to Allow For For Management Variable Vesting Periods 14 Amend Executive Share Trust to Cause For For Management Vesting to be Conditional Upon a Growth in HEPS 15 Amend Executive Share Trust to Prevent For For Management Vesting in the Event of Poor Performance 16 Amend Executive Share Trust to Extend For Against Management the Period of Exercise for Vested Options from 90 Days to Five Years 17 Amend Executive Share Trust to Allow For For Management the Board to Amend the Performance Criteria Determining Strike Price Discounts 18 Amend Executive Share Trust to For Against Management Increase the Maximum Allocation of Shares to 3,000,000 19 Amend Executive Director Share Trust For For Management to Allow Variable Vesting 20 Amend Executive Director Share Trust For For Management to Cause Vesting to be Conditional Upon a Growth in HEPS 21 Amend Executive Director Share Trust For For Management to Prevent the Vesting in Event of Poor Performance 22 Amend Executive Director Share Trust For Against Management to Extend the Period of Exercise for Vested Options from 90 Days to Five Years 23 Amend Executive Director Share Trust For Against Management to Increase the Maximum Allocation of Shares to 3,000,000 1.1 Approve Remuneration of Independent For For Management Non-executive Chairman of the Company 1.2 Approve Remuneration of Honorary For Against Management Chairman of the Company 1.3 Approve Remuneration of Lead Director For For Management of the Company 1.4 Approve Remuneration of Other Director For For Management of the Company 1.5 Approve Remuneration of Chairman of For For Management the Audit and Compliance Committee 1.6 Approve Remuneration of Member of the For For Management Audit and Compliance Committee 1.7 Approve Remuneration of Member of the For For Management Risk and Sustainability Committee 1.8 Approve Remuneration of Chairman of For For Management the Remuneration and Nominations Committee 1.9 Approve Remuneration of Member of the For For Management Remuneration and Nominations Committee 1.10 Approve Remuneration of Chairman of For For Management the Social and Ethics Committee 1.11 Approve Remuneration of Member of the For For Management Social and Ethics Committee 2 Adopt Memorandum of Incorporation For Against Management 3 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital 4 Approve Financial Assistance to For For Management Related or Inter-related Companies or Corporations NASPERS LTD Ticker: NPN Security ID: S53435103 Meeting Date: AUG 31, 2012 Meeting Type: Annual Record Date: AUG 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 March 2012 2 Approve Dividends for N Ordinary and A For For Management Ordinary Shares 3 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company and A Wentzel as Individual Registered Auditor 4.1 Re-elect Rachel Jafta as Director For For Management 4.2 Re-elect Debra Meyer as Director For For Management 4.3 Re-elect Lambert Retief as Director For For Management 4.4 Re-elect Neil van Heerden as Director For For Management 4.5 Re-elect Hein Willemse as Director For For Management 5.1 Re-elect Francine-Ann du Plessis as For For Management Member of the Audit Committee 5.2 Re-elect Rachel Jafta as Member of the For For Management Audit Committee 5.3 Re-elect Ben van der Ross as Member of For For Management the Audit Committee 5.4 Re-elect Boetie van Zyl as Member of For For Management the Audit Committee 6 Approve Remuneration Policy For Against Management 7 Place Authorised but Unissued Shares For Against Management under Control of Directors 8 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 9 Amend the Trust Deed of the Naspers For For Management Share Incentive Scheme 10 Authorise Board to Ratify and Execute For For Management Approved Resolutions 1.1 Approve Remuneration of Board Chairman For For Management 1.2 Approve Remuneration of Board Member For For Management 1.3 Approve Remuneration of Audit For For Management Committee Chairman 1.4 Approve Remuneration of Audit For For Management Committee Member 1.5 Approve Remuneration of Risk Committee For For Management Chairman 1.6 Approve Remuneration of Risk Committee For For Management Member 1.7 Approve Remuneration of Human For For Management Resources and Remuneration Committee Chairman 1.8 Approve Remuneration of Human For For Management Resources and Remuneration Committee Member 1.9 Approve Remuneration of Nomination For For Management Committee Chairman 1.10 Approve Remuneration of Nomination For For Management Committee Member 1.11 Approve Remuneration of Social and For For Management Ethics Committee Chairman 1.12 Approve Remuneration of Social and For For Management Ethics Committee Member 1.13 Approve Remuneration of Naspers For For Management Representatives on Media24 Safety, Health and Environmental Committee 1.14 Approve Remuneration of Trustees of For For Management Group Share Schemes/Other Personnel Funds 1.15 Approve Remuneration of Chairman of For For Management Media24 Pension Fund 1.16 Approve Remuneration of Trustees of For For Management Media24 Pension Fund 1.1 Approve Remuneration of Board Chairman For For Management 1.2 Approve Remuneration of Board Member For For Management 1.3 Approve Remuneration of Audit For For Management Committee Chairman 1.4 Approve Remuneration of Audit For For Management Committee Member 1.5 Approve Remuneration of Risk Committee For For Management Chairman 1.6 Approve Remuneration of Risk Committee For For Management Member 1.7 Approve Remuneration of Human For For Management Resources and Remuneration Committee Chairman 1.8 Approve Remuneration of Human For For Management Resources and Remuneration Committee Member 1.9 Approve Remuneration of Nomination For For Management Committee Chairman 1.10 Approve Remuneration of Nomination For For Management Committee Member 1.11 Approve Remuneration of Social and For For Management Ethics Committee Chairman 1.12 Approve Remuneration of Social and For For Management Ethics Committee Member 1.13 Approve Remuneration of Naspers For For Management Representatives on Media24 Safety, Health and Environmental Committee 1.14 Approve Remuneration of Trustees of For For Management Group Share Schemes/Other Personnel Funds 1.15 Approve Remuneration of Chairman of For For Management Media24 Pension Fund 1.16 Approve Remuneration of Trustees of For For Management Media24 Pension Fund 2 Approve Financial Assistance to For For Management Related or Inter-related Company or Corporation 3 Authorise Repurchase of Up to 20 For For Management Percent of N Ordinary Issued Share Capital 4 Authorise Repurchase of A Ordinary For Against Management Issued Shares 5 Adopt New Memorandum of Incorporation For Against Management NOVATEK OAO Ticker: NVTK Security ID: 669888109 Meeting Date: OCT 16, 2012 Meeting Type: Special Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 3.00 For For Management per Share for First Six Months of Fiscal 2012 2 Approve Related-Party Transaction with For For Management OAO Sibur Holding Re: Agreement on Purchase of Gas NOVATEK OAO Ticker: NVTK Security ID: 669888109 Meeting Date: JAN 09, 2013 Meeting Type: Special Record Date: DEC 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Related-Party Transaction Re: For For Management Deed of Indemnity with GPB-Financial Sevices LTD, SIB (Cyprus) Limites 1.2 Approve Related-Party Transaction Re: For For Management Gas Supply Agreement with OAO Mosenergo 1.3 Approve Related-Party Transaction with For For Management OAO Sibur Holding 1.4 Approve Related-Party Transaction with For For Management OAO Sibur Holding 1.5 Approve Related-Party Transaction with For For Management OAO Sibur Holding NOVATEK OAO Ticker: NVTK Security ID: 669888109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, Allocation of Income and Terms of Dividends Payment 2.1 Elect Andrei Akimov as Director None Against Management 2.2 Elect Burckhard Bergmann as Director None Against Management 2.3 Elect Yves Louis Darricarrere as None Against Management Director 2.4 Elect Mark Gyetvay as Director None Against Management 2.5 Elect Vladimir Dmitriyev as Director None Against Management 2.6 Elect Leonid Mikhelson as Director None Against Management 2.7 Elect Alexander Natalenko as Director None For Management 2.8 Elect Kirill Seleznev as Director None Against Management 2.9 Elect Gennady Timchenko as Director None Against Management 3.1 Elect Maria Panasenko as Member of For For Management Audit Commission 3.2 Elect Igor Ryaskov as Member of Audit For For Management Commission 3.3 Elect Sergey Fomichev as Member of For For Management Audit Commission 3.4 Elect Nikolai Shulikin as Member of For For Management Audit Commission 4 Ratify ZAO PricewaterhouseCoopers as For For Management Auditor for 2013 5 Approve Remuneration of Directors For For Management 6 Approve Remuneration of Members of For For Management Audit Commission 7.1 Approve Related-Party Transaction Re: For For Management Supplementary Agreement to Agreement on Transportation of Gas with OAO Gazprom 7.2 Approve Related-Party Transaction Re: For For Management Supplementary Agreement to Agreement on Arranging of Injection and Storage of Gas with OAO Gazprom ORION CORP. Ticker: 001800 Security ID: Y88860104 Meeting Date: MAR 29, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 3,000 per Share 2 Elect Four Inside Directors and One For For Management Outside Director (Bundled) 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 4 Authorize Board to Fix Remuneration of For Against Management Internal Auditor PARADISE CO. Ticker: 034230 Security ID: Y6727J100 Meeting Date: MAR 29, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 200 per Share 2.1 Reelect Jeon Philip as Inside Director For Against Management 2.2 Elect Kim Hong-Chang as Inside Director For Against Management 2.3 Elect Kim Sang-Woo as Outside Director For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 4 Authorize Board to Fix Remuneration of For For Management Internal Auditor 5 Amend Articles of Incorporation For For Management 6 Approve Conditional Delisting of For For Management Shares from KOSDAQ PETROFAC LTD Ticker: PFC Security ID: G7052T101 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAY 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Norman Murray as Director For For Management 5 Re-elect Thomas Thune Andersen as For For Management Director 6 Re-elect Stefano Cao as Director For For Management 7 Re-elect Roxanne Decyk as Director For For Management 8 Re-elect Rene Medori as Director For For Management 9 Re-elect Rijnhard van Tets as Director For For Management 10 Re-elect Ayman Asfari as Director For Against Management 11 Re-elect Maroun Semaan as Director For For Management 12 Re-elect Marwan Chedid as Director For For Management 13 Re-elect Andy Inglis as Director For For Management 14 Re-elect Tim Weller as Director For For Management 15 Reappoint Ernst & Young LLP as Auditors For For Management 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 02318 Security ID: Y69790106 Meeting Date: SEP 20, 2012 Meeting Type: Special Record Date: AUG 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Distribution of For For Management Profit PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 02318 Security ID: Y69790106 Meeting Date: FEB 05, 2013 Meeting Type: Special Record Date: JAN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 2 Approve Extension of Validity Period For For Management of the Resolution in Relation to the Public Issuance of A Share Convertible Corporate Bonds PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 02318 Security ID: Y69790106 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of Directors For For Management 2 Approve Report of the Supervisory For For Management Committee 3 Approve 2012 Annual Report and its For For Management Summary 4 Approve Report of Auditors and the For For Management Audited Financial Statements 5 Approve Profit Distribution Plan and For For Management Distribution of Final Dividend 6 Appoint PricewaterhouseCoopers Zhong For For Management Tian CPAs Limited Company as the PRC Auditor and PricewaterhouseCoopers as the International Auditor and Authorize Board to Fix Their Remuneration 7a Elect Lee Yuansiong as an Executive For For Management Director 7b Elect Soopakij Chearavanont as a For For Management Non-Executive Director 7c Elect Yang Xiaoping as a Non-Executive For For Management Director 7d Elect Lu Hua as a Non-Executive For For Management Director 7e Elect Yip Dicky Peter as an For For Management Independent Non-Executive Director 7f Elect Wong Oscar Sai Hung as an For For Management Independent Non-Executive Director 7g Elect Sun Dongdong as an Independent For For Management Non-Executive Director 8 Elect Zhang Wangjin as Supervisor For For Management 9 Approve Payment of Working Allowance For For Management to Independent Non-Executive Directors 10 Approve Payment of Working Allowance For For Management to Independent Supervisors 11 Approve Utilization Report on the For For Management Proceeds from Previous Fund Raising Activity POWSZECHNY ZAKLAD UBEZPIECZEN SA Ticker: Security ID: X6919T107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5 Receive Financial Statements None None Management 6 Receive Management Board Report on None None Management Company's Operations 7 Receive Consolidated Financial None None Management Statements 8 Receive Management Board Report on None None Management Group's Operations 9 Receive Supervisory Board Report on None None Management Board's Review of Financial Statements, Management Board Report on Company's Operations in Fiscal 2012, and Management Board Proposal on Allocation of Income 10 Receive Supervisory Board Report on None None Management Board's Work in Fiscal 2012 11 Approve Financial Statements For For Management 12 Approve Management Board Report on For For Management Company's Operations in Fiscal 2012 13 Approve Consolidated Financial For For Management Statements 14 Approve Management Board Report on For For Management Group's Operations in Fiscal 2012 15 Approve Allocation of Income For For Management 16.1 Approve Discharge of Przemyslaw For For Management Dabrowski (Management Board Member) 16.2 Approve Discharge of Witold Jaworski For For Management (Management Board Member) 16.3 Approve Discharge of Andrzej Klesyk For For Management (Management Board Member) 16.4 Approve Discharge of Boguslaw Skuza For For Management (Management Board Member) 16.5 Approve Discharge of Tomasz Tarkowski For For Management (Management Board Member) 16.6 ApprApprove Discharge of Ryszard For For Management Trepczynski (Management Board Member) 17.1 Approve Discharge of Zbigniew For For Management Cwiakalski (Supervisory Board Member) 17.2 Approve Discharge of Dariusz Daniluk For For Management (Supervisory Board Member) 17.3 Approve Discharge of Zbigniew Derdziuk For For Management (Supervisory Board Member) 17.4 Approve Discharge of Krzysztof Dresler For For Management (Supervisory Board Member) 17.5 Approve Discharge of Dariusz Filar For For Management (Supervisory Board Member) 17.6 Approve Discharge of Wlodzimierz For For Management Kicinski (Supervisory Board Member) 17.7 Approve Discharge of Waldemar Maj For For Management (Supervisory Board Member) 17.8 Approve Discharge of Alojzy Nowak For For Management (Supervisory Board Member) 17.9 Approve Discharge of Maciej Piotrowski For For Management (Supervisory Board Member) 17.10 Approve Discharge of Marzena Piszczek For For Management (Supervisory Board Member) 17.11 Approve Discharge of Tomasz Zganiacz For For Management (Supervisory Board Member) 18 Close Meeting None None Management PROMOTORA Y OPERADORA DE INFRAESTRUCTURA SAB DE CV Ticker: PINFRA Security ID: P7925L103 Meeting Date: MAR 08, 2013 Meeting Type: Special Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Tax Report on Adherence to For For Management Fiscal Obligations Pursuant to Article 86 of Income Tax 2 Elect or Ratify Directors and Chairmen For Against Management of Audit and Corporate Practices Committees 3 Approve Remuneration of Directors for For For Management Fiscal Year 2013 4 Authorize Board to Ratify and Execute For For Management Approved Resolutions PROMOTORA Y OPERADORA DE INFRAESTRUCTURA SAB DE CV Ticker: PINFRA Security ID: P7925L103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board of Directors Report For For Management Pursuant to Article 28 Fraction IV of Mexican Securities Market Law 2 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year 2012 3 Approve Allocation of Income For For Management 4 Elect or Ratify Directors and Chairmen For Against Management of Audit and Corporate Governance Committees 5 Approve Remuneration of Directors For For Management 6 Set Aggregate Nominal Amount of Share For For Management Repurchase Reserve; Approve Report on Share Repurchase Program 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions PT AKR CORPORINDO TBK Ticker: AKRA Security ID: Y71161163 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Amend MSOP For Against Management 5 Approve Increase in Issued and Paid-Up For Against Management Capital for the Implementation of the MSOP PT ASTRA INTERNATIONAL TBK Ticker: ASII Security ID: Y7117N172 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Elect Directors and Commissioners and For Against Management Approve Their Remuneration 4 Approve Auditors For For Management PT BANK RAKYAT INDONESIA (PERSERO) TBK Ticker: BBRI Security ID: Y0697U112 Meeting Date: FEB 28, 2013 Meeting Type: Annual Record Date: FEB 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Commissioners' Report 2 Approve Annual Report and Financial For For Management Statements of the Partnership and Community Development Program 3 Approve Allocation of Income For For Management 4 Approve Remuneration of Directors and For For Management Commissioners 5 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 6 Approve Implementation of Minister of For Against Management State-Owned Enterprises Regulations PT MATAHARI DEPARTMENT STORE TBK Ticker: LPPF Security ID: Y7139L105 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: MAY 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports and Discharge Directors and Commissioners 2 Approve Allocation of Income For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Elect Directors and Commissioners and For Against Management Approve Their Remuneration 5 Reaffirm Composition of Shareholders For For Management of the Company PT SEMEN GRESIK (PERSERO) TBK Ticker: SMGR Security ID: Y7142G168 Meeting Date: DEC 20, 2012 Meeting Type: Special Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Company Name For For Management 2 Amend Articles of Association For For Management PT SEMEN INDONESIA (PERSERO) TBK Ticker: SMGR Security ID: Y7142G168 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports of the Company and Discharge Directors and Commissioners 2 Approve Annual Report of the For For Management Partnership and Community Development Program (PCDP) and Discharge Directors and Commissioners 3 Approve Allocation of Income For For Management 4 Approve Remuneration of Directors and For For Management Commissioners 5 Approve Auditors of the Company and For For Management PCDP 6 Ratify Ministerial Regulation of For For Management State-Owned Enterprise No. PER-12/MBU/2012 concerning Supporting Organs of the Board of Commissioners of State-Owned Enterprise 7 Elect Directors and Commissioners For Against Management SACI FALABELLA Ticker: FALABELLA Security ID: P3880F108 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements and External Auditors' Report for Fiscal Year 2012 2 Approve Allocation of Income For For Management 3 Approve Dividends Policy For For Management 4 Approve Remuneration of Directors For For Management 5 Elect External Auditors and Risk For For Management Assessment Companies 6 Designate Newspaper to Publish Meeting For For Management Announcements 7 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 8 Approve Remuneration and Budget of For For Management Directors' Committee; Receive Directors Committee's Report 9 Other Business (Voting) For Against Management SAMSUNG ELECTRONICS CO. LTD. Ticker: 005930 Security ID: Y74718100 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 7,500 per Common Share and KRW 7,550 per Preferred Share 2.1.1 Reelect Lee In-Ho as Outside Director For For Management 2.1.2 Elect Song Gwang-Soo as Outside For For Management Director 2.1.3 Elect Kim Eun-Mee as Outside Director For For Management 2.2.1 Elect Yoon Boo-Keun as Inside Director For For Management 2.2.2 Elect Shin Jong-Kyun as Inside Director For For Management 2.2.3 Elect Lee Sang-Hoon as Inside Director For For Management 2.3.1 Reelect Lee In-Ho as Member of Audit For For Management Committee 2.3.2 Elect Song Gwang-Soo as Member of For For Management Audit Committee 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SBERBANK OF RUSSIA Ticker: SBER Security ID: X76317100 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends of RUB 2.57 per Common Share and RUB 3.20 per Preferred Share 4 Ratify Auditor For For Management 5.1 Elect German Gref as Director None Against Management 5.2 Elect Sergey Guriyev as Director None For Management 5.3 Elect Mikhail Dmitriev as Director None Against Management 5.4 Elect Bella Zlatkis as Director None Against Management 5.5 Elect Nadezhda Ivanova as Director None Against Management 5.6 Elect Sergey Ignatyev as Director None Against Management 5.7 Elect Alexei Kudrin as Director None Against Management 5.8 Elect Ilya Lomakin-Rumyantsev as None Against Management Director 5.9 Elect Georgy Luntovsky as Director None Against Management 5.10 Elect Mikhail Matovnikov as Director None Against Management 5.11 Elect Vladimir Mau as Director None For Management 5.12 Elect Alexey Moiseev as Director None Against Management 5.13 Elect Alessandro Profumo as Director None Against Management 5.14 Elect Sergey Sinelnikov-Murylev as None Against Management Director 5.15 Elect Dmitriy Tulin as Director None Against Management 5.16 Elect Alexei Ulyukayev as Director None Against Management 5.17 Elect Ronald Freeman as Director None Against Management 5.18 Elect Sergey Shvetsov as Director None Against Management 5.19 Elect Ahmet Egilmez Mahfi as Director None For Management 6.1 Elect Natalya Borodina as Member of For For Management Audit Commission 6.2 Elect Vladimir Volkov as Member of For For Management Audit Commission 6.3 Elect Maxim Dolzhnikov as Member of For For Management Audit Commission 6.4 Elect Yuliya Isakhanova as Member of For For Management Audit Commission 6.5 Elect Aleksey Minenko as Member of For For Management Audit Commission 6.6 Elect Olga Polyakova as Member of For For Management Audit Commission 6.7 Elect Natalia Revina as Member of For For Management Audit Commission 7 Approve Remuneration of Directors and For For Management Members of Audit Comission 8 Approve Regulations on Remuneration of For For Management Directors 9 Approve New Edition of Charter For For Management SOCIEDAD QUIMICA Y MINERA DE CHILE SA SQM Ticker: SQM-B Security ID: 833635105 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Annual Report, Financial For For Management Statements, Internal Statutory Auditors' Report and External Auditors' Reports, and Statutory Reports for Fiscal Year 2012 2 Elect External Auditors and Internal For For Management Statutory Auditors 3 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 4 Approve Investment and Financing Policy For For Management 5 Approve Allocation of Income and For For Management Dividends, and Dividend Policy 6 Receive Report on Board's Expenses For For Management 7 Elect Directors and Fix Their For Against Management Remuneration 8 Receive Issues Related to Directors' For For Management and Audit Committees 9 Other Business (Voting) For Against Management SOUTHERN COPPER CORPORATION Ticker: SCCO Security ID: 84265V105 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director German Larrea For Withhold Management Mota-Velasco 1.2 Elect Director Oscar Gonzalez Rocha For Withhold Management 1.3 Elect Director Emilio Carrillo Gamboa For For Management 1.4 Elect Director Alfredo Casar Perez For Withhold Management 1.5 Elect Director Luis Castelazo Morales For Withhold Management 1.6 Elect Director Enrique Castillo For For Management Sanchez Mejorada 1.7 Elect Director Xavier Garcia de For Withhold Management Quevedo Topete 1.8 Elect Director Daniel Muniz Quintanilla For Withhold Management 1.9 Elect Director Luis Miguel Palomino For For Management Bonilla 1.10 Elect Director Gilberto Perezalonso For Withhold Management Cifuentes 1.11 Elect Director Juan Rebolledo Gout For Withhold Management 1.12 Elect Director Carlos Ruiz Sacristan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: Y84629107 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to Procedures For For Management Governing the Acquisition or Disposal of Assets, Lending Funds to Other Parties, and Endorsement and Guarantees 4 Transact Other Business (Non-Voting) None None Management TATA MOTORS LTD. Ticker: 500570 Security ID: Y85740267 Meeting Date: AUG 10, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Ordinary Shares of For For Management INR 4.00 Per Share and on 'A' Ordinary Shares of INR 4.10 Per Share 3 Reelect N. Munjee as Director For For Management 4 Reelect S. Bhargava as Director For For Management 5 Reelect V. Jairath as Director For For Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Elect C.P. Mistry as Director For For Management 8 Elect R. Pisharody as Director For For Management 9 Elect R. Pisharody as Executive For For Management Director and Approve His Remuneration 10 Elect S. Borwankar as Director For For Management 11 Elect S. Borwankar as Executive For For Management Director and Approve His Remuneration 12 Approve Revision in Remuneration of P. For For Management Telang as Managing Director - India Operations TAV HAVALIMANLARI HOLDING AS Ticker: TAVHL Security ID: M8782T109 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For Did Not Vote Management Council of Meeting 2 Authorize Presiding Council to Sign For Did Not Vote Management Minutes of Meeting 3 Ratify Director and Internal Auditor For Did Not Vote Management Appointments Made During the Year 4 Wishes and Close Meeting None None Management TAV HAVALIMANLARI HOLDING AS Ticker: TAVHL Security ID: M8782T109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For For Management Council of Meeting 2 Accept Statutory Reports For For Management 3 Accept Financial Statements For For Management 4 Receive Information on Profit None None Management Distribution Policy 5 Approve Allocation of Income For For Management 6 Approve Discharge of Board and Auditors For For Management 7 Ratify Director Appointments For For Management 8 Ratify External Auditors For For Management 9 Amend Company Articles For For Management 10 Approve Working Principles of the For For Management General Assembly 11 Receive Information on Remuneration None None Management Policy 12 Approve Donation Policy and Receive For For Management Information on Charitable Donations Made in 2012 13 Receive Information on Company None None Management Disclosure Policy 14 Receive Information on Related Party None None Management Transactions 15 Receive Information on the Guarantees, None None Management Pledges, and Mortgages Provided by the Company to Third Parties 16 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 17 Wishes None None Management 18 Close Meeting None None Management TENCENT HOLDINGS LTD. Ticker: 00700 Security ID: G87572148 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Elect Zhang Zhidong as Director For For Management 3a2 Elect Ian Charles Stone as Director For For Management 3a3 Elect Jacobus Petrus Bekker as Director For Against Management 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Share Repurchase Program For For Management 7 Authorize Reissuance of Repurchased For Against Management Shares TGK-5 Ticker: TGKE Security ID: X8983Y103 Meeting Date: DEC 17, 2012 Meeting Type: Special Record Date: NOV 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Large-Scale Transaction For For Management TGK-5 Ticker: TGKE Security ID: X8983Y103 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAY 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Omission of Dividends For For Management 5 Elect Directors via Cumulative Voting None Against Management 6 Elect Members of Audit Commission For For Management 7 Ratify Ernst & Young as Auditor For For Management 8 Approve New Edition of Charter For Against Management TOFAS TURK OTOMOBIL FABRIKASI ANONIM SIRKETI Ticker: TOASO Security ID: M87892101 Meeting Date: MAR 29, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For For Management Council of Meeting 2 Accept Board Report For For Management 3 Accept Audit Reports For For Management 4 Accept Financial Statements For For Management 5 Ratify Director Appointments For Against Management 6 Approve Discharge of Board For For Management 7 Approve Discharge of Auditors For For Management 8 Receive Information on Profit None None Management Distribution Policy 9 Approve Allocation of Income For For Management 10 Receive Information on Remuneration None None Management Policy 11 Approve Director Remuneration For For Management 12 Ratify External Auditors For For Management 13 Approve Working Principles of the For For Management General Assembly 14 Receive Information on Related Party None None Management Transactions 15 Receive Information on Company None None Management Disclosure Policy 16 Receive Information on the Guarantees, None None Management Pledges, and Mortgages Provided by the Company to Third Parties 17 Approve Upper Limit of Donations for For Against Management 2013 and Receive Information on Charitable Donations made in 2012 18 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 19 Wishes None None Management TPK HOLDING CO., LTD. Ticker: 3673 Security ID: G89843109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Allocation of Income For For Management 3 Approve Amendments to Articles of For For Management Association 4 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 6.1 Elect Director Chao-Juei Chiang with None Against Shareholder ID/Shareholder No.5 6.2 Elect Director Max Gain Management None Against Shareholder Limited (Representative by Heng-Yao Chang) with ID/Shareholder No.1 6.3 Elect Director Capable Way Investments None Against Shareholder Limited (Representative by Kuan -Chao Lin) with ID/Shareholder No.2 6.4 Elect Director High Focus Holdings None Against Shareholder Limited (Representative by Ta-Min Sun) with ID/Shareholder No.3 6.5 Elect Director Panshi Company Limited None Against Shareholder (Representative by Shih-Ming Liu) with ID/Shareholder No.32618 6.6 Elect Director Foster Chiang with None Against Shareholder ID/Shareholder No.AC03470XXX 6.7 Elect Independent Director Horng-Yan For For Management Chang with ID/Shareholder No.K101243XXX 6.8 Elect Independent Director Ming-Jeng For For Management Weng with ID/Shareholder No.12333 6.9 Elect Independent Director Fong-Nien For For Management Chiang with ID/Shareholder No. Q120123XXX 7 Approve Release of Restrictions of For Against Management Competitive Activities of Newly Appointed Directors TURKIYE GARANTI BANKASI A.S. Ticker: GARAN Security ID: M4752S106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For For Management Council of Meeting 2 Authorize Presiding Council to Sign For For Management Minutes of Meeting 3 Accept Statutory Reports For For Management 4 Accept Financial Statements For For Management 5 Approve Allocation of Income For For Management 6 Approve Profit Distribution Policy For For Management 7 Amend Company Articles For For Management 8 Approve Discharge of Board and Auditors For For Management 9 Elect Directors For Against Management 10 Ratify Director Appointments For Against Management 11 Receive Information on Directorships None None Management 12 Receive Information on Remuneration None None Management Policy 13 Approve Director Remuneration For For Management 14 Approve Working Principles of the For For Management General Assembly 15 Ratify External Auditors For For Management 16 Receive Information on Charitable For For Management Donations and Approve Upper Limit of Donations for 2013 17 Approve Donation Policy For For Management 18 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose TURKIYE HALK BANKASI A.S. Ticker: HALKB Security ID: M9032A106 Meeting Date: MAR 29, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For For Management Council of Meeting 2 Authorize Presiding Council to Sign For For Management Minutes of Meeting 3 Accept Statutory Reports For For Management 4 Accept Financial Statements For For Management 5 Approve Discharge of Board and Auditors For Against Management 6 Authorize Issuance of Bonds and/or For Against Management Commercial Papers 7 Amend Company Articles For For Management 8 Elect Directors For For Management 9 Approve Director Remuneration For For Management 10 Appoint Internal Statutory Auditors For Against Management and Approve Their Remuneration 11 Ratify External Auditors For For Management 12 Approve Working Principles of the For For Management General Assembly 13 Approve Remuneration, Donation, For Against Management Disclosure, Profit Distribution Policy 14 Receive Information on None None Management Dematerialization of Shares 15 Receive Information on Charitable None None Management Donations 16 Wishes None None Management ULTRAPAR PARTICIPACOES S.A. Ticker: UGPA3 Security ID: P94396127 Meeting Date: JUL 12, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Temmar - For For Management Terminal Maritimo do Maranhao S.A. WAL-MART DE MEXICO SAB DE CV Ticker: WALMEXV Security ID: P98180105 Meeting Date: MAR 14, 2013 Meeting Type: Special Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Consolidate Bylaws For Against Management 2 Authorize Board to Ratify and Execute For Against Management Approved Resolutions WAL-MART DE MEXICO SAB DE CV Ticker: WALMEXV Security ID: P98180105 Meeting Date: MAR 14, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Board of Directors Report For For Management 2 Accept CEO's Report For For Management 3 Accept Report of Audit and Corporate For For Management Governance Committees 4 Approve Financial Statements for For For Management Fiscal Year 2012 5 Approve Allocation of Income for For For Management Fiscal Year 2012 6 Approve Ordinary Dividend of MXN 0.46 For For Management Per Share and Extraordinary Dividends of MXN 0.29 and MXN 0.17 per Share 7 Accept Report on Share Repurchase For For Management Reserves and Authorize Repurchase of MXN 5 Billion of Shares 8 Approve to Cancel Company Treasury For For Management Shares 9 Accept Report on Adherence to Fiscal For For Management Obligations 10 Accept Report Re: Employee Stock For For Management Purchase Plan 11 Accept Report Re: Wal-Mart de Mexico For For Management Foundation 12 Ratify Board of Directors' Actions for For For Management Fiscal Year 2012 13 Elect or Ratify Directors For Against Management 14 Elect Chairmen of Audit and Corporate For Against Management Governance Committees 15 Approve Remuneration of Directors and For For Management Officials 16 Authorize Board to Ratify and Execute For For Management Approved Resolutions XINYI GLASS HOLDINGS LTD. Ticker: 00868 Security ID: G9828G108 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAY 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Elect Lee Yau Ching as Director For For Management 3a2 Elect Li Man Yin as Director For For Management 3a3 Elect Lee Shing Kan as Director For For Management 3a4 Elect Li Ching Wai as Director For For Management 3a5 Elect Wong Ying Wai as Director For For Management 3a6 Elect Tran Chuen Wah, John as Director For For Management 3a7 Elect Tam Wai Hung, David as Director For For Management 3b Authorize Board to Fix the For For Management Remuneration of Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5c Authorize Reissuance of Repurchased For Against Management Shares Global Growth ADECCO SA Ticker: ADEN Security ID: H00392318 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For Against Management 2.1 Approve Allocation of Income For For Management 2.2 Approve Dividends of CHF 1.80 per For For Management Share from Free Reserves 3 Approve Discharge of Board and Senior For For Management Management 4.1 Reelect Rolf Doerig as Director For For Management 4.2 Reelect Dominique-Jean Chartier as For For Management Director 4.3 Reelect Alexander Gut as Director For For Management 4.4 Reelect Andreas Jacobs as Director For Against Management 4.5 Reelect Didier Lamouche as Director For For Management 4.6 Reelect Thomas O'Neill as Director For For Management 4.7 Reelect David Prince as Director For For Management 4.8 Reelect Wanda Rapaczynski as Director For For Management 5 Ratify Ernst & Young SA as Auditors For For Management ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence M. Benveniste For For Management 1.2 Elect Director D. Keith Cobb For For Management 1.3 Elect Director Kenneth R. Jensen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Provide Right to Call Special Meeting For For Management 5 Ratify Auditors For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 03027X100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Raymond P. Dolan For For Management 1b Elect Director Ronald M. Dykes For For Management 1c Elect Director Carolyn F. Katz For For Management 1d Elect Director Gustavo Lara Cantu For For Management 1e Elect Director JoAnn A. Reed For For Management 1f Elect Director Pamela D.A. Reeve For For Management 1g Elect Director David E. Sharbutt For For Management 1h Elect Director James D. Taiclet, Jr. For For Management 1i Elect Director Samme L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Right to Call Special Meeting For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights ASML HOLDING NV Ticker: ASML Security ID: N07059186 Meeting Date: SEP 07, 2012 Meeting Type: Special Record Date: JUL 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Announcements Re: Customer None None Management Co-Investment Program 3a Grant Board Authority to Issue Shares For For Management Up To 25 Percent of Issued Capital Re: Customer Co-Investment Program 3b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 3a 4a Amend Articles to Create New Share For For Management Class: Ordinary Shares M 4b Increase Par Value per Ordinary Share For For Management 4c Approve Reduction in Share Capital by For For Management Decreasing Nominal Value per Share 4d Amend Articles Re: Consolidation of For For Management Ordinary Shares A at an Exchange Ratio 4e Amend Articles to Eliminate Two For For Management Ordinary Share Classes A and M and Convert into One Ordinary Share Class 5 Authorize each Director and any Lawyer For For Management and Paralegals from De Brauw Blackstone Westbroek NV to Execute the Notarial Deeds of Amendments 6a Grant Board Authority to Issue Shares For For Management Up To 5 Percent of Issued Capital and Restricting/Excluding Preemptive Rights 6b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6a 6c Grant Board Authority to Issue Shares For For Management Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 6d Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6c 7 Other Business (Non-Voting) None None Management 8 Close Meeting None None Management ASML HOLDING NV Ticker: ASML Security ID: N07059202 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Discuss the Company's Business, None None Management Financial Situation and Sustainability 3 Adopt Financial Statements and For For Management Statutory Reports 4 Approve Discharge of Management Board For For Management 5 Approve Discharge of Supervisory Board For For Management 6 Receive Explanation on Company's None None Management Reserves and Dividend Policy 7 Approve Dividends of EUR 0.53 Per Share For For Management 8 Approve Remuneration Policy 2014 for For For Management Management Board Members 9a Approve Performance Share Arrangement For For Management According to Remuneration Policy 2010 9b Approve Performance Share Arrangement For For Management According to Remuneration Policy 2014 10 Approve Numbers of Stock Options, For For Management Respectively Shares, for Employees 11 Announce Intention to Reappoint F.J. None None Management van Hout to Management Board 12a Reelect H.C.J. van den Burg to For For Management Supervisory Board 12b Reelect P.F.M. van der Meer Mohr to For For Management Supervisory Board 12c Reelect W.H. Ziebart to Supervisory For For Management Board 12d Elect D.A. Grose to Supervisory Board For For Management 12e Elect C.M.S. Smits-Nusteling to For For Management Supervisory Board 13 Announcement of Retirement of None None Management Supervisory Board Members F.W. Frohlich and OB Bilous by Rotation in 2014 14 Ratify Deloitte Accountants as Auditors For For Management 15a Grant Board Authority to Issue Shares For For Management Up To 5 Percent of Issued Capital 15b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 15a 15c Grant Board Authority to Issue Shares For For Management Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 15d Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 15c 16a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 16b Authorize Additional Repurchase of Up For For Management to 10 Percent of Issued Share Capital 17 Authorize Cancellation of Repurchased For For Management Shares 18 Other Business (Non-Voting) None None Management 19 Close Meeting None None Management ASML HOLDING NV Ticker: ASML Security ID: N07059210 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Discuss the Company's Business, None None Management Financial Situation and Sustainability 3 Adopt Financial Statements and For For Management Statutory Reports 4 Approve Discharge of Management Board For For Management 5 Approve Discharge of Supervisory Board For For Management 6 Receive Explanation on Company's None None Management Reserves and Dividend Policy 7 Approve Dividends of EUR 0.53 Per Share For For Management 8 Approve Remuneration Policy 2014 for For For Management Management Board Members 9a Approve Performance Share Arrangement For For Management According to Remuneration Policy 2010 9b Approve Performance Share Arrangement For For Management According to Remuneration Policy 2014 10 Approve Numbers of Stock Options, For For Management Respectively Shares, for Employees 11 Announce Intention to Reappoint F.J. None None Management van Hout to Management Board 12a Reelect H.C.J. van den Burg to For For Management Supervisory Board 12b Reelect P.F.M. van der Meer Mohr to For For Management Supervisory Board 12c Reelect W.H. Ziebart to Supervisory For For Management Board 12d Elect D.A. Grose to Supervisory Board For For Management 12e Elect C.M.S. Smits-Nusteling to For For Management Supervisory Board 13 Announcement of Retirement of None None Management Supervisory Board Members F.W. Frohlich and OB Bilous by Rotation in 2014 14 Ratify Deloitte Accountants as Auditors For For Management 15a Grant Board Authority to Issue Shares For For Management Up To 5 Percent of Issued Capital 15b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 15a 15c Grant Board Authority to Issue Shares For For Management Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 15d Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 15c 16a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 16b Authorize Additional Repurchase of Up For For Management to 10 Percent of Issued Share Capital 17 Authorize Cancellation of Repurchased For For Management Shares 18 Other Business (Non-Voting) None None Management 19 Close Meeting None None Management BANK OF NOVA SCOTIA Ticker: BNS Security ID: 064149107 Meeting Date: APR 09, 2013 Meeting Type: Annual Record Date: FEB 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald A. Brenneman For For Management 1.2 Elect Director C.J. Chen For For Management 1.3 Elect Director David A. Dodge For For Management 1.4 Elect Director N. Ashleigh Everett For For Management 1.5 Elect Director John C. Kerr For For Management 1.6 Elect Director John T. Mayberry For For Management 1.7 Elect Director Thomas C. O'Neill For For Management 1.8 Elect Director Brian J. Porter For For Management 1.9 Elect Director Aaron W. Regent For For Management 1.10 Elect Director Indira V. Samarasekera For For Management 1.11 Elect Director Susan L. Segal For For Management 1.12 Elect Director Paul D. Sobey For For Management 1.13 Elect Director Barbara S. Thomas For For Management 1.14 Elect Director Richard (Rick) E. Waugh For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach 4 SP 1: Increase Disclosure of Pension Against Against Shareholder Plans 5 SP 2: Adopt Policy for Equitable Against Against Shareholder Treatment under the Pension Plans 6 SP 3: Establish Director Stock Against Against Shareholder Ownership Requirement BE AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: MAY 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard G. Hamermesh For For Management 1.2 Elect Director Amin J. Khoury For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Change Company Name For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management BG GROUP PLC Ticker: BG. Security ID: G1245Z108 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Den Jones as Director For For Management 5 Elect Lim Haw-Kuang as Director For For Management 6 Re-elect Peter Backhouse as Director For For Management 7 Re-elect Vivienne Cox as Director For For Management 8 Re-elect Chris Finlayson as Director For For Management 9 Re-elect Andrew Gould as Director For For Management 10 Re-elect Baroness Hogg as Director For For Management 11 Re-elect Dr John Hood as Director For For Management 12 Re-elect Martin Houston as Director For For Management 13 Re-elect Caio Koch-Weser as Director For For Management 14 Re-elect Sir David Manning as Director For For Management 15 Re-elect Mark Seligman as Director For For Management 16 Re-elect Patrick Thomas as Director For For Management 17 Appoint Ernst & Young LLP as Auditors For For Management 18 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 19 Authorise EU Political Donations and For For Management Expenditure 20 Authorise Issue of Equity with For Against Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise Market Purchase of Ordinary For For Management Shares 23 Authorise the Company to Call EGM with For For Management Two Weeks' Notice BHP BILLITON LIMITED Ticker: BHP Security ID: Q1498M100 Meeting Date: NOV 29, 2012 Meeting Type: Annual Record Date: NOV 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept the Financial Statements and For For Management Statutory Reports for BHP Billiton Ltd and BHP Billiton Plc 2 Elect Pat Davies as Director of BHP For For Management Billiton Ltd and BHP Billiton Plc 3 Elect Malcolm Broomhead as Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 4 Elect John Buchanan as Director of BHP For For Management Billiton Ltd and BHP Billiton Plc 5 Elect Carlos Cordeiro as Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 6 Elect David Crawford as Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 7 Elect Carolyn Hewson as Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 8 Elect Marius Kloppers as Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 9 Elect Lindsay Maxsted as Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 10 Elect Wayne Murdy as Director of BHP For For Management Billiton Ltd and BHP Billiton Plc 11 Elect Keith Rumble as Director of BHP For For Management Billiton Ltd and BHP Billiton Plc 12 Elect John Schubert as Director of BHP For For Management Billiton Ltd and BHP Billiton Plc 13 Elect Shriti Vadera as Director of BHP For For Management Billiton Ltd and BHP Billiton Plc 14 Elect Jac Nasser as Director of BHP For For Management Billiton Ltd and BHP Billiton Plc 15 Appoint KPMG Audit Plc as Auditor of For For Management BHP Billiton Plc 16 Approve the Authority to Issue Shares For For Management in BHP Billiton Plc 17 Approve the Authority to Issue Shares For For Management in BHP Billiton Plc for Cash 18 Approve the Repurchase of Up to 213.62 For For Management Million Shares in BHP Billiton Plc 19 Approve the Remuneration Report For For Management 20 Approve the Grant of Long Term For For Management Incentive Performance Shares to Marius Kloppers, Executive Director of the Company BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Caroline D. Dorsa For For Management 1.2 Elect Director Stelios Papadopoulos For For Management 1.3 Elect Director George A. Scangos For For Management 1.4 Elect Director Lynn Schenk For For Management 1.5 Elect Director Alexander J. Denner For For Management 1.6 Elect Director Nancy L. Leaming For For Management 1.7 Elect Director Richard C. Mulligan For For Management 1.8 Elect Director Robert W. Pangia For For Management 1.9 Elect Director Brian S. Posner For For Management 1.10 Elect Director Eric K. Rowinsky For For Management 1.11 Elect Director Stephen A. Sherwin For For Management 1.12 Elect Director William D. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Stock Retention/Holding Period Against Against Shareholder BOC HONG KONG (HOLDINGS) LTD. Ticker: 02388 Security ID: Y0920U103 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAY 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Li Lihui as Director For Against Management 3b Elect Gao Yingxin as Director For For Management 3c Elect Shan Weijian as Director For For Management 3d Elect Ning Gaoning as Director For Against Management 4 Appoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jere A. Drummond For For Management 2 Elect Director John R. McKernan, Jr. For For Management 3 Elect Director Ernest J. Novak, Jr. For For Management 4 Elect Director James R. Verrier For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Shareholder BR MALLS PARTICIPACOES S.A. Ticker: BRML3 Security ID: P1908S102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends BR MALLS PARTICIPACOES S.A. Ticker: BRML3 Security ID: P1908S102 Meeting Date: MAY 15, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management Without Issuance of Shares 2 Amend Articles to Reflect Changes in For For Management Capital 3 Amend Article 19 For For Management BURBERRY GROUP PLC Ticker: BRBY Security ID: G1699R107 Meeting Date: JUL 12, 2012 Meeting Type: Annual Record Date: JUL 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Sir John Peace as Director For For Management 5 Re-elect Angela Ahrendts as Director For Against Management 6 Re-elect Philip Bowman as Director For For Management 7 Re-elect Ian Carter as Director For For Management 8 Re-elect Stacey Cartwright as Director For For Management 9 Re-elect Stephanie George as Director For For Management 10 Re-elect John Smith as Director For For Management 11 Re-elect David Tyler as Director For For Management 12 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 13 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 14 Authorise EU Political Donations and For For Management Expenditure 15 Authorise Market Purchase of Ordinary For For Management Shares 16 Authorise Issue of Equity with For Against Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise the Company to Call EGM with For For Management Two Weeks' Notice CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Hackett For For Management 1.2 Elect Director Michael E. Patrick For For Management 1.3 Elect Director Jon Erik Reinhardsen For For Management 1.4 Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management CANADIAN PACIFIC RAILWAY LIMITED Ticker: CP Security ID: 13645T100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte LLP as Auditors For For Management 2 Advisory Vote on Executive For Against Management Compensation Approach 3.1 Elect Director William A. Ackman For For Management 3.2 Elect Director Gary F. Colter For For Management 3.3 Elect Director Isabelle Courville For For Management 3.4 Elect Director Paul G. Haggis For For Management 3.5 Elect Director E. Hunter Harrison For For Management 3.6 Elect Director Paul C. Hilal For For Management 3.7 Elect Director Krystyna T. Hoeg For For Management 3.8 Elect Director Richard C. Kelly For For Management 3.9 Elect Director Rebecca MacDonald For For Management 3.10 Elect Director Anthony R. Melman For For Management 3.11 Elect Director Linda J. Morgan For For Management 3.12 Elect Director Andrew F. Reardon For For Management 3.13 Elect Director Stephen C. Tobias For For Management CAPITA PLC Ticker: CPI Security ID: G1846J115 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Martin Bolland as Director For For Management 5 Re-elect Paul Pindar as Director For For Management 6 Re-elect Gordon Hurst as Director For For Management 7 Re-elect Maggi Bell as Director For For Management 8 Re-elect Vic Gysin as Director For For Management 9 Re-elect Andy Parker as Director For For Management 10 Re-elect Paul Bowtell as Director For For Management 11 Re-elect Martina King as Director For For Management 12 Elect Gillian Sheldon as Director For For Management 13 Reappoint KPMG Auditors plc as Auditors For For Management 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise Issue of Equity with For Against Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 18 Authorise Market Purchase of Ordinary For For Management Shares CARREFOUR Ticker: CA Security ID: F13923119 Meeting Date: APR 23, 2013 Meeting Type: Annual/Special Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.58 per Share 4 Reelect Sebastien Bazin as Director For Against Management 5 Reelect Thierry Breton as Director For Against Management 6 Reelect Charles Edelstenne as Director For For Management 7 Reelect Anne-Claire Taittinger as For For Management Director 8 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9 Amend Article 20 of Bylaws Re: Proxy For For Management Voting 10 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 11 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 500 Million 12 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 90 Million 13 Approve Issuance of Equity or For For Management Equity-Linked Securities for Private Placements up to Aggregate Nominal Amount of EUR 90 Million 14 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 15 Authorize Capital Increase of Up to For For Management EUR 90 Million for Future Exchange Offers 16 Authorize Capitalization of Reserves For For Management of Up to EUR 500 Million for Bonus Issue or Increase in Par Value 17 Approve Employee Stock Purchase Plan For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald E. Bisbee, Jr. For For Management 1b Elect Director Denis A. Cortese For For Management 1c Elect Director Linda M. Dillman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Increase Authorized Common Stock For For Management CIT GROUP INC. Ticker: CIT Security ID: 125581801 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John A. Thain For For Management 1b Elect Director Michael J. Embler For For Management 1c Elect Director William M. Freeman For For Management 1d Elect Director David M. Moffett For For Management 1e Elect Director R. Brad Oates For For Management 1f Elect Director Marianne Miller Parrs For For Management 1g Elect Director Gerald Rosenfeld For For Management 1h Elect Director John R. Ryan For For Management 1i Elect Director Seymour Sternberg For For Management 1j Elect Director Peter J. Tobin For For Management 1k Elect Director Laura S. Unger For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives COMPASS GROUP PLC Ticker: CPG Security ID: G23296182 Meeting Date: FEB 07, 2013 Meeting Type: Annual Record Date: FEB 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Sir Roy Gardner as Director For For Management 5 Elect Dominic Blakemore as Director For For Management 6 Re-elect Richard Cousins as Director For Against Management 7 Re-elect Gary Green as Director For For Management 8 Re-elect Andrew Martin as Director For For Management 9 Re-elect John Bason as Director For For Management 10 Re-elect Sir James Crosby as Director For For Management 11 Re-elect Susan Murray as Director For For Management 12 Re-elect Don Robert as Director For For Management 13 Re-elect Sir Ian Robinson as Director For For Management 14 Reappoint Deloitte LLP as Auditors For For Management 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise EU Political Donations and For For Management Expenditure 17 Amend Long Term Incentive Plan 2010 For For Management 18 Authorise Issue of Equity with For Against Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice CONTINENTAL RESOURCES, INC. Ticker: CLR Security ID: 212015101 Meeting Date: AUG 10, 2012 Meeting Type: Special Record Date: JUN 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition CONTINENTAL RESOURCES, INC. Ticker: CLR Security ID: 212015101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold G. Hamm For Withhold Management 1.2 Elect Director John T. McNabb, II For For Management 1.3 Elect Director David L. Boren For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Carson, Sr. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director W. Craig Jelinek For For Management 1.5 Elect Director Jill S. Ruckelshaus For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder CREDICORP LTD. Ticker: BAP Security ID: G2519Y108 Meeting Date: MAR 26, 2013 Meeting Type: Annual Record Date: FEB 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Annual Reports None None Management 2 Approve Individual and Consolidated For For Management Financial Statements and Statutory Reports 3 Approve Remuneration of Directors For For Management 4 Appoint Ernst & Young Global as For For Management External Auditors and Authorize Board to Fix Their Remuneration 5 Present Payment of Dividends of USD of None None Management 2.60 per Share 6 Present Allocation of Income None None Management CRODA INTERNATIONAL PLC Ticker: CRDA Security ID: G25536106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Sean Christie as Director For For Management 5 Re-elect Alan Ferguson as Director For Against Management 6 Re-elect Martin Flower as Director For For Management 7 Re-elect Steve Foots as Director For Against Management 8 Re-elect Keith Layden as Director For For Management 9 Re-elect Stanley Musesengwa as Director For Against Management 10 Re-elect Nigel Turner as Director For Against Management 11 Re-elect Steve Williams as Director For Against Management 12 Reappoint PricewaterhouseCoopers LLP For Against Management as Auditors 13 Authorise Board to Fix Remuneration of For For Management Auditors 14 Authorise EU Political Donations and For For Management Expenditure 15 Authorise Issue of Equity with For Against Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise Market Purchase of Ordinary For For Management Shares 18 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 19 Amend Articles of Association Re: For For Management Non-Executive Directors Fees 20 Approve Sharesave Scheme For For Management DAIKIN INDUSTRIES LTD. Ticker: 6367 Security ID: J10038115 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 18 2.1 Appoint Statutory Auditor Yano, Ryuu For For Management 2.2 Appoint Statutory Auditor Fukunaga, For For Management Kenji 3 Appoint Alternate Statutory Auditor For For Management Ono, Ichiro 4 Approve Annual Bonus Payment to For For Management Directors DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Teri List-Stoll For For Management 1.4 Elect Director Walter G. Lohr, Jr. For For Management 1.5 Elect Director Steven M. Rales For For Management 1.6 Elect Director John T. Schwieters For For Management 1.7 Elect Director Alan G. Spoon For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David M. Moffett For For Management 1b Elect Director Richard T. Schlosberg, For For Management III 1c Elect Director Thomas J. Tierney For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Report on Lobbying Payments and Policy Against Against Shareholder 4 Report on Privacy and Data Security Against Against Shareholder 5 Ratify Auditors For For Management ENN ENERGY HOLDINGS LTD. Ticker: 02688 Security ID: G3066L101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAY 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Elect Zhang Gang as Director For For Management 3a2 Elect Han Jishen as Director For For Management 3a3 Elect Lim Haw Kuang as Director For For Management 3a4 Elect Zhao Baoju as Director For Against Management 3a5 Elect Jin Yongsheng as Director For Against Management 3a6 Elect Cheung Yip Sang as Director For For Management 3a7 Elect Zhao Shengli as Director For Against Management 3a8 Elect Wang Dongzhi as Director For For Management 3b Authorize Board to Fix the For For Management Remuneration of Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares EQUINIX, INC. Ticker: EQIX Security ID: 29444U502 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tom Bartlett For For Management 1.2 Elect Director Gary Hromadko For For Management 1.3 Elect Director Scott Kriens For For Management 1.4 Elect Director William Luby For For Management 1.5 Elect Director Irving Lyons, III For For Management 1.6 Elect Director Christopher Paisley For For Management 1.7 Elect Director Stephen Smith For For Management 1.8 Elect Director Peter Van Camp For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management ERSTE GROUP BANK AG Ticker: EBS Security ID: A19494102 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Approve Allocation of Income For For Management 3a Approve Discharge of Management Board For For Management 3b Approve Discharge of Supervisory Board For For Management 4 Approve Remuneration of Supervisory For For Management Board Members 5a Approve Reduction of Board Size to For For Management Nine Members 5b Reelect Theresa Jordis as Supervisory For For Management Board Member 6 Ratify Additional Auditor for Fiscal For For Management 2014 7 Authorize Repurchase of Issued Share For For Management Capital for Trading Purposes 8 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 9 Authorize Repurchase of Own For For Management Participation Certificates for Trading Purposes 10 Authorize Participation Certificate For For Management Repurchase Program and Reissuance or Cancellation of Repurchased Participation Certificates EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George (Skip) Battle For For Management 1.2 Elect Director Pamela L. Coe For Withhold Management 1.3 Elect Director Barry Diller For Withhold Management 1.4 Elect Director Jonathan L. Dolgen For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Susan D. For For Management Desmond-Hellmann 1.4 Elect Director Donald E. Graham For For Management 1.5 Elect Director Reed Hastings For For Management 1.6 Elect Director Sheryl K. Sandberg For For Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Auditors For For Management FACTSET RESEARCH SYSTEMS INC. Ticker: FDS Security ID: 303075105 Meeting Date: DEC 18, 2012 Meeting Type: Annual Record Date: OCT 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Billeadeau For For Management 1.2 Elect Director Philip A. Hadley For For Management 1.3 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Edward P. Garden For For Management 1.7 Elect Director Howard R. Levine For For Management 1.8 Elect Director George R. Mahoney, Jr. For For Management 1.9 Elect Director James G. Martin For For Management 1.10 Elect Director Harvey Morgan For For Management 1.11 Elect Director Dale C. Pond For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Adopt ILO Based Code of Conduct Against Against Shareholder FORTUNE BRANDS HOME & SECURITY, INC. Ticker: FBHS Security ID: 34964C106 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For For Management 1b Elect Director Christopher J. Klein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management of EUR 1.63 Million for a 1:20 Bonus Issue 2 Approve 2:1 Stock Split For For Management 3 Authorize Increase in Capital up to 50 For Against Management Percent via Issuance of Equity or Equity-Linked Securities without Preemptive Rights 4 Approve Listing of Class A Shares on For For Management NASDAQ 5 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone Financial For For Management Statements, Allocation of Income, and Dividend Payment 2 Approve Consolidated Financial For For Management Statements 3 Approve Discharge of Board For For Management 4 Renew Appointment of KPMG as Auditor For For Management of Standalone Financial Statements 5 Renew Appointment of KPMG as Auditor For For Management of Consolidated Financial Statements 6.1 Elect Belen Villalonga Morenes as For For Management Director 6.2 Fix Number of Directors at 12 For For Management 7 Approve Remuneration of Directors For For Management 8 Advisory Vote on Remuneration Policy For Against Management Report 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions HANG SENG BANK Ticker: 00011 Security ID: Y30327103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect John C C Chan as Director For For Management 2b Elect Marvin K T Cheung as Director For For Management 2c Elect Eric K C Li as Director For For Management 2d Elect Vincent H S Lo as Director For For Management 3 Fix Remuneration of Directors For For Management 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Share Repurchase Program For For Management 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 27, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Richard R. Beattie For For Management 1.4 Elect Director Martha F. Brooks For For Management 1.5 Elect Director Michael J. Cave For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Donald A. James For For Management 1.8 Elect Director Sara L. Levinson For For Management 1.9 Elect Director N. Thomas Linebarger For For Management 1.10 Elect Director George L. Miles, Jr. For For Management 1.11 Elect Director James A. Norling For For Management 1.12 Elect Director Keith E. Wandell For For Management 1.13 Elect Director Jochen Zeitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HDFC BANK LIMITED Ticker: 500180 Security ID: Y3119P174 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 5.50 Per Share For For Management 3 Reelect B. Parikh as Director For For Management 4 Reelect A.N. Roy as Director For For Management 5 Approve BSR & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Elect V. Merchant as Director For For Management 7 Approve Employee Stock Option Plan For For Management 8 Approve Reappointment and Remuneration For For Management of P. Sukthankar as Executive Director HYUNDAI MOTOR CO. Ticker: 005380 Security ID: Y38472109 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 1,900 per Common Share, KRW 1,950 per Preferred Share 1, KRW 2,000 per Preferred Share 2, and KRW 1,950 per Preferred Share 3 2 Reelect Two Inside Directors and Two For For Management Outside Directors(Bundled) 3 Reelect Nam Sung-Il as Member of Audit For For Management Committee 4 Amend Articles of Incorporation - For For Management Business Objectives 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director Nelson Peltz For For Management 1j Elect Director John P. Surma For For Management 1k Elect Director Richard J. Swift For For Management 1l Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Omnibus Stock Plan For Against Management 5 Amend the Company's Articles of For For Management Association to Give the Board of Directors Authority to Declare Non-Cash Dividends 6 Capital Reduction and Creation of For For Management Distributable Reserves 7 Amend the Company's Articles of For For Management Association to Expand the Authority to Execute Instruments of Transfer 8 Amend the Company's Articles of For For Management Association to Provide for Escheatment in Accordance with U.S. Laws INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director Jean-Marc Forneri For For Management 1c Elect Director Judd A. Gregg For For Management 1d Elect Director Fred W. Hatfield For For Management 1e Elect Director Terrence F. Martell For For Management 1f Elect Director Callum McCarthy For For Management 1g Elect Director Robert Reid For For Management 1h Elect Director Frederic V. Salerno For For Management 1i Elect Director Jeffrey C. Sprecher For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Approve Non-Employee Director Stock For For Management Option Plan 5 Ratify Auditors For For Management INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: JUN 03, 2013 Meeting Type: Special Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2A Increase Authorized Preferred and For For Management Common Stock 2B Approve Stock Ownership Limitations For For Management 2C Provisions Related to Disqualification For For Management of Officers and Directors and Certain Powers of the Board of Directors 2D Provisions Related to Considerations For For Management of the Board of Directors 2E Amend ICE Group Certificate of For For Management Incorporation 3 Adjourn Meeting For Against Management INTUITIVE SURGICAL, INC. Ticker: ISRG Security ID: 46120E602 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Amal M. Johnson For For Management 1.2 Elect Director Eric H. Halvorson For For Management 1.3 Elect Director Alan J. Levy For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management JERONIMO MARTINS SGPS S.A Ticker: JMT Security ID: X40338109 Meeting Date: DEC 19, 2012 Meeting Type: Special Record Date: DEC 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Balance Sheet For For Management 2 Approve Dividends from Reserves For For Management JERONIMO MARTINS SGPS S.A Ticker: JMT Security ID: X40338109 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal 2012 2 Approve Allocation of Income and For For Management Dividends 3 Accept Consolidated Financial For For Management Statements and Statutory Reports for Fiscal 2012 4 Approve Discharge of Management and For For Management Supervisory Board 5 Approve Remuneration Policy For For Management 6 Elect Corporate Bodies For For Management 7 Elect Remuneration Committee For For Management KABEL DEUTSCHLAND HOLDING AG Ticker: KD8 Security ID: D6424C104 Meeting Date: OCT 11, 2012 Meeting Type: Annual Record Date: SEP 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2011/2012 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2011/2012 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2011/2012 5 Ratify Ernst & Young GmbH as Auditors For For Management for Fiscal 2012/2013 6a Elect Antoinette Aris to the For For Management Supervisory Board 6b Elect Catherine Muehlemann to the For For Management Supervisory Board 6c Elect Paul Stodden to the Supervisory For For Management Board 6d Elect Torsten Winkler to the For For Management Supervisory Board 7 Approve Affiliation Agreement with For For Management Subsidiary Kabel Deutschland Vertrieb und Service GmbH KONINKLIJKE VOPAK NV Ticker: VPK Security ID: N5075T159 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3 Adopt Financial Statements and For For Management Statutory Reports 4 Receive Explanation on Company's None None Management Reserves and Dividend Policy 5 Approve Dividends of EUR 0.88 Per Share For For Management 6 Approve Discharge of Management Board For For Management 7 Approve Discharge of Supervisory Board For For Management 8 Reelect R.G.M. Zwitserloot to For For Management Supervisory Board 9 Approve Amendments to Remuneration For For Management Policy for Management Board Members 10 Approve Remuneration of Supervisory For For Management Board 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Ratify PricewaterhouseCoopers For For Management Accountants N.V. as Auditors 13 Other Business (Non-Voting) None None Management 14 Close Meeting None None Management LIBERTY GLOBAL, INC. Ticker: LBTYA Security ID: 530555101 Meeting Date: JUN 03, 2013 Meeting Type: Special Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Approve Merger Agreement For For Management 3 Adjourn Meeting For Against Management LLOYDS BANKING GROUP PLC Ticker: LLOY Security ID: G5533W248 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAY 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Abstain Management 3 Elect Lord Blackwell as Director For For Management 4 Elect Carolyn Fairbairn as Director For For Management 5 Elect Nicholas Luff as Director For For Management 6 Re-elect Sir Winfried Bischoff as For For Management Director 7 Re-elect George Culmer as Director For For Management 8 Re-elect Anita Frew as Director For For Management 9 Re-elect Antonio Horta-Osorio as For For Management Director 10 Re-elect David Roberts as Director For For Management 11 Re-elect Anthony Watson as Director For For Management 12 Re-elect Sara Weller as Director For For Management 13 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 14 Authorise Audit Committee to Fix For For Management Remuneration of Auditors 15 Authorise EU Political Donations and For For Management Expenditure 16 Authorise Issue of Equity with For Against Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise Market Purchase of For For Management Preference Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice LLOYDS BANKING GROUP PLC Ticker: LLOY Security ID: G5533W248 Meeting Date: MAY 16, 2013 Meeting Type: Special Record Date: MAY 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorise Issue of Equity with For Against Management Pre-emptive Rights in Relation to the Issue of Regulatory Capital Convertible Instruments 2 Authorise Issue of Equity without For For Management Pre-emptive Rights in Relation to the Issue of Regulatory Capital Convertible Instruments MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Nancy J. Karch For For Management 1g Elect Director Marc Olivie For For Management 1h Elect Director Rima Qureshi For For Management 1i Elect Director Jose Octavio Reyes For For Management Lagunes 1j Elect Director Mark Schwartz For For Management 1k Elect Director Jackson P. Tai For For Management 1l Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Lewis W.K. Booth For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Fredric G. Reynolds For For Management 1g Elect Director Irene B. Rosenfeld For For Management 1h Elect Director Patrick T. Siewert For For Management 1i Elect Director Ruth J. Simmons For For Management 1j Elect Director Ratan N. Tata For For Management 1k Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Against Shareholder Engineered Products NESTLE SA Ticker: NESN Security ID: H57312649 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.05 per Share 4.1.1 Reelect Peter Brabeck-Letmathe as For Against Management Director 4.1.2 Reelect Steven Hoch as Director For For Management 4.1.3 Reelect Titia de Lange as Director For For Management 4.1.4 Reelect Jean-Pierre Roth as Director For For Management 4.2 Elect Eva Cheng as Director For For Management 4.3 Ratify KPMG AG as Auditors For For Management NOVO NORDISK A/S Ticker: NOVO B Security ID: K7314N152 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None None Management 2 Approve Financial Statements and For For Management Statutory Reports 3.1 Approve Remuneration of Directors for For For Management 2012 in the Aggregate Amount of DKK 9. 4 Million 3.2 Approve Remuneration of Directors for For For Management 2013 in the Amount of DKK 1.5 Million for Chairman, DKK 1 Million for Vice Chairman, and Base Amount of DKK 500,000 for Other Members; Approve Remuneration for Committee Work 4 Approve Allocation of Income and For For Management Dividends of DKK 18 per Share 5.1 Elect Goran Ando (Chairman) as Director For For Management 5.2 Elect Jeppe Christiansen (Vice For For Management Chairman) as New Director 5.3a Elect Bruno Angelici as Director For For Management 5.3b Elect Henrik Gurtler as Director For For Management 5.3c Elect Liz Hewitt as Director For For Management 5.3d Elect Thomas Koestler as Director For For Management 5.3e Elect Hannu Ryopponen as Director For For Management 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7.1 Approve DKK 10 Million Reduction in For For Management Class B Share Capital via Share Cancellation 7.2 Approve Creation of up to DKK 78 For For Management Million Pool of Capital with or without Preemptive Rights 7.3 Authorize Repurchase up to 10 Percent For For Management of Share Capital 7.4 Approve Guidelines for Incentive-Based For For Management Compensation for Executive Management and Board 8 Other Business None None Management OCEANEERING INTERNATIONAL, INC. Ticker: OII Security ID: 675232102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul B. Murphy, Jr. For For Management 1.2 Elect Director Harris J. Pappas For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ORIX CORP. Ticker: 8591 Security ID: J61933123 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Miyauchi, Yoshihiko For For Management 1.2 Elect Director Inoe, Makoto For For Management 1.3 Elect Director Urata, Haruyuki For For Management 1.4 Elect Director Umaki, Tamio For For Management 1.5 Elect Director Kojima, Kazuo For For Management 1.6 Elect Director Yamaya, Yoshiyuki For For Management 1.7 Elect Director Kadowaki, Katsutoshi For For Management 1.8 Elect Director Sasaki, Takeshi For For Management 1.9 Elect Director Tsujiyama, Eiko For For Management 1.10 Elect Director Robert Feldman For For Management 1.11 Elect Director Niinami, Takeshi For For Management 1.12 Elect Director Usui, Nobuaki For For Management 1.13 Elect Director Yasuda, Ryuuji For For Management PALL CORPORATION Ticker: PLL Security ID: 696429307 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Amy E. Alving For For Management 1.2 Elect Director Robert B. Coutts For For Management 1.3 Elect Director Mark E. Goldstein For For Management 1.4 Elect Director Cheryl W. Grise For For Management 1.5 Elect Director Ronald L. Hoffman For For Management 1.6 Elect Director Lawrence D. Kingsley For For Management 1.7 Elect Director Dennis N. Longstreet For For Management 1.8 Elect Director B. Craig Owens For For Management 1.9 Elect Director Katharine L. Plourde For For Management 1.10 Elect Director Edward Travaglianti For For Management 1.11 Elect Director Bret W. Wise For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PERNOD RICARD Ticker: RI Security ID: F72027109 Meeting Date: NOV 09, 2012 Meeting Type: Annual/Special Record Date: NOV 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.58 per Share 4 Approve Auditors' Special Report on For For Management Related-Party Transactions 5 Approve Severance Payment Agreement For For Management with Pierre Pringuet 6 Approve Severance Payment Agreement For Against Management with Alexandre Ricard 7 Ratify Appointment of Martina For For Management Gonzalez-Gallarza as Director 8 Ratify Appointment of Alexandre Ricard For For Management as Director 9 Reelect Alexandre Ricard as Director For For Management 10 Reelect Pierre Pringuet as Director For For Management 11 Reelect Wolfgang Colberg as Director For For Management 12 Reelect Cesar Giron as Director For For Management 13 Reelect Martina Gonzalez-Gallarza as For For Management Director 14 Elect Ian Gallienne as Director For For Management 15 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 875,000 16 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 17 Authorize up to 0.7 Percent of Issued For Against Management Capital for Use in Restricted Stock Plan 18 Authorize up to 0.7 Percent of Issued For For Management Capital for Use in Stock Option Plan 19 Approve Employee Stock Purchase Plan For For Management 20 Amend Article 5 of Bylaws Re: For For Management Company's Duration 21 Amend Article 20 of Bylaws Re: Age For For Management Limit of the Chairman of the Board 22 Amend Article 27 of Bylaws Re: For Against Management Related-Party Transactions 23 Amend Article 32 of Bylaws Re: For For Management Convening of General Meetings 24 Amend Article 33 of Bylaws Re: Proxy For For Management Voting, Shareholders Proposals 25 Authorize Filing of Required For For Management Documents/Other Formalities PRADA S.P.A. Ticker: 01913 Security ID: T7733C101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.a Accept Financial Statements and For For Management Statutory Reports 1.b Approve Allocation of Income For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 14, 2012 Meeting Type: Annual Record Date: JUN 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Donegan For For Management 1.2 Elect Director Vernon E. Oechsle For For Management 1.3 Elect Director Ulrich Schmidt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tim Armstrong For For Management 1.2 Elect Director Howard W. Barker, Jr. For For Management 1.3 Elect Director Jeffery H. Boyd For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Thomas E. Rothman For For Management 1.9 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Pro-rata Vesting of Equity Awards Against Against Shareholder PT BANK MANDIRI (PERSERO) TBK Ticker: BMRI Security ID: Y7123S108 Meeting Date: APR 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and Consolidated For For Management Financial Statements of the Company and Commissioners' Report; and Ratify Annual Report on the Partnership and Community Development Program (PCDP) 2 Approve Allocation of Income For For Management 3 Approve Auditors of the Company and For For Management the PCDP 4 Approve Remuneration of Directors and For For Management Commissioners 5 Approve Guidelines and Increase in For Against Management Pension and Other Benefits for the Members of Dana Pensiun Bank Mandiri Satu, Dana Pensiun Bank Mandiri Dua, Dana Pensiun Bank Mandiri Tiga, and Dana Pensiun Bank Mandiri Empat 6 Ratify Minister of State Owned For For Management Enterprises Regulation No. PER-12/MBU/2012 regarding the Supporting Organs for the Board of Commissioners of a State-owned Enterprise 7 Confirm Amount (Ceiling) for For Against Management Non-Collectible Receivables (Haircut) Determined by AGMs and Implementation of the Utilization of Said Amount, Including for Debtors who are Victims of Natural Disasters 8 Amend Articles of Association For Against Management 9 Elect Directors For Against Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RAKUTEN CO. Ticker: 4755 Security ID: J64264104 Meeting Date: MAR 28, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mikitani, Hiroshi For For Management 1.2 Elect Director Kunishige, Atsushi For For Management 1.3 Elect Director Kobayashi, Masatada For For Management 1.4 Elect Director Shimada, Toru For For Management 1.5 Elect Director Sugihara, Akio For For Management 1.6 Elect Director Takeda, Kazunori For For Management 1.7 Elect Director Yasutake, Hiroaki For For Management 1.8 Elect Director Yamada, Yoshihisa For For Management 1.9 Elect Director Charles B. Baxter For For Management 1.10 Elect Director Kusano, Koichi For For Management 1.11 Elect Director Kutaragi, Ken For For Management 1.12 Elect Director Joshua G. James For Against Management 1.13 Elect Director Fukino, Hiroshi For For Management 1.14 Elect Director Murai, Jun For For Management 1.15 Elect Director Hyakuno, Kentaro For For Management 2 Appoint Statutory Auditor Kunitake, For Against Management Tanekiyo 3 Approve Deep Discount Stock Option Plan For For Management REALOGY HOLDINGS CORP. Ticker: RLGY Security ID: 75605Y106 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director V. Ann Hailey For For Management 1.2 Elect Director M. Ali Rashid For Withhold Management 1.3 Elect Director Brett White For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management RIO TINTO PLC Ticker: RIO Security ID: G75754104 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Robert Brown as Director For For Management 4 Re-elect Vivienne Cox as Director For For Management 5 Re-elect Jan du Plessis as Director For For Management 6 Re-elect Guy Elliott as Director For For Management 7 Re-elect Michael Fitzpatrick as For For Management Director 8 Re-elect Ann Godbehere as Director For For Management 9 Re-elect Richard Goodmanson as Director For For Management 10 Re-elect Lord Kerr as Director For Against Management 11 Re-elect Chris Lynch as Director For For Management 12 Re-elect Paul Tellier as Director For For Management 13 Re-elect John Varley as Director For For Management 14 Re-elect Sam Walsh as Director For For Management 15 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 16 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 17 Approve Performance Share Plan For Against Management 18 Authorise Issue of Equity with For Against Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Sharon D. Garrett For For Management 1d Elect Director Michael J. Bush For For Management 1e Elect Director Norman A. Ferber For For Management 1f Elect Director Gregory L. Quesnel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SANDS CHINA LTD. Ticker: 01928 Security ID: G7800X107 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Toh Hup Hock as Executive For For Management Director 3b Elect Michael Alan Leven as For For Management Non-Executive Director 3c Elect Jeffrey Howard Schwartz as For Against Management Non-Executive Director 3d Elect David Muir Turnbull as For For Management Independent Non-Executive Director 3e Elect Victor Patrick Hoog Antink as For For Management Independent Non-Executive Director 3f Elect Steven Zygmunt Strasser as For For Management Independent Non-Executive Director 3g Authorize Board to Fix the For For Management Remuneration of Directors 4 Reappoint PricewaterhouseCoopers as None None Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Adopt Company's Formal Chinese Name, For For Management and Amend Memorandum and Articles of Association to Reflect the Amended Name of the Company 9 Amend Memorandum and Articles of For Against Management Association of the Company SANOFI Ticker: SAN Security ID: F5548N101 Meeting Date: MAY 03, 2013 Meeting Type: Annual/Special Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.77 per Share 4 Elect Fabienne Lecorvaisier as Director For For Management 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion 7 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 520 Million 8 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 9 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 10 Authorize Capitalization of Reserves For For Management of Up to EUR 500 Million for Bonus Issue or Increase in Par Value 11 Approve Employee Stock Purchase Plan For For Management 12 Authorize up to 0.2 Percent of Issued For For Management Capital for Use in Grants of Restricted Shares in Substitution for Discount under Capital Increases for Employee Stock Purchase Plans 13 Authorize up to 0.7 Percent of Issued For For Management Capital for Use in Stock Option Plan 14 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 15 Authorize Filing of Required For For Management Documents/Other Formalities SAP AG Ticker: SAP Security ID: 803054204 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.85 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2012 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2012 5 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 6 Ratify KPMG AG as Auditors for Fiscal For For Management 2013 SBERBANK OF RUSSIA Ticker: SBER Security ID: 80585Y308 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends of RUB 2.57 per Common Share and RUB 3.20 per Preferred Share 4 Ratify Auditor For For Management 5.1 Elect German Gref as Director None Against Management 5.2 Elect Sergey Guriyev as Director None For Management 5.3 Elect Mikhail Dmitriev as Director None Against Management 5.4 Elect Bella Zlatkis as Director None Against Management 5.5 Elect Nadezhda Ivanova as Director None Against Management 5.6 Elect Sergey Ignatyev as Director None Against Management 5.7 Elect Alexei Kudrin as Director None Against Management 5.8 Elect Ilya Lomakin-Rumyantsev as None Against Management Director 5.9 Elect Georgy Luntovsky as Director None Against Management 5.10 Elect Mikhail Matovnikov as Director None Against Management 5.11 Elect Vladimir Mau as Director None For Management 5.12 Elect Alexey Moiseev as Director None Against Management 5.13 Elect Alessandro Profumo as Director None Against Management 5.14 Elect Sergey Sinelnikov-Murylev as None Against Management Director 5.15 Elect Dmitriy Tulin as Director None Against Management 5.16 Elect Alexei Ulyukayev as Director None Against Management 5.17 Elect Ronald Freeman as Director None Against Management 5.18 Elect Sergey Shvetsov as Director None Against Management 5.19 Elect Ahmet Egilmez Mahfi as Director None For Management 6.1 Elect Natalya Borodina as Member of For For Management Audit Commission 6.2 Elect Vladimir Volkov as Member of For For Management Audit Commission 6.3 Elect Maxim Dolzhnikov as Member of For For Management Audit Commission 6.4 Elect Yuliya Isakhanova as Member of For For Management Audit Commission 6.5 Elect Aleksey Minenko as Member of For For Management Audit Commission 6.6 Elect Olga Polyakova as Member of For For Management Audit Commission 6.7 Elect Natalia Revina as Member of For For Management Audit Commission 7 Approve Remuneration of Directors and For For Management Members of Audit Comission 8 Approve Regulations on Remuneration of For For Management Directors 9 Approve New Edition of Charter For For Management SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For Against Management 6 Amend Employee Stock Purchase Plan For For Management SKF AB Ticker: SKFB Security ID: W84237143 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 8 Receive President's Report None None Management 9 Approve Financial Statements and For For Management Statutory Reports 10 Approve Allocation of Income and For For Management Dividends of SEK 5.50 per Share 11 Approve Discharge of Board and For For Management President 12 Determine Number of Members (9) and For For Management Deputy Members (0) of Board 13 Approve Remuneration of Directors in For For Management the Amount of SEK 1.2 Million for the Chairman and SEK 412,500 for Other Members; Approve Remuneration for Committee Work and Variable Pay 14 Reelect Leif Ostling, Ulla Litzen, Tom For Against Management Johnstone, Lena Treschow Torell, Peter Grafoner, Lars Wedenborn, Joe Loughrey, Jouko Karvinen, and Baba Kalyani as Directors 15 Determine Number of Auditors (1) For For Management 16 Approve Remuneration of Auditors For For Management 17 Amend Articles Re: Set Auditor Term at For Against Management Four Years 18 Ratify PricewaterhouseCoopers as For For Management Auditors 19 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 20 Approve Restricted Stock Plan for Key For Against Management Employees 21 Authorize Share Repurchase Program For For Management 22 Authorize Chairman of Board and For For Management Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee STANDARD CHARTERED PLC Ticker: STAN Security ID: G84228157 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Elect Om Bhatt as Director For For Management 5 Elect Dr Louis Chi-Yan Cheung as For For Management Director 6 Elect Margaret Ewing as Director For For Management 7 Elect Dr Lars Thunell as Director For For Management 8 Re-elect Stefano Bertamini as Director For For Management 9 Re-elect Jaspal Bindra as Director For For Management 10 Re-elect James Dundas as Director For For Management 11 Re-elect Dr Han Seung-soo as Director For For Management 12 Re-elect Simon Lowth as Director For For Management 13 Re-elect Rudolph Markham as Director For Against Management 14 Re-elect Ruth Markland as Director For Against Management 15 Re-elect Richard Meddings as Director For For Management 16 Re-elect John Paynter as Director For For Management 17 Re-elect Sir John Peace as Director For For Management 18 Re-elect Alun Rees as Director For For Management 19 Re-elect Peter Sands as Director For For Management 20 Re-elect Viswanathan Shankar as For For Management Director 21 Re-elect Paul Skinner as Director For Against Management 22 Re-elect Oliver Stocken as Director For For Management 23 Reappoint KPMG Audit plc as Auditors For For Management 24 Authorise Board to Fix Remuneration of For For Management Auditors 25 Approve EU Political Donations and For For Management Expenditure 26 Authorise Issue of Equity with For Against Management Pre-emptive Rights 27 Authorise Issue of Equity with For Against Management Pre-emptive Rights 28 Authorise Issue of Equity without For For Management Pre-emptive Rights 29 Authorise Market Purchase of Ordinary For For Management Shares 30 Authorise Market Purchase of For For Management Preference Shares 31 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 32 Approve Sharesave Plan For For Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Robert M. Gates For For Management 1d Elect Director Mellody Hobson For For Management 1e Elect Director Kevin R. Johnson For For Management 1f Elect Director Olden Lee For For Management 1g Elect Director Joshua Cooper Ramo For For Management 1h Elect Director James G. Shennan, Jr. For For Management 1i Elect Director Clara Shih For For Management 1j Elect Director Javier G. Teruel For For Management 1k Elect Director Myron E. Ullman, III For For Management 1l Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Prohibit Political Spending Against For Shareholder SVENSKA CELLULOSA AB (SCA) Ticker: Security ID: W90152120 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Elect Chairman of Meeting For For Management 2 Prepare and Approve List of For For Management Shareholders 3 Designate Inspector(s) of Minutes of For For Management Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Approve Agenda of Meeting For For Management 6 Receive Financial Statements and None None Management Statutory Reports 7 Receive Review by Chairman and CEO None None Management 8a Approve Financial Statements and For For Management Statutory Reports 8b Approve Allocation of Income and For For Management Dividends of SEK 4.50 per Share 8c Approve Discharge of Board and For For Management President 9 Determine Number of Members (9) and For For Management Deputy Members of Board (0) 10 Fix Number of Auditors (1) For For Management 11 Approve Remuneration of Directors in For Against Management the Amount of SEK 1.65 Million for Chairman, and SEK 550,000 for Non-Executive Directors; Approve Remuneration of Auditors 12 Reelect Par Boman, Rolf Borjesson, Jan For Against Management Johansson, Leif Johansson, Louise Julian, Sverker Martin-Lof, Bert Nordberg, Anders Nyren, and Barbara Thoralfsson as Directors 13 Ratify PricewaterhouseCoopers AB as For For Management Auditors 14 Approve Remuneration Policy And Other For Against Management Terms of Employment For Executive Management 15 Amend Articles Re: Insert Gender Quota None Against Shareholder for Board of Directors 16 Close Meeting None None Management SYNGENTA AG Ticker: SYNN Security ID: H84140112 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 9.50 per Share 4.1 Reelect Michael Mack as Director For Against Management 4.2 Reelect Jacques Vincent as Director For For Management 4.3 Elect Eleni Gabre-Madhin as Director For For Management 4.4 Elect Eveline Saupper as Director For For Management 5 Ratify Ernst & Young as Auditors For For Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward P. Boykin For For Management 1b Elect Director Cary T. Fu For For Management 1c Elect Director Victor L. Lund For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Shareholder THE CHARLES SCHWAB CORPORATION Ticker: SCHW Security ID: 808513105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen A. Ellis For For Management 1b Elect Director Arun Sarin For For Management 1c Elect Director Charles R. Schwab For For Management 1d Elect Director Paula A. Sneed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Report on Political Contributions Against Against Shareholder 6 Adopt Proxy Access Right Against For Shareholder THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 09, 2012 Meeting Type: Annual Record Date: SEP 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose Marie Bravo For For Management 1.2 Elect Director Paul J. Fribourg For For Management 1.3 Elect Director Mellody Hobson For For Management 1.4 Elect Director Irvine O. Hockaday, Jr. For For Management 1.5 Elect Director Barry S. Sternlicht For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For Against Management 4 Ratify Auditors For For Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Prepare Employment Diversity Report Against Against Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy TOYOTA MOTOR CORP. Ticker: 7203 Security ID: J92676113 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 60 2.1 Elect Director Uchiyamada, Takeshi For For Management 2.2 Elect Director Toyoda, Akio For For Management 2.3 Elect Director Ozawa, Satoshi For For Management 2.4 Elect Director Kodaira, Nobuyori For For Management 2.5 Elect Director Kato, Mitsuhisa For For Management 2.6 Elect Director Maekawa, Masamoto For For Management 2.7 Elect Director Furuhashi, Mamoru For For Management 2.8 Elect Director Ihara, Yasumori For For Management 2.9 Elect Director Sudo, Seiichi For For Management 2.10 Elect Director Saga, Koei For For Management 2.11 Elect Director Ise, Kiyotaka For For Management 2.12 Elect Director Terashi, Shigeki For For Management 2.13 Elect Director Ishii, Yoshimasa For For Management 2.14 Elect Director Uno, Ikuo For For Management 2.15 Elect Director Kato, Haruhiko For For Management 2.16 Elect Director Mark T. Hogan For For Management 3 Amend Articles To Indemnify Directors For For Management 4 Approve Annual Bonus Payment to For For Management Directors TRACTOR SUPPLY COMPANY Ticker: TSCO Security ID: 892356106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Wright For For Management 1.2 Elect Director Johnston C. Adams For For Management 1.3 Elect Director Peter D. Bewley For For Management 1.4 Elect Director Jack C. Bingleman For For Management 1.5 Elect Director Richard W. Frost For For Management 1.6 Elect Director Cynthia T. Jamison For For Management 1.7 Elect Director George MacKenzie For For Management 1.8 Elect Director Edna K. Morris For For Management 1.9 Elect Director Gregory A. Sandfort For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TURKIYE GARANTI BANKASI A.S. Ticker: GARAN Security ID: M4752S106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For For Management Council of Meeting 2 Authorize Presiding Council to Sign For For Management Minutes of Meeting 3 Accept Statutory Reports For For Management 4 Accept Financial Statements For For Management 5 Approve Allocation of Income For For Management 6 Approve Profit Distribution Policy For For Management 7 Amend Company Articles For For Management 8 Approve Discharge of Board and Auditors For For Management 9 Elect Directors For Against Management 10 Ratify Director Appointments For Against Management 11 Receive Information on Directorships None None Management 12 Receive Information on Remuneration None None Management Policy 13 Approve Director Remuneration For For Management 14 Approve Working Principles of the For For Management General Assembly 15 Ratify External Auditors For For Management 16 Receive Information on Charitable For For Management Donations and Approve Upper Limit of Donations for 2013 17 Approve Donation Policy For For Management 18 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose UNICHARM CORP. Ticker: 8113 Security ID: J94104114 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles To Amend Business Lines For For Management 2.1 Elect Director Takahara, Keiichiro For Against Management 2.2 Elect Director Takahara, Takahisa For Against Management 2.3 Elect Director Futagami, Gumpei For For Management 2.4 Elect Director Nakano, Kennosuke For For Management 2.5 Elect Director Ishikawa, Eiji For For Management 2.6 Elect Director Mori, Shinji For For Management 2.7 Elect Director Ando, Yoshiro For For Management 2.8 Elect Director Takai, Masakatsu For For Management 2.9 Elect Director Miyabayashi, Yoshihiro For For Management 2.10 Elect Director Sakaguchi, Katsuhiko For For Management 2.11 Elect Director Moriyama, Shigeo For For Management UNILEVER NV Ticker: UNA Security ID: N8981F271 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Management Board None None Management (Non-Voting) 2 Approve Financial Statements and For For Management Allocation of Income 3 Approve Discharge of Executive Board For For Management Members 4 Approve Discharge of Non-Executive For For Management Board Members 5 Reelect P.G.J.M. Polman as CEO to For For Management Board of Directors 6 Relect R.J.M.S. Huet as CFO to Board For For Management of Directors 7 Reelect L.O. Fresco to Board of For For Management Directors 8 Reelect A.M. Fudge to Board of For For Management Directors 9 Reelect C.E. Golden to Board of For For Management Directors 10 Reelect B.E. Grote to Board of For For Management Directors 11 Reelect H. Nyasulu to Board of For For Management Directors 12 Reelect M. Rifkind to Board of For For Management Directors 13 Reelect K.J. Storm to Board of For For Management Directors 14 Reelect M. Treschow to Board of For For Management Directors 15 Reelect P.S. Walsh to Board of For For Management Directors 16 Elect L.M. Cha to Board of Directors For For Management 17 Elect M.Ma to Board of Directors For For Management 18 Elect J. Rishton to Board of Directors For For Management 19 Ratify PricewaterhouseCoopers For For Management Accountants NV as Auditors 20 Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 21 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 22 Approve Authorization to Cancel For For Management Ordinary Shares 23 Allow Questions and Close Meeting None None Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Report on Lobbying Payments and Policy Against Against Shareholder UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Bobby J. Griffin For For Management 1.4 Elect Director Michael J. Kneeland For For Management 1.5 Elect Director Pierre E. Leroy For For Management 1.6 Elect Director Singleton B. McAllister For For Management 1.7 Elect Director Brian D. McAuley For For Management 1.8 Elect Director John S. McKinney For For Management 1.9 Elect Director James H. Ozanne For For Management 1.10 Elect Director Jason D. Papastavrou For For Management 1.11 Elect Director Filippo Passerini For For Management 1.12 Elect Director Donald C. Roof For For Management 1.13 Elect Director Keith Wimbush For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VERISK ANALYTICS, INC. Ticker: VRSK Security ID: 92345Y106 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Lehman, Jr. For For Management 1.2 Elect Director Andrew G. Mills For For Management 1.3 Elect Director Constantine P. Iordanou For For Management 1.4 Elect Director Scott G. Stephenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 30, 2013 Meeting Type: Annual Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary P. Coughlan For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Robert W. Matschullat For For Management 1e Elect Director Cathy E. Minehan For For Management 1f Elect Director Suzanne Nora Johnson For For Management 1g Elect Director David J. Pang For For Management 1h Elect Director Joseph W. Saunders For For Management 1i Elect Director Charles W. Scharf For For Management 1j Elect Director William S. Shanahan For For Management 1k Elect Director John A. Swainson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Review Fair Housing and Fair Lending Against For Shareholder Compliance WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder International Discovery AAC TECHNOLOGIES HOLDINGS INC. Ticker: 02018 Security ID: G2953R114 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Ingrid Chunyuan Wu as Director For Against Management 3b Elect Koh Boon Hwee as Director For For Management 3c Elect Chang Carmen I-Hua as Director For For Management 3d Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares ABERDEEN ASSET MANAGEMENT PLC Ticker: ADN Security ID: G00434111 Meeting Date: JAN 17, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Reappoint KPMG Audit plc as Auditors For For Management and Authorise Their Remuneration 4 Re-elect Julie Chakraverty as Director For For Management 5 Re-elect Roger Cornick as Director For For Management 6 Re-elect Anita Frew as Director For For Management 7 Re-elect Martin Gilbert as Director For For Management 8 Re-elect Andrew Laing as Director For For Management 9 Re-elect Kenichi Miyanaga as Director For For Management 10 Re-elect Jim Pettigrew as Director For For Management 11 Re-elect Bill Rattray as Director For For Management 12 Re-elect Anne Richards as Director For For Management 13 Re-elect Simon Troughton as Director For For Management 14 Re-elect Hugh Young as Director For For Management 15 Elect Richard Mully as Director For For Management 16 Elect Rod MacRae as Director For For Management 17 Approve Remuneration Report For For Management 18 Authorise Issue of Equity with For Against Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 21 Authorise Market Purchase of Ordinary For For Management Shares 22 Authorise EU Political Donations and For For Management Expenditure 23 Approve Increase in Aggregate Fees For For Management Payable to Directors AEON CREDIT SERVICE LTD. Ticker: 8570 Security ID: J0021H107 Meeting Date: NOV 21, 2012 Meeting Type: Special Record Date: SEP 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Exchange Agreement with For For Management Aeon Bank 2 Amend Articles To Change Fiscal Year For For Management End 3.1 Elect Director Haraguchi, Tsunekazu For For Management 3.2 Elect Director Moriyama, Takamitsu For For Management 3.3 Elect Director Watanabe, Hiroyuki For For Management 3.4 Elect Director Yuge, Yutaka For For Management AEON FINANCIAL SERVICE CO., LTD. Ticker: 8570 Security ID: J0021H107 Meeting Date: FEB 28, 2013 Meeting Type: Special Record Date: JAN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Adoption of Holding Company For For Management Structure and Transfer of Operations to Two Wholly-Owned Subsidiaries 2 Amend Articles To Change Company Name For For Management - Amend Business Lines AEON FINANCIAL SERVICE CO., LTD. Ticker: 8570 Security ID: J0021H107 Meeting Date: JUN 21, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Haraguchi, Tsunekazu For Against Management 1.2 Elect Director Kamitani, Kazuhide For Against Management 1.3 Elect Director Kiyonaga, Takashi For For Management 1.4 Elect Director Wakabayashi, Hideki For For Management 1.5 Elect Director Watanabe, Hiroyuki For For Management 1.6 Elect Director Yuge, Yutaka For For Management 1.7 Elect Director Mizuno, Masao For For Management 1.8 Elect Director Moriyama, Takamitsu For For Management 2.1 Appoint Statutory Auditor Hiramatsu, For Against Management Yotoku 2.2 Appoint Statutory Auditor Yamaura, For Against Management Koshi 2.3 Appoint Statutory Auditor Hamada, For Against Management Kazumasa AGEAS SA/NV Ticker: Security ID: B0148L138 Meeting Date: APR 24, 2013 Meeting Type: Annual/Special Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2.1.1 Receive Directors' (Non-Voting) None None Management 2.1.2 Receive Consolidated Financial None None Management Statements (Non-Voting) 2.1.3 Adopt Financial Statements For For Management 2.1.4 Approve Allocation of Income For For Management 2.2.1 Receive Explanation on Reserves and None None Management Dividend Policy 2.2.2 Approve Dividends of EUR 1.20 Per Share For For Management 2.3.1 Approve Discharge of Directors For For Management 2.3.2 Approve Discharge of Auditors For For Management 3.1 Discussion on Company's Corporate None None Management Governance Structure 3.2 Approve Remuneration Report For For Management 3.3 Approve Remuneration of Board Chairman For For Management 4.1 Elect Jane Murphy as Independent For For Management Director 4.2 Elect Steve Broughton as Independent For For Management Director 4.3 Reelect Bart De Smet as CEO For For Management 4.4 Reelect Shaoliang Jin as Independent For Against Management Director 5.1 Approve Cancellation of Repurchased For For Management Shares 5.2.1 Receive Special Board Report Re: None None Management Authorization to Increase Capital Proposed under Item 5.2.2 5.2.2 Renew Authorization to Increase Share For For Management Capital within the Framework of Authorized Capital 6.1 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6.2 Authorize Reissuance of Repurchased For For Management Shares 7 Close Meeting None None Management AIRPORTS OF THAILAND PUBLIC CO., LTD. Ticker: AOT Security ID: Y0028Q111 Meeting Date: JAN 25, 2013 Meeting Type: Annual Record Date: DEC 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Matters to be Informed to the For For Management Shareholders 2 Acknowledge Operating Results For For Management 3 Accept Financial Statements For For Management 4 Approve Allocation of Income and For For Management Dividend of THB 1.80 Per Share 5.1 Elect Montien Prateepavanich as For For Management Director 5.2 Elect Pongsak Semson as Director For Against Management 5.3 Elect Thanin Angsuwarangsi as Director For For Management 5.4 Elect Wisanu Subsompon as Director For For Management 5.5 Elect Titipong Khiewpaisal as Director For For Management 6 Approve Remuneration of Directors For For Management 7 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 8 Other Business For Against Management AKER SOLUTIONS ASA Ticker: AKSO Security ID: R0180X100 Meeting Date: APR 12, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Approve Notice of Meeting and Agenda For Did Not Vote Management 3 Designate Inspector(s) of Minutes of For Did Not Vote Management Meeting 4 Receive Information About Business None None Management 5 Approve Financial Statements and For Did Not Vote Management Statutory Reports; Approve Allocation of Income and Dividends of NOK 4.00 per Share 6 Approve Remuneration Policy And Other For Did Not Vote Management Terms of Employment For Executive Management 7 Approve Remuneration of Directors for For Did Not Vote Management 2012 8 Approve Remuneration of Members of For Did Not Vote Management Nominating Committee for 2012 9 Elect Directors For Did Not Vote Management 10 Elect Members of Nominating Committee For Did Not Vote Management 11 Approve Remuneration of Auditors for For Did Not Vote Management 2012 12 Authorize Share Repurchase Program in For Did Not Vote Management Connection with Mergers, Acquisitions, and Takeovers 13 Authorize Share Repurchase Program in For Did Not Vote Management Connection with Employee Share Program 14 Authorize Share Repurchase Program in For Did Not Vote Management Connection with Share Cancellation ALIMENTATION COUCHE-TARD INC. Ticker: ATD.B Security ID: 01626P403 Meeting Date: OCT 05, 2012 Meeting Type: Annual/Special Record Date: JUL 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain Bouchard For For Management 1.2 Elect Director Nathalie Bourque For For Management 1.3 Elect Director Jacques D'Amours For For Management 1.4 Elect Director Roger Desrosiers For For Management 1.5 Elect Director Jean Elie For For Management 1.6 Elect Director Richard Fortin For For Management 1.7 Elect Director Melanie Kau For For Management 1.8 Elect Director Real Plourde For For Management 1.9 Elect Director Jean-Pierre Sauriol For For Management 1.10 Elect Director Jean Turmel For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend Articles For For Management 4 SP1: Seperate Vote for Election of Against For Shareholder Directors 5 SP2: Require Independent Board Chairman Against Against Shareholder 6 SP3: Advisory Vote to Ratify Named Against For Shareholder Executive Officers' Compensation 7 SP4: Adopt Governance Rules to Ensure Against Against Shareholder Minority Shareholders Have Reasonable Impact 8 SP5: Require a Majority Vote for the Against For Shareholder Election of Directors ALLOT COMMUNICATIONS LTD. Ticker: ALLT Security ID: M0854Q105 Meeting Date: SEP 12, 2012 Meeting Type: Annual Record Date: AUG 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Rami Hadar as Director For Against Management 1.2 Reelect Yigal Jacoby as Director For Against Management 2 Reelect Nurit Benjamini as External For For Management Director 2a Vote FOR If You Are a Controlling None Against Management Shareholder or Have a Personal Interest in the Previous Item; Vote AGAINST If You Are NOT a Controlling Shareholder and Do NOT Have a Personal Interest in the Previous Item 3.1 Approve Cash Compensation of For For Management Non-Employee Directors 3.2 Approve Stock Option Plan Grants of For For Management Non-Employee Directors 3.3 Amend Compensation Plan of the Company For Against Management to Incorporate an Automatic Option Grant Program for Non-Employee Directors 4.1 Approve Cash Compensation of External For For Management Directors 4.2 If 4.1 is Not Approved, Approve Cash For For Management Compensation of External Directors Equal to Minimum Statutory Amount Applicable to Companies of Similar Size 4.3 Approve Stock Option Plan Grants of For For Management External Directors 4.4 Amend Compensation Plan of the Company For Against Management to Incorporate an Automatic Option Grant Program for External Directors 5.1 Approve Salary Increase of President For For Management and CEO who is a Director 5.2 Approve Bonus of President and CEO who For For Management is a Director 5.3 Approve Stock Option Plan Grants of For Against Management President and CEO who is a Director 6 Amend Articles Re: Indemnification of For For Management Directors and Officers 7 Amend Director Indemnification For For Management Agreements 8 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration AMS AG Ticker: AMS Security ID: A0699G109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Approve Allocation of Income For For Management 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Approve Remuneration of Supervisory For For Management Board Members 6 Ratify Auditors For For Management 7 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 8 Approve Stock Option Plan for Key For Against Management Employees; Approve Creation of EUR 1 Million Pool of Conditional Capital to Guarantee Conversion Rights 9 Amend Articles Pursuant to Proposal in For Against Management Item 8 10 Receive Report on SOP 2005 and 2009 None None Management (Non-Voting) ANHANGUERA EDUCACIONAL PARTICIPACOES S.A Ticker: AEDU3 Security ID: P0355L115 Meeting Date: MAR 11, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Option Plan For Against Management 2 Ratify Acquisition of Grupo Uniban, For For Management including Academia Paulista Anchieta Ltda (APA), Uniao Pan-Americana de Ensino S/C Ltda (UNIPAN) and Uniao Bandeirante de Educacao Ltda (UBE) 3 Appoint Independent Firm to Appraise For For Management the Proposed Transaction ANHANGUERA EDUCACIONAL PARTICIPACOES S.A Ticker: AEDU3 Security ID: P0355L115 Meeting Date: APR 30, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 3:1 Stock Split For For Management 2 Amend Articles to Reflect Changes in For For Management Capital ANHANGUERA EDUCACIONAL PARTICIPACOES S.A Ticker: AEDU3 Security ID: P0355L115 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Capital Budget and Allocation For For Management of Income 3 Elect Directors For For Management 4 Approve Remuneration of Company's For Against Management Management 5 Elect Fiscal Council Members and For For Management Approve their Remuneration ANRITSU CORP. Ticker: 6754 Security ID: J01554104 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 12.5 2 Amend Articles To Reduce Directors' For For Management Term 3.1 Elect Director Hashimoto, Hirokazu For For Management 3.2 Elect Director Tanaka, Kenji For For Management 3.3 Elect Director Tsukasa, Fumihiro For For Management 3.4 Elect Director Taniai, Toshisumi For For Management 3.5 Elect Director Kubota, Akifumi For For Management 3.6 Elect Director Hosoda, Yasushi For For Management 3.7 Elect Director Aoi, Michikazu For For Management 3.8 Elect Director Seki, Takaya For For Management 4 Appoint Statutory Auditor Kikukawa, For For Management Tomoyuki 5 Approve Annual Bonus Payment for For For Management Directors 6 Approve Stock Option Plan for Directors For For Management 7 Approve Stock Option Plan For For Management ANSELL LTD. Ticker: ANN Security ID: Q04020105 Meeting Date: OCT 22, 2012 Meeting Type: Annual Record Date: OCT 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 2a Elect Marissa T Peterson as a Director For For Management 2b Elect John Bevan as a Director For For Management 3 Approve the Grant of 259,080 For For Management Performance Share Rights to Magnus Nicolin, Managing Director and Chief Executive Officer of the Company 4 Approve the Adoption of the For For Management Remuneration Report ASHTEAD GROUP PLC Ticker: AHTL Security ID: G05320109 Meeting Date: SEP 04, 2012 Meeting Type: Annual Record Date: SEP 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Chris Cole as Director For For Management 5 Re-elect Geoff Drabble as Director For Against Management 6 Re-elect Brendan Horgan as Director For For Management 7 Re-elect Sat Dhaiwal as Director For For Management 8 Elect Suzanne Wood as Director For For Management 9 Re-elect Hugh Etheridge as Director For For Management 10 Re-elect Michael Burrow as Director For For Management 11 Re-elect Bruce Edwards as Director For For Management 12 Re-elect Ian Sutcliffe as Director For For Management 13 Reappoint Deloitte LLP as Auditors For For Management 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise Issue of Equity with For Against Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise Market Purchase of Ordinary For For Management Shares 18 Authorise the Company to Call EGM with For For Management Two Weeks' Notice ASOS PLC Ticker: ASC Security ID: G0536Q108 Meeting Date: FEB 25, 2013 Meeting Type: Annual Record Date: FEB 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Elect Brian McBride as Director For For Management 3 Elect Kate Bostock as Director For For Management 4 Re-elect Peter Williams as Director For For Management 5 Re-elect Mary Turner as Director For For Management 6 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 7 Authorise Board to Fix Remuneration of For For Management Auditors 8 Authorise Issue of Equity with For Against Management Pre-emptive Rights 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Market Purchase of Ordinary For For Management Shares AZ ELECTRONIC MATERIALS SA Ticker: AZEM Security ID: L0523J103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Accept Financial Statements and For For Management Statutory Reports Including the Auditors' Reports 3 Approve Remuneration Report For For Management 4 Approve the Results of the Company by For For Management Allocation of the 2012 Annual Net Loss to the Carry Forward Account 5 Approve Discharge of Directors For For Management 6 Approve Final Distribution For For Management 7 Re-elect David Price as Director For For Management 8 Re-elect Adrian Auer as Director For For Management 9 Re-elect John Whybrow as Director For For Management 10 Re-elect Geoff Wild as Director For For Management 11 Re-elect Andrew Allner as Director For For Management 12 Re-elect Gerald Ermentrout as Director For For Management 13 Re-elect Mike Powell as Director For For Management 14 Acknowledge the Resignation of Adrian For For Management Whitfield as Director 15 Ratify the Appointment of Philana Poon For For Management as Director 16 Elect Philana Poon as Director For For Management 17 Approve Directors' Fees for the For For Management Financial Year Ending 31 December 2013 18 Reappoint Deloitte Audit S.a.r.l. as For For Management Auditors 19 Authorise Board to Fix Remuneration of For For Management Auditors 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Authorise Issue of Equity without For For Management Pre-emptive Rights BABCOCK INTERNATIONAL GROUP PLC Ticker: BAB Security ID: G0689Q152 Meeting Date: JUL 05, 2012 Meeting Type: Annual Record Date: JUL 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Mike Turner as Director For For Management 5 Re-elect Peter Rogers as Director For For Management 6 Re-elect Bill Tame as Director For For Management 7 Re-elect Archie Bethel as Director For For Management 8 Re-elect Kevin Thomas as Director For For Management 9 Re-elect Sir Nigel Essenhigh as For Against Management Director 10 Re-elect Justin Crookenden as Director For For Management 11 Re-elect Sir David Omand as Director For For Management 12 Re-elect Ian Duncan as Director For For Management 13 Re-elect Kate Swann as Director For For Management 14 Amend Performance Share Plan 2009 For For Management 15 Approve Deferred Bonus Matching Plan For Against Management 16 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Authorise EU Political Donations and For For Management Expenditures 19 Authorise Issue of Equity with For Against Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase of Ordinary For For Management Shares 22 Authorise the Company to Call EGM with For For Management Two Weeks' Notice BANCA GENERALI S.P.A. Ticker: BGN Security ID: T3000G115 Meeting Date: APR 24, 2013 Meeting Type: Annual/Special Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Statutory Reports, and Allocation of Income 2 Approve Remuneration Report For For Management 3 Elect Two Directors For For Management 4 Receive Special Report Re: Internal None None Management Control Policies on Risks and Conflicting Interests 5 Integrate Remuneration of Auditors For For Management 1 Amend Articles Re: 15 and 20 For For Management (Board-Related) BANCA POPOLARE DELL'EMILIA ROMAGNA Ticker: BPE Security ID: T1325T119 Meeting Date: APR 19, 2013 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For Did Not Vote Management Statutory Reports, and Allocation of Income 2.1 Slate 1 None Did Not Vote Shareholder 2.2 Slate 2 None Did Not Vote Shareholder 2.3 Slate 3 None Did Not Vote Shareholder 3 Elect Director For Did Not Vote Management 4 Approve Remuneration of Directors For Did Not Vote Management 5 Approve Remuneration Report For Did Not Vote Management 6 Approve Phantom Option Plan For Did Not Vote Management 7 Receive Report on Internal Control None None Management Policies Re: Circular Letter N. 263 Bank of Italy 1 Amend Company Bylaws Re: Articles 6, For Did Not Vote Management 8, 10, 23, 24, 27, 29, 30, 31, 32, 33, 34, 42, 43, 44, 46, 50, and Introduce New Article 44-bis BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Ticker: 01114 Security ID: G1368B102 Meeting Date: DEC 21, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Revised Caps and the For For Management Connected Transactions with a Related Party 2 Approve Cross Guarantee Agreement For Against Management between Shenyang XingYuanDong Automobile Component Co., Ltd. and Huachen Automotive Group Holdings Company Ltd. BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Ticker: 01114 Security ID: G1368B102 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAY 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Wang Shiping as Director For For Management 2b Elect Tan Chengxu as Director For For Management 2c Authorize the Board to Fix For For Management Remuneration of Directors 3 Reappoint Grant Thornton Hong Kong For For Management Limited as Auditors and Authorize Board to Fix Their Remuneration 4a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 4c Authorize Reissuance of Repurchased For Against Management Shares BTG PLC Ticker: BTGL Security ID: G1660V103 Meeting Date: JUL 17, 2012 Meeting Type: Annual Record Date: JUL 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Garry Watts as Director For For Management 4 Re-elect Louise Makin as Director For For Management 5 Re-elect Rolf Soderstrom as Director For For Management 6 Re-elect Peter Chambre as Director For For Management 7 Re-elect Giles Kerr as Director For For Management 8 Re-elect Melanie Lee as Director For For Management 9 Re-elect Ian Much as Director For For Management 10 Re-elect James O'Shea as Director For For Management 11 Reappoint KPMG Audit plc as Auditors For For Management 12 Authorise Board to Fix Remuneration of For For Management Auditors 13 Authorise EU Political Donations and For For Management Expenditure 14 Authorise Issue of Equity with For Against Management Pre-emptive Rights 15 Authorise Issue of Equity without For For Management Pre-emptive Rights 16 Authorise the Company to Call EGM with For For Management Two Weeks' Notice BURBERRY GROUP PLC Ticker: BRBY Security ID: G1699R107 Meeting Date: JUL 12, 2012 Meeting Type: Annual Record Date: JUL 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Sir John Peace as Director For For Management 5 Re-elect Angela Ahrendts as Director For Against Management 6 Re-elect Philip Bowman as Director For For Management 7 Re-elect Ian Carter as Director For For Management 8 Re-elect Stacey Cartwright as Director For For Management 9 Re-elect Stephanie George as Director For For Management 10 Re-elect John Smith as Director For For Management 11 Re-elect David Tyler as Director For For Management 12 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 13 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 14 Authorise EU Political Donations and For For Management Expenditure 15 Authorise Market Purchase of Ordinary For For Management Shares 16 Authorise Issue of Equity with For Against Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise the Company to Call EGM with For For Management Two Weeks' Notice CAMPBELL BROTHERS LTD. Ticker: CPB Security ID: Q20240109 Meeting Date: JUL 31, 2012 Meeting Type: Annual Record Date: JUL 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 2i Elect Bruce Brown as a Director For Against Management 2ii Elect Ray Hill as a Director For For Management 2iii Elect Grant Murdoch as a Director For For Management 2iv Elect John Mulcahy as a Director For For Management 3 Approve the Increase in Maximum For For Management Aggregate Remuneration for Non-Executive Directors from A$950,000 to A$1.5 Million 4 Approve the Remuneration Report for For For Management the Year Ended March 31, 2012 5 Approve the Grant of Performance For Against Management Rights to a Maximum Value of A$675,000 to Greg Kilmister, Managing Director, Under the Company's Long Term Incentive Plan 6 Aprove the Change of Company Name to For For Management ALS Limited 7 Approve the Share Split on the Basis For For Management that Every Share be Divided into Five Shares CATAMARAN CORPORATION Ticker: CTRX Security ID: 148887102 Meeting Date: MAY 14, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Thierer For For Management 1.2 Elect Director Peter J. Bensen For For Management 1.3 Elect Director Steven Cosler For For Management 1.4 Elect Director William J. Davis For For Management 1.5 Elect Director Steven B. Epstein For For Management 1.6 Elect Director Betsy D. Holden For For Management 1.7 Elect Director Karen L. Katen For For Management 1.8 Elect Director Harry M. Kraemer For For Management 1.9 Elect Director Anthony Masso For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CHAILEASE HOLDING COMPANY LIMITED Ticker: 5871 Security ID: G20288109 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2012 Business Operations For For Management Report and Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Issuance of New Shares through For For Management Capitalization of Retained Earnings 4 Amend Rules and Procedures Regarding For For Management General Meetings Of Shareholders 5 Approve Amendments to Procedures For For Management Governing the Acquisition or Disposal of Assets 6 Approve Amendments to Trading For For Management Procedures Governing Derivatives Products 7 Approve Amendments to the Procedures For For Management for Lending Funds to Other Parties 8 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 9 Approve Release of Restrictions on For For Management Competitive Activities of Directors CHINA STATE CONSTRUCTION INTERNATIONAL HOLDINGS LIMITED Ticker: 03311 Security ID: G21677136 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: JUN 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Kong Qingping as Director For Against Management 3b Elect Zhou Yong as Director For For Management 3c Elect Tian Shuchen as Director For Against Management 3d Elect Pan Shujie as Director For Against Management 3e Elect Raymond Leung Hai Ming as For For Management Director 4 Authorize Board to Fix the For For Management Remuneration of Directors 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6c Authorize Reissuance of Repurchased For Against Management Shares CHR.HANSEN HOLDINGS A/S Ticker: CHR Security ID: K1830B107 Meeting Date: NOV 27, 2012 Meeting Type: Annual Record Date: NOV 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None None Management 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Allocation of Income For For Management 4 Approve Remuneration of Directors For For Management 5 Reelect Ole Andersen as Chairman of For For Management Board 6a Reelect Frederic Stevenin as Director For Abstain Management 6b Reelect Henrik Poulsen as Director For For Management 6c Reelect Mark Wilson as Director For For Management 6d Reelect Didier Debrosse as Director For For Management 6e Reelect Soren Carlsen as Director For For Management 7 Ratify PwC as Auditors For For Management 8 Approve Reduction in Share Capital For For Management 9 Approve Creation of Pool of Capital For For Management without Preemptive Rights 10 Authorize Share Repurchase Program For For Management 11 Autohorize Board to Distribute Special For For Management Dividend 12 Authorize Chairman of Meeting to Make For For Management Editorial Changes to Adopted Resolutions in Connection with Registration CLARIANT AG Ticker: CLN Security ID: H14843165 Meeting Date: MAR 26, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For Against Management 2 Approve Discharge of Board and Senior For For Management Management 3.1 Approve Allocation of Income and For For Management Omission of Dividends 3.2 Approve Dividends of CHF 0.33 per For For Management Share from Capital Contribution Reserves 4 Reelect Peter Chen as Director For For Management 5 Ratify PricewaterhouseCoopers AG as For For Management Auditors COLOPLAST A/S Ticker: COLO B Security ID: K16018184 Meeting Date: DEC 11, 2012 Meeting Type: Annual Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None None Management 2 Approve Financial Statements and For Did Not Vote Management Statutory Reports 3 Approve Allocation of Income For Did Not Vote Management 4.1a Amend Articles Re: Change Par Value of For Did Not Vote Management Shares 4.1b Amend Articles Re: Editorial Amendment For Did Not Vote Management Concerning Name of Share Registrar 4.1c Amend Articles Re: Editorial Amendment For Did Not Vote Management Concerning Name of Share Registrar 4.1d Amend Articles Re: Subsequent For Did Not Vote Management Amendments to Rights Attached to Shares 4.2 Approve Reduction in Share Capital For Did Not Vote Management 4.3 Authorize Share Repurchase Program For Did Not Vote Management 4.4 Authorize Extraordinary Dividend For Did Not Vote Management 5a Elect Michael Rasmussen as Director For Did Not Vote Management (Chairman) 5b Elect Niels Louis-Hansen as Director For Did Not Vote Management (Deputy Chairman) 5c Elect Sven Bjorklund as Director For Did Not Vote Management 5d Elect Per Magid as Director For Did Not Vote Management 5e Elect Brian Petersen as Director For Did Not Vote Management 5f Elect Jorgen Tang-Jensen as Director For Did Not Vote Management 6 Ratify PricewaterhouseCoopers as For Did Not Vote Management Auditors 7 Other Business None None Management CRODA INTERNATIONAL PLC Ticker: CRDA Security ID: G25536106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Sean Christie as Director For For Management 5 Re-elect Alan Ferguson as Director For Against Management 6 Re-elect Martin Flower as Director For For Management 7 Re-elect Steve Foots as Director For Against Management 8 Re-elect Keith Layden as Director For For Management 9 Re-elect Stanley Musesengwa as Director For Against Management 10 Re-elect Nigel Turner as Director For Against Management 11 Re-elect Steve Williams as Director For Against Management 12 Reappoint PricewaterhouseCoopers LLP For Against Management as Auditors 13 Authorise Board to Fix Remuneration of For For Management Auditors 14 Authorise EU Political Donations and For For Management Expenditure 15 Authorise Issue of Equity with For Against Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise Market Purchase of Ordinary For For Management Shares 18 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 19 Amend Articles of Association Re: For For Management Non-Executive Directors Fees 20 Approve Sharesave Scheme For For Management DAEWOO INTERNATIONAL CORP. Ticker: 047050 Security ID: Y1911C102 Meeting Date: MAR 25, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 300 per Share 2.1.1 Reelect Lee Dong-Hee as Inside Director For For Management 2.1.2 Reelect Jeon Byung-Il as Inside For For Management Director 2.2 Elect Jang In-Hwan as Non-Independent For For Management Non-Executive Director 2.3.1 Reelect Yoon Je-Cheol as Outside For For Management Director 2.3.2 Elect Yoo Chang-Moo as Outside Director For For Management 3 Reelect Yoon Je-Cheol as Member of For For Management Audit Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors DISCOVERY HOLDINGS LTD Ticker: DSY Security ID: S2192Y109 Meeting Date: DEC 04, 2012 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2012 2 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company with Andrew Taylor as the Individual Registered Auditor 3.1 Re-elect Les Owen as Chairperson of For For Management the Audit and Risk Committee 3.2 Re-elect Sindi Zilwa as Member of the For For Management Audit and Risk Committee 3.3 Re-elect Sonja Sebotsa as Member of For For Management the Audit and Risk Committee 4.1 Re-elect Monty Hilkowitz as Director For For Management 4.2 Re-elect Dr Brian Brink as Director For For Management 4.3 Re-elect Vhonani Mufamadi as Director For Against Management 4.4 Re-elect Sindi Zilwa as Director For For Management 5 Approve Remuneration Policy For Against Management 6 Authorise Board to Ratify and Execute For For Management Approved Resolutions 1 Approve Remuneration of Non-Executive For For Management Directors 2 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital 3 Authorise the Company to Provide For For Management Direct or Indirect Financial Assistance DISCOVERY HOLDINGS LTD Ticker: DSY Security ID: S2192Y109 Meeting Date: DEC 04, 2012 Meeting Type: Special Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Company Name to For For Management Discovery Limited 2 Adopt New Memorandum of Incorporation For Against Management 1 Authorise Board to Ratify and Execute For For Management Approved Resolutions DISH TV INDIA LTD. Ticker: 532839 Security ID: Y2076S114 Meeting Date: NOV 22, 2012 Meeting Type: Special Record Date: OCT 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Share Capital and For For Management Amend Memorandum of Association to Reflect Increase in Authorized Share Capital 2 Amend Articles of Association For For Management 3 Approve Increase in Limit on Foreign For For Management Shareholdings 4 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights DKSH HOLDING AG Ticker: DKSH Security ID: H2012M121 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Approve Allocation of Income For For Management 2.2 Approve Ordinary Dividends of CHF 0.80 For For Management per Share and Special Dividends of CHF 0.15 per Share from Capital Contribution Reserves 3 Approve Discharge of Board and Senior For For Management Management 4.1 Approve CHF 50,000 Incrase in Pool of For Against Management Conditional Capital for Employee Equity Compensation 4.2 Amend Articles Re: Reduce Board Terms For For Management to One Year and Grant AGM the Power to Directly Elect the Chairman of the Board 5.1a If Item 4.2 is Approved: Reelect For Against Management Adrian Keller as Director for a One-Year Term 5.1b If Item 4.2 is Approved: Reelect For Against Management Rainer-Marc Frey as Director for a One-Year Term 5.1c If Item 4.2 is Approved: Reelect Frank For Against Management Gulich as Director for a One-Year Term 5.1d If Item 4.2 is Approved: Reelect For Against Management Andreas Keller as Director for a One-Year Term 5.1e If Item 4.2 is Approved: Reelect For Against Management Robert Peugeot as Director for a One-Year Term 5.1f If Item 4.2 is Approved: Reelect Theo For For Management Siegert as Director for a One-Year Term 5.1g If Item 4.2 is Approved: Reelect Hans For For Management Christoph Tanner as Director for a One-Year Term 5.1h If Item 4.2 is Approved: Reelect Joerg For For Management Wolle as Director for a One-Year Term 5.1i If Item 4.2 is Rejected: Reelect For Against Management Rainer-Marc Frey as Director for a Three-Year Term 5.1j If Item 4.2 is Rejected: Reelect For Against Management Robert Peugeot as Director for a Three-Year Term 5.2 If Item 4.2 is Approved: Elect Adrian For Against Management Keller as Board Chairman for a One-Year Term 5.3 Ratify Ernst & Young AG as Auditors For For Management DUERR AG Ticker: DUE Security ID: D23279108 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 2.25 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2012 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2012 5 Ratify Ernst & Young GmbH as Auditors For For Management for Fiscal 2013 6 Elect Herbert Mueller to the For For Management Supervisory Board 7 Approve Issuance of Warrants/Bonds For Against Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 800 Million; Approve Creation of EUR 22.1 Million Pool of Capital to Guarantee Conversion Rights 8 Approve EUR 44.3 Million For For Management Capitalization of Reserves for Bonus Share Issuance 9 Authorize Share Repurchase Program and For Against Management Reissuance or Cancellation of Repurchased Shares 10 Approve Creation of EUR 44.3 Million For Against Management Pool of Capital without Preemptive Rights 11 Approve Affiliation Agreement with For For Management Subsidiary Carl Schenck AG 12 Amend Articles Re: Company For For Management Announcements EASYJET PLC Ticker: EZJ Security ID: G3030S109 Meeting Date: FEB 21, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Sir Michael Rake as Director For For Management 5 Re-elect Charles Gurassa as Director For For Management 6 Re-elect Carolyn McCall as Director For For Management 7 Re-elect Chris Kennedy as Director For For Management 8 Re-elect Adele Anderson as Director For For Management 9 Re-elect David Bennett as Director For For Management 10 Re-elect John Browett as Director For For Management 11 Re-elect Rigas Doganis as Director For For Management 12 Re-elect Keith Hamill as Director For For Management 13 Re-elect Andy Martin as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise EU Political Donations and For For Management Expenditure 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice EDENRED Ticker: EDEN Security ID: F3192L109 Meeting Date: MAY 24, 2013 Meeting Type: Annual/Special Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.82 per Share 4 Reelect Anne Bouverot as Director For For Management 5 Reelect Philippe Citerne as Director For For Management 6 Reelect Francoise Gri as Director For For Management 7 Reelect Roberto Oliveira de Lima as For For Management Director 8 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 10 Authorize up to 1.5 Percent of Issued For For Management Capital for Use in Restricted Stock Plan 11 Authorize Filing of Required For For Management Documents/Other Formalities ELEKTA AB Ticker: EKTA B Security ID: W2479G107 Meeting Date: SEP 04, 2012 Meeting Type: Annual Record Date: AUG 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 8 Receive President's Report; Receive None None Management Reports on Board and Board Committee Activities 9 Approve Financial Statements and For For Management Statutory Reports 10 Approve Allocation of Income and For For Management Dividends of SEK 5 per Share 11 Approve Discharge of Board and For For Management President 12 Receive Report on Nominating Committee None None Management Activities 13 Determine Number of Members (8) and For For Management Deputy Members (0) of Board 14 Approve Remuneration of Directors in For For Management the Aggregate Amount of SEK 3.2 Million; Approve Remuneration of Auditors 15 Reelect Akbar Seddigh (Chair), Hans For Against Management Barella, Luciano Cattani, Laurent Leksell, Siaou-Sze Lien, Wolfgang Reim, Jan Secher and Birgitta Goransson as Directors 16 Ratify PricewaterhouseCoopers as For For Management Auditors 17 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 18a Authorize Repurchase of Issued Shares For For Management 18b Authorize Reissuance of Repurchased For For Management Shares 18c Approve Transfer of Shares to For For Management Participants in Performance Share Program 2012 18d Approve Transfer of Shares to Cover For For Management Certain Expenditures in Connection with Performance Share Programs 2009, 2010, and 2011 19 Approve Performance Share Plan 2012 For For Management 20 Approve 4:1 Stock Split For For Management 21 Amend Articles Re: Auditor For For Management 22 Authorize Chairman of Board and For For Management Representatives of Between Three and Five of Company's Largest Shareholders to Serve on Nominating Committee 23 Close Meeting None None Management EXPERIAN PLC Ticker: EXPN Security ID: G32655105 Meeting Date: JUL 18, 2012 Meeting Type: Annual Record Date: JUL 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Brian Cassin as Director For For Management 4 Re-elect Fabiola Arredondo as Director For For Management 5 Re-elect Chris Callero as Director For For Management 6 Re-elect Roger Davis as Director For For Management 7 Re-elect Alan Jebson as Director For For Management 8 Re-elect Sir John Peace as Director For Against Management 9 Re-elect Don Robert as Director For Against Management 10 Re-elect Sir Alan Rudge as Director For Against Management 11 Re-elect Judith Sprieser as Director For For Management 12 Re-elect David Tyler as Director For Against Management 13 Re-elect Paul Walker as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise Issue of Equity with For Against Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares EXPERIAN PLC Ticker: EXPN Security ID: G32655105 Meeting Date: NOV 20, 2012 Meeting Type: Special Record Date: NOV 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Related Party Transaction For For Management and the Transaction FRED OLSEN ENERGY ASA Ticker: FOE Security ID: R25663106 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting; Designate For Did Not Vote Management Inspector(s) of Minutes of Meeting 3 Approve Financial Statements and For Did Not Vote Management Statutory Reports; Approve Allocation of Income and Dividends of NOK 10.00 per Share 4 Approve Issuance of 6.7 Million Shares For Did Not Vote Management without Preemptive Rights 5 Authorize Share Repurchase Program and For Did Not Vote Management Reissuance of Repurchased Shares 6 Approve Remuneration Policy And Other For Did Not Vote Management Terms of Employment For Executive Management 7 Approve Remuneration of Directors For Did Not Vote Management 8 Approve Remuneration of Auditors For Did Not Vote Management 9 Elect Directors For Did Not Vote Management FUJI HEAVY INDUSTRIES LTD. Ticker: 7270 Security ID: J14406136 Meeting Date: JUN 21, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 10 2.1 Elect Director Yoshinaga, Yasuyuki For For Management 2.2 Elect Director Kondo, Jun For For Management 2.3 Elect Director Mabuchi, Akira For For Management 2.4 Elect Director Muto, Naoto For For Management 2.5 Elect Director Ikeda, Tomohiko For For Management 2.6 Elect Director Takahashi, Mitsuru For For Management 2.7 Elect Director Tachimori, Takeshi For For Management 2.8 Elect Director Arima, Toshio For For Management 3.1 Appoint Statutory Auditor Kimura, For For Management Masakazu 3.2 Appoint Statutory Auditor Saito, Norio For For Management 4 Appoint Alternate Statutory Auditor For For Management Tamazawa, Kenji GALAXY ENTERTAINMENT GROUP LTD. Ticker: 00027 Security ID: Y2679D118 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Joseph Chee Ying Keung as For For Management Director 2b Elect James Ross Ancell as Director For For Management 2c Authorize the Board to Fix For For Management Remuneration of Directors 3 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 4a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 4b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4c Authorize Reissuance of Repurchased For Against Management Shares GAM HOLDING LTD. Ticker: GAM Security ID: H2878E106 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of CHF 0.50 per Share 3 Approve Discharge of Board and Senior For For Management Management 4 Approve CHF 506,267 Reduction in Share For For Management Capital via Cancellation of Repurchased Shares 5.1 Reelect Johannes de Gier as Director For Against Management 5.2 Reelect Dieter Enkelmann as Director For Against Management 5.3 Reelect Hugh Scott-Barrett as Director For For Management 5.4 Elect Tanja Weiher as Director For For Management 6 Ratify KPMG AG as Auditors For For Management GEMALTO Ticker: GTO Security ID: N3465M108 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3 Adopt Financial Statements For For Management 4a Receive Explanation on Company's None None Management Reserves and Dividend Policy 4b Approve Dividends of EUR 0.34 Per Share For For Management 5a Approve Discharge of CEO as Executive For For Management Board Member 5b Approve Discharge of Non-Executive For For Management Directors 6a Reelect Buford Alexander to Board of For For Management Directors 6b Reelect John Ormerod to Board of For For Management Directors 6c Elect Homaira Akbari to Board of For For Management Directors 7 Approve Remuneration of Non-Executive For For Management Board Members 8 Amend Articles Re: Implementation of For Against Management Act on Governance and Supervision and Other Legislative Changes 9 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 10a Grant Board Authority to Issue all For Against Management Unissued Shares 10b Authorize Board to Exclude Preemptive For Against Management Rights from Issuance under Item 10a 11 Ratify PricewaterhouseCoopers For For Management Accountants N.V. as Auditors 12 Allow Questions None None Management 13 Close Meeting None None Management GINKO INTERNATIONAL CO., LTD. Ticker: 8406 Security ID: G39010106 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends 3 Approve Amendments to Articles of For For Management Association 4 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 6 Transact Other Business (Non-Voting) None None Management GIVAUDAN SA Ticker: GIVN Security ID: H3238Q102 Meeting Date: MAR 21, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports, Including Remuneration Report 2 Approve Compensation Policy For For Management 3 Approve Discharge of Board and Senior For For Management Management 4 Approve Allocation of Income and For For Management Dividends of CHF 36.00 per Share from Capital Contribution Reserves 5 Amend Articles Regarding the For For Management Contribution in Kind and Acquisition of Assets 6.1 Relect Peter Kappeler as Director For For Management 6.2 Reelect Irina du Bois as Director For For Management 7 Ratify Deloitte S.A. as Auditors For For Management GLANBIA PLC Ticker: GL9 Security ID: G39021103 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAY 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect John Callaghan as Director For Against Management 3b Reelect William Carroll as Director For For Management 3c Reelect Henry Corbally as Director For Against Management 3d Reelect Jer Doheny as Director For For Management 3e Reelect David Farrell as Director For For Management 3f Reelect Donard Gaynor as Director For For Management 3g Reelect Patrick Gleeson as Director For Against Management 3h Reelect Paul Haran as Director For For Management 3i Reelect Liam Herlihy as Director For Against Management 3j Reelect Martin Keane as Director For Against Management 3k Reelect Michael Keane as Director For For Management 3l Reelect Jerry Liston as Director For Against Management 3m Reelect Matthew Merrick as Director For Against Management 3n Reelect John Moloney as Director For For Management 3o Reelect John Murphy as Director For For Management 3p Reelect Patrick Murphy as Director For For Management 3q Reelect William Murphy as Director For For Management 3r Reelect Brian Phelan as Director For For Management 3s Reelect Eamon Power as Director For For Management 3t Reelect Siobhan Talbot as Director For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5 Approve Remuneration Report For For Management 6 Authorise Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 7 Authorise Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 8 Authorize Share Repurchase Program For For Management 9 Authorise Reissuance of Repurchased For For Management Shares 10 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 11 Waive Requirement in Respect of Market None Against Management Purchases of the Company's Own Shares 12 Waive Requirement in Respect of Share None Against Management Acquisitions by Directors 13 Waive Requirement in Respect of the None Against Management Company's Employee Share Schemes GLOBAL LOGISTIC PROPERTIES LTD. Ticker: MC0 Security ID: Y27187106 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale of Properties to a Real For For Management Estate Investment Trust in Japan GOLAR LNG LTD Ticker: GOL Security ID: G9456A100 Meeting Date: SEP 21, 2012 Meeting Type: Annual Record Date: JUL 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect John Fredriksen as Director For For Management 2 Reelect Kate Blankenship as Director For For Management 3 Reelect Hans Petter Aas as Director For For Management 4 Reelect Kathrine Fredriksen as Director For For Management 5 Reelect Tor Olav Troim as Director For For Management 6 Reappoint PricewaterhouseCoopers of For For Management London, England as Auditors and Authorize Board to Fix Their Remuneration 7 Approve Remuneration of Directors For For Management GOVERNOR AND COMPANY OF THE BANK OF IRELAND Ticker: BIR Security ID: G49374146 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3.1a Elect Archie Kane as Director For For Management 3.1b Elect Wilbur Ross Jr. as Director For For Management 3.1c Elect Prem Watsa as Director For For Management 3.2a Reelect Kent Atkinson as Director For For Management 3.2b Reelect Richie Boucher as Director For For Management 3.2c Reelect Pat Butler Director For For Management 3.2d Reelect Patrick Haren as Director For For Management 3.2e Reelect Andrew Keating as Director For For Management 3.2f Reelect Patrick Kennedy as Director For For Management 3.2g Relect Patrick Mulvihill as Director For For Management 3.2h Relect Patrick O'Sullivan as Director For For Management 3.3 Elect Davida Marston as Director For For Management 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Authorise Reissuance of Repurchased For For Management Shares 6 Authorise Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights for Cash 7 Authorise Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights Other than for Cash 8 Authorise the Company to Call EGM with For For Management Two Weeks' Notice GREAT WALL MOTOR CO., LTD. Ticker: 02333 Security ID: Y2882P106 Meeting Date: DEC 11, 2012 Meeting Type: Special Record Date: NOV 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association of the For For Management Company GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management of EUR 1.63 Million for a 1:20 Bonus Issue 2 Approve 2:1 Stock Split For For Management 3 Authorize Increase in Capital up to 50 For Against Management Percent via Issuance of Equity or Equity-Linked Securities without Preemptive Rights 4 Approve Listing of Class A Shares on For For Management NASDAQ 5 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone Financial For For Management Statements, Allocation of Income, and Dividend Payment 2 Approve Consolidated Financial For For Management Statements 3 Approve Discharge of Board For For Management 4 Renew Appointment of KPMG as Auditor For For Management of Standalone Financial Statements 5 Renew Appointment of KPMG as Auditor For For Management of Consolidated Financial Statements 6.1 Elect Belen Villalonga Morenes as For For Management Director 6.2 Fix Number of Directors at 12 For For Management 7 Approve Remuneration of Directors For For Management 8 Advisory Vote on Remuneration Policy For Against Management Report 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions HAIER ELECTRONICS GROUP CO LTD Ticker: 01169 Security ID: G42313125 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a1 Elect Liang Hai Shan as Director For Against Management 2a2 Elect Li Hua Gang as Director For For Management 2b Authorize Board to Fix Remuneration of For For Management Directors 3 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Declare Final Dividend For For Management 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares HAIER ELECTRONICS GROUP CO LTD Ticker: 01169 Security ID: G42313125 Meeting Date: MAY 28, 2013 Meeting Type: Special Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Wang Han Hua as Director For For Management 2 Elect Eva Cheng Li Kam Fun as Director For For Management 3 Approve Emoluments of Wang Han Hua and For For Management Eva Cheng Li Kam Fun HCL TECHNOLOGIES LTD. Ticker: 532281 Security ID: Y3121G147 Meeting Date: OCT 22, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect S. Nadar as Director For Against Management 3 Reelect R. Abrams as Director For For Management 4 Approve S.R. Batliboi & Co. as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Final Dividend of INR 4.00 Per For For Management Share 6 Elect S.K. Khanna as Director For For Management 7 Elect S.M. Datar as Director For For Management 8 Elect S.S. Sastry as Director For For Management 9 Elect V. Nayar as Joint Managing For For Management Director and Approve His Remuneration HCL TECHNOLOGIES LTD. Ticker: 532281 Security ID: Y3121G147 Meeting Date: JAN 19, 2013 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management HEXAGON AB Ticker: Security ID: W40063104 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive President's Report None None Management 8a Receive Financial Statements and None None Management Statutory Reports 8b Receive Auditor's Report on None None Management Application of Guidelines for Remuneration for Executive Management 8c Receive Board's Dividend Proposal None None Management 9a Approve Financial Statements and For For Management Statutory Reports 9b Approve Allocation of Income and For For Management Dividends of EUR 0.28 per Share 9c Approve Discharge of Board and For For Management President 10 Determine Number of Members (6) and For For Management Deputy Members of Board 11 Approve Remuneration of Directors in For For Management the Amount of SEK 900,000 for Chairman and SEK 450,000 for Other Members; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 12 Reelect Melker Schorling (Chair), Ola For Against Management Rollen, Gun Nilsson, Ulrik Svensson, and Ulrika Francke as Directors; Elect Jill Smith as New Director; Ratify Ernst & Young as Auditors 13 Elect Mikael Ekdahl, Jan Andersson, For For Management Anders Oscarsson, and Tomas Ehlin as Members of Nominating Committee 14 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 15 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 16 Close Meeting None None Management HUGO BOSS AG Ticker: BOSS Security ID: D34902102 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Allocation of Income and For Did Not Vote Management Dividends of EUR 3.12 per Registered Share 3 Approve Discharge of Management Board For Did Not Vote Management for Fiscal 2012 4 Approve Discharge of Supervisory Board For Did Not Vote Management for Fiscal 2012 5 Ratify Ernst & Young GmbH as Auditors For Did Not Vote Management for Fiscal 2013 6 Amend Affiliation Agreements with For Did Not Vote Management Subsidiaries HUGO BOSS Beteiligungsgesellschaft mbH and HUGO BOSS Internationale Beteiligungs-GmbH HYPERMARCAS S.A Ticker: HYPE3 Security ID: P5230A101 Meeting Date: DEC 28, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Proposal For For Management 2 Appoint Independent Firm to Appraise For For Management Proposed Transaction 3 Approve Independent Firm's Appraisal For For Management 4 Approve SPAC Transaction For For Management 5a Approve Bylaws of SPAC For For Management 5b Elect Executive Committee of SPAC For For Management 5c Approve Remuneration for SPAC For For Management Executives 6 Approve Agreement to Absorb Braga For For Management Holding 7 Appoint Independent Firm to Appraise For For Management Proposed Transaction 8 Approve Independent Firm's Appraisal For For Management 9 Approve Absorption of Braga Holding For For Management 10 Establish Preemptive Rights Re: Braga For Against Management Holding 11 Authorize Board to Ratify and Execute For For Management Approved Resolutions HYPERMARCAS S.A Ticker: HYPE3 Security ID: P5230A101 Meeting Date: APR 30, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 19 For Against Management 2 Amend Article 19, Paragraphs 6,7, and 8 For For Management 3 Amend Article 20 For For Management 4 Amend Article 23 For For Management 5 Amend Article 42 For For Management 6 Consolidate Bylaws For For Management 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions HYPERMARCAS S.A Ticker: HYPE3 Security ID: P5230A101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For Against Management 4 Approve Remuneration of Company's For Against Management Management 5 Authorize Board to Ratify and Execute For For Management Approved Resolutions HYUNDAI GLOVIS CO. Ticker: 086280 Security ID: Y27294100 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 1,500 per Share 2 Reelect One Inside Director, One For Against Management Non-Independent Non-Executive Director, and One Outside Director (Bundled) 3 Elect Ma Sang-Kon as Member of Audit For Against Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HYUNDAI WIA CORP. Ticker: 011210 Security ID: Y3869Y102 Meeting Date: MAR 22, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 500 per Share 2 Elect Two Inside Directors (Bundled) For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors ILIAD Ticker: ILD Security ID: F4958P102 Meeting Date: MAY 22, 2013 Meeting Type: Annual/Special Record Date: MAY 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.37 per Share 4 Acknowledge Auditors' Special Report For For Management on Related-Party Transactions Mentioning the Absence of New Transactions 5 Reelect Virginie Calmels as Director For For Management 6 Reelect Xavier Niel as Director For For Management 7 Reelect Orla Noonan as Director For For Management 8 Reelect Pierre Pringuet as Director For For Management 9 Reelect Antoine Levavasseur as Director For For Management 10 Reelect Cyril Poidatz as Director For For Management 11 Reelect Olivier Rosenfeld as Director For For Management 12 Reelect Alain Weill as Director For For Management 13 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 120,000 14 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 15 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 5 Million, Including in the Event of a Public Tender Offer or Share Exchange Offer 16 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 5 Million, Including in the Event of a Public Tender Offer or Share Exchange Offer 17 Approve Issuance of Equity or For Against Management Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements up to Aggregate Nominal Amount of EUR 5 Million, Including in the Event of a Public Tender Offer or Share Exchange Offer 18 Authorize Board to Set Issue Price for For Against Management 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights 19 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 20 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 21 Authorize Capital Increase of Up to For Against Management EUR 1.5 Million for Future Exchange Offers 22 Authorize Capitalization of Reserves For For Management of Up to EUR 75 Million for Bonus Issue or Increase in Par Value 23 Approve Employee Stock Purchase Plan, Against Against Management Including in the Event of a Public Tender Offer or Share Exchange Offer 24 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 25 Amend Article 16 of Bylaws Re: For For Management Directors Length of Term 26 Authorize Filing of Required For For Management Documents/Other Formalities INMARSAT PLC Ticker: ISAT Security ID: G4807U103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Against Management 3 Approve Final Dividend For For Management 4 Re-elect Andrew Sukawaty as Director For Against Management 5 Re-elect Rupert Pearce as Director For For Management 6 Re-elect Rick Medlock as Director For For Management 7 Re-elect Sir Bryan Carsberg as Director For For Management 8 Re-elect Stephen Davidson as Director For For Management 9 Re-elect James Ellis Jr as Director For For Management 10 Re-elect Kathleen Flaherty as Director For For Management 11 Re-elect Janice Obuchowski as Director For For Management 12 Re-elect John Rennocks as Director For For Management 13 Reappoint Deloitte LLP as Auditors For For Management 14 Authorise Board to Fix Remuneration of For Against Management Auditors 15 Authorise EU Political Donations and For For Management Expenditure 16 Approve Employee Stock Purchase Plan For For Management 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice INTERCONTINENTAL HOTELS GROUP PLC Ticker: IHGL Security ID: G4804L122 Meeting Date: OCT 08, 2012 Meeting Type: Special Record Date: OCT 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Return of Cash to Shareholders For For Management Through Payment of Special Dividend and Share Consolidation 2 Authorise Market Purchase of New For For Management Ordinary Shares INTERCONTINENTAL HOTELS GROUP PLC Ticker: IHG Security ID: G4804L130 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAY 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4a Elect Patrick Cescau as Director For For Management 4b Re-elect David Kappler as Director For For Management 4c Re-elect Kirk Kinsell as Director For For Management 4d Re-elect Jennifer Laing as Director For For Management 4e Re-elect Jonathan Linen as Director For For Management 4f Re-elect Luke Mayhew as Director For For Management 4g Re-elect Dale Morrison as Director For For Management 4h Re-elect Tracy Robbins as Director For For Management 4i Re-elect Tom Singer as Director For For Management 4j Re-elect Richard Solomons as Director For For Management 4k Re-elect Ying Yeh as Director For For Management 5 Reappoint Ernst & Young LLP as Auditors For For Management 6 Authorise the Audit Commitee to Fix For For Management Remuneration of Auditors 7 Authorise EU Political Donations and For For Management Expenditure 8 Authorise Issue of Equity with For Against Management Pre-emptive Rights 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Market Purchase of Ordinary For For Management Shares 11 Authorise the Company to Call EGM with For For Management Two Weeks' Notice INTERNET INITIATIVE JAPAN INC Ticker: 3774 Security ID: J24210106 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 10 2 Amend Articles To Limit Rights of For For Management Odd-Lot Holders 3.1 Elect Director Suzuki, Koichi For For Management 3.2 Elect Director Katsu, Eijiro For For Management 3.3 Elect Director Hojo, Hideshi For For Management 3.4 Elect Director Imafuku, Hitoshi For For Management 3.5 Elect Director Furukawa, Junnosuke For For Management 3.6 Elect Director Iwasawa, Toshinori For For Management 4 Appoint Statutory Auditor Furuya, For For Management Chiaki 5 Approve Retirement Bonus Payment for For Against Management Statutory Auditor INTERTEK GROUP PLC Ticker: ITRK Security ID: G4911B108 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAY 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Sir David Reid as Director For For Management 5 Re-elect Edward Astle as Director For For Management 6 Re-elect Alan Brown as Director For For Management 7 Re-elect Wolfhart Hauser as Director For For Management 8 Re-elect Christopher Knight as Director For For Management 9 Elect Louise Makin as Director For For Management 10 Re-elect Lloyd Pitchford as Director For For Management 11 Re-elect Michael Wareing as Director For For Management 12 Elect Lena Wilson as Director For For Management 13 Reappoint KPMG Audit plc as Auditors For For Management 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise Issue of Equity with For Against Management Pre-emptive Rights 16 Authorise EU Political Donations and For For Management Expenditure 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice INTRUM JUSTITIA AB Ticker: IJ Security ID: W4662R106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7a Receive Report on the Work of the Board None None Management 7b Receive President's Report None None Management 8 Receive Financial Statements and None None Management Statutory Reports 9 Approve Financial Statements and For For Management Statutory Reports 10 Approve Allocation of Income and For For Management Dividends of SEK 5.00 per Share 11 Approve Discharge of Board and For For Management President 12 Determine Number of Members (8) and For For Management Deputy Members (0) of Board; Receive Report from Nominating Committee 13 Approve Remuneration of Directors in For For Management the Amount of SEK 770,000 for Chairman, and SEK 320,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 14 Reelect Lars Lundquist (Chair), Matts For For Management Ekman, Joakim Rubin, Charlotte Stromberg, Fredrik Tragardh and Joakim Westh as Directors; Elect Synnove Trygg and Magnus Yngen as New Directors 15 Ratify Ernst & Young AB as Auditors For For Management 16 Authorize Representatives Five of For For Management Company's Largest Shareholders, and One Additional Co-Opted Member to Serve on Nominating Committee 17 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 18 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 19 Close Meeting None None Management JAMES HARDIE INDUSTRIES SE Ticker: JHX Security ID: N4723D104 Meeting Date: AUG 13, 2012 Meeting Type: Annual Record Date: AUG 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Financial Statements and For For Management Reports 2 Approve the Remuneration Report For For Management 3(a) Elect A Littley as a Director For For Management 3(b) Elect B Anderson as a Director For For Management 3(c) Elect J Osborne as a Director For For Management 4 Authorize Board to Fix Remuneration of For For Management External Auditors 5 Approve the Increase in Aggregate None For Management Remuneration of Non-Executive Directors 6 Approve the James Hardie Industries For For Management Long Term Incentive Plan 7 Approve the Grant of ROCE RSUs to L For For Management Gries, CEO Under the Long Term Incentive Plan 8 Approve the Grant of TSR RSUs to L For For Management Gries, CEO Under the Long Term Incentive Plan 9 Approve the Conversion of James Hardie For For Management Industries SE to an Irish Public Company JOHNSON MATTHEY PLC Ticker: JMAT Security ID: G51604109 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Tim Stevenson as Director For For Management 5 Re-elect Neil Carson as Director For For Management 6 Re-elect Alan Ferguson as Director For For Management 7 Re-elect Robert MacLeod as Director For For Management 8 Re-elect Larry Pentz as Director For For Management 9 Re-elect Michael Roney as Director For For Management 10 Re-elect Bill Sandford as Director For For Management 11 Re-elect Dorothy Thompson as Director For For Management 12 Reappoint KPMG Audit plc as Auditors For For Management 13 Authorise Board to Fix Remuneration of For For Management Auditors 14 Authorise EU Political Donations and For For Management Expenditure 15 Authorise Issue of Equity with For Against Management Pre-emptive Rights 16 Approve Return of Cash to Shareholders For For Management Through Payment of Special Dividend and Share Consolidation 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of ordinary For For Management shares 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice KAKAKU.COM INC Ticker: 2371 Security ID: J29258100 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 35 2.1 Elect Director Hayashi, Kaoru For For Management 2.2 Elect Director Tanaka, Minoru For For Management 2.3 Elect Director Hata, Shonosuke For For Management 2.4 Elect Director Ieuji, Taizo For For Management 2.5 Elect Director Fujiwara, Kenji For For Management 2.6 Elect Director Uemura, Hajime For For Management 2.7 Elect Director Yuuki, Shingo For For Management 2.8 Elect Director Murakami, Atsuhiro For For Management 2.9 Elect Director Matsumoto, Oki For For Management 2.10 Elect Director Hayakawa, Yoshiharu For For Management 2.11 Elect Director Akiyama, Ryuuhei For For Management 3 Appoint Statutory Auditor Sejimo, For Against Management Shinichi 4 Appoint Alternate Statutory Auditor For For Management Ito, Tetsuo LENOVO GROUP LIMITED (FORMERLY LEGEND GROUP LIMITED) Ticker: 00992 Security ID: Y5257Y107 Meeting Date: JUL 03, 2012 Meeting Type: Annual Record Date: JUN 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Reelect Zhao John Huan as Director For For Management 3b Reelect Nobuyuki Idei as Director For For Management 3c Reelect Zhu Linan as Director For For Management 3d Reelect Ma Xuezheng as Director For Against Management 3e Reelect Ting Lee Sen as Director For For Management 3f Reelect William O. Grabe as Director For For Management 3g Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares LIC HOUSING FINANCE LTD. Ticker: 500253 Security ID: Y5278Z133 Meeting Date: JUL 24, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 3.60 Per Share For For Management 3 Reelect K.N. Murthy as Director For For Management 4 Reelect B. N. Shukla as Director For For Management 5 Approve Chokshi & Chokshi and Shah For For Management Gupta & Co. as Joint Statutory Auditors and Authorize Board to Fix Their Remuneration 6 Approve Increase in Borrowing Powers For Against Management 7 Elect S. Saker as Managing Director For For Management 8 Elect J. Capoor as Director For For Management 9 Elect S. Singh as Director For For Management MEDA AB Ticker: MEDA A Security ID: W5612K109 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: APR 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive Financial Statements and None None Management Statutory Reports 8 Receive President's Report None None Management 9 Allow Questions None None Management 10a Approve Financial Statements and For For Management Statutory Reports 10b Approve Allocation of Income and For For Management Dividends of SEK 2.25 per Share 10c Approve Discharge of Board and For For Management President 11 Determine Number of Members (8) and For For Management Deputy Members of Board (0) 12 Approve Remuneration of Directors in For For Management the Aggregate Amount of SEK 2.85 Million; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 13 Reelect Peter Claesson, Peter von For Against Management Ehrenheim, Bert-Ake Eriksson, Marianne Hamilton, Tuve Johannesson, Anders Lonner, and Lars Westerberg as Directors; Elect Karen Sorensen as New Director; Ratify PricewaterhouseCoopers AB as Auditors 14 Elect Bert-Ake Eriksson as Chairman of For For Management the Board 15 Authorize Chairman of Board and For For Management Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee 16 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 17 Approve Issuance of up to 30.2 Million For For Management Shares without Preemptive Rights 18 Approve Issuance of Convertibles For For Management Corresponding to up to 30.2 Million Shares without Preemptive Rights 19 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 20 Other Business None None Management 21 Close Meeting None None Management MEG ENERGY CORP. Ticker: MEG Security ID: 552704108 Meeting Date: MAY 02, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William McCaffrey For For Management 1b Elect Director David J. Wizinsky For For Management 1c Elect Director David B. Krieger For For Management 1d Elect Director Peter R. Kagan For For Management 1e Elect Director Boyd Anderson For For Management 1f Elect Director James D. McFarland For For Management 1g Elect Director Harvey Doerr For For Management 1h Elect Director Robert Hodgins For For Management 2 Re-approve Stock Option Plan For Against Management 3 Re-approve Restricted Stock Plan For Against Management 4 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration MESOBLAST LTD. Ticker: MSB Security ID: Q6005U107 Meeting Date: NOV 29, 2012 Meeting Type: Annual Record Date: NOV 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 2 Approve the Adoption of the None Against Management Remuneration Report 3 Elect Ben-Zion Weiner as a Director For For Management 4 Elect Donal O'Dwyer as a Director For For Management 5 Renew Proportional Bid Provisions For For Management MODERN TIMES GROUP MTG AB Ticker: Security ID: W56523116 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAY 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive Report by Chairman of the Board None None Management 8 Receive President's Report None None Management 9 Receive Financial Statements and None None Management Statutory Reports 10 Approve Financial Statements and For For Management Statutory Reports 11 Approve Allocation of Income and For For Management Dividends of SEK 10 per Share 12 Approve Discharge of Board and For For Management President 13 Determine Number of Members (7) and For For Management Deputy Members of Board (0) 14 Approve Remuneration of Directors in For For Management the Aggregate Amount of SEK 4.76 Million; Approve Remuneration of Auditors 15 Reelect David Chance (Chair), Blake For Against Management Chandlee, Simon Duffy, Lorenzo Grabau, Alexander Izosimov, and Mia Brunell Livfors as Directors; Elect Michelle Guthrie as New Director 16 Authorize Cristina Stenbeck and For For Management Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee 17 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 18 Approve Share Matching Plan For For Management 19 Authorize Share Repurchase Program of For For Management up to Ten Percent of Share Capital 20 Close Meeting None None Management MR PRICE GROUP LIMITED Ticker: MPC Security ID: S5256M101 Meeting Date: AUG 30, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 March 2012 2.1 Re-elect Laurie Chiappini as Director For For Management 2.2 Re-elect Nigel Payne as Director For For Management 2.3 Re-elect Maud Motanyane as Director For For Management 3 Elect Daisy Naidoo as Director For For Management 4 Reappoint Ernst & Young Inc as For For Management Auditors of the Company and Marise Delport as the Designated Registered Auditor 5.1 Re-elect Bobby Johnston as Member of For For Management the Audit and Compliance Committee 5.2 Elect Daisy Naidoo as Member of the For For Management Audit and Compliance Committee 5.3 Re-elect Myles Ruck as Member of the For For Management Audit and Compliance Committee 5.4 Re-elect John Swain as Member of the For For Management Audit and Compliance Committee 6 Approve Remuneration Policy For For Management 7 Amend General Staff Share Trust to For For Management Allow Variable Vesting Periods 8 Amend General Staff Share Trust to For For Management Cause Vesting to be Conditional Upon a Growth in HEPS 9 Amend General Staff Share Trust to For For Management Prevent Vesting in the Event of Poor Performance 10 Amend Senior Management Share Trust to For For Management Allow Variable Vesting Periods 11 Amend Senior Management Share Trust to For For Management Cause Vesting to be Conditional Upon a Growth in HEPS 12 Amend Senior Management Share Trust to For For Management Prevent Vesting in the Event of Poor Performance 13 Amend Executive Share Trust to Allow For For Management Variable Vesting Periods 14 Amend Executive Share Trust to Cause For For Management Vesting to be Conditional Upon a Growth in HEPS 15 Amend Executive Share Trust to Prevent For For Management Vesting in the Event of Poor Performance 16 Amend Executive Share Trust to Extend For Against Management the Period of Exercise for Vested Options from 90 Days to Five Years 17 Amend Executive Share Trust to Allow For For Management the Board to Amend the Performance Criteria Determining Strike Price Discounts 18 Amend Executive Share Trust to For Against Management Increase the Maximum Allocation of Shares to 3,000,000 19 Amend Executive Director Share Trust For For Management to Allow Variable Vesting 20 Amend Executive Director Share Trust For For Management to Cause Vesting to be Conditional Upon a Growth in HEPS 21 Amend Executive Director Share Trust For For Management to Prevent the Vesting in Event of Poor Performance 22 Amend Executive Director Share Trust For Against Management to Extend the Period of Exercise for Vested Options from 90 Days to Five Years 23 Amend Executive Director Share Trust For Against Management to Increase the Maximum Allocation of Shares to 3,000,000 1.1 Approve Remuneration of Independent For For Management Non-executive Chairman of the Company 1.2 Approve Remuneration of Honorary For Against Management Chairman of the Company 1.3 Approve Remuneration of Lead Director For For Management of the Company 1.4 Approve Remuneration of Other Director For For Management of the Company 1.5 Approve Remuneration of Chairman of For For Management the Audit and Compliance Committee 1.6 Approve Remuneration of Member of the For For Management Audit and Compliance Committee 1.7 Approve Remuneration of Member of the For For Management Risk and Sustainability Committee 1.8 Approve Remuneration of Chairman of For For Management the Remuneration and Nominations Committee 1.9 Approve Remuneration of Member of the For For Management Remuneration and Nominations Committee 1.10 Approve Remuneration of Chairman of For For Management the Social and Ethics Committee 1.11 Approve Remuneration of Member of the For For Management Social and Ethics Committee 2 Adopt Memorandum of Incorporation For Against Management 3 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital 4 Approve Financial Assistance to For For Management Related or Inter-related Companies or Corporations NORWEGIAN AIR SHUTTLE ASA Ticker: NAS Security ID: R63179106 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For Did Not Vote Management 3 Designate Inspector(s) of Minutes of For Did Not Vote Management Meeting 4 Approve Notice of Meeting and Agenda For Did Not Vote Management 5 Receive Management's Report None None Management 6 Receive Corporate Governance Report None None Management 7 Approve Financial Statements and For Did Not Vote Management Statutory Reports; Approve Allocation of Income and Omission of Dividends 8 Approve Remuneration Policy And Other For Did Not Vote Management Terms of Employment For Executive Management 9 Reelect Ola Krohn-Fagervoll, Liv For Did Not Vote Management Berstad, and Marianne Wergeland-Jenssens as Directors 10 Approve Remuneration of Directors in For Did Not Vote Management the Amount of NOK 500,000 for Chairman, and NOK 275,000 for Regular Board Members, Approve Other Fees 11 Approve Remuneration of Auditors For Did Not Vote Management 12 Ratify Deloitte as Auditors For Did Not Vote Management 13 Authorize Share Repurchase Program and For Did Not Vote Management Reissuance of Repurchased Shares 14 Approve Creation of NOK 351,621 Pool For Did Not Vote Management of Capital without Preemptive Rights 15 Authorize Company to Call EGM with Two For Did Not Vote Management Weeks' Notice NOVATEK MICROELECTRONICS CORP. LTD. Ticker: 3034 Security ID: Y64153102 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve Amendments to Articles of For For Management Association 4 Approve Amendments to the Procedures For For Management for Endorsement and Guarantees 5 Approve Amendments to the Procedures For For Management for Lending Funds to Other Parties 6 Elect Director, a Representative of None Against Shareholder UMC with Shareholder No.1 7 Approve Release of Restrictions of For Against Management Competitive Activities of Newly Appointed Directors OC OERLIKON CORPORATION AG Ticker: OERL Security ID: H59187106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For Against Management 2.1 Approve Allocation of Income For For Management 2.2 Approve Dividends of CHF 0.25 per For For Management Share from Capital Contribution Reserves 3 Approve Discharge of Board and Senior For For Management Management 4.1.1 Reelect Tim Summers as Director For Against Management 4.1.2 Reelect Kurt Hausheer as Director For For Management 4.1.3 Reelect Gerhard Pegam as Director For For Management 4.1.4 Reelect Carl Stadelhofer as Director For Against Management 4.1.5 Reelect Hans Ziegler as Director For Against Management 4.2 Elect Mikhail Lifshitz as Director For Against Management 5 Ratify KPMG AG as Auditors For For Management OIL SEARCH LTD. Ticker: OSH Security ID: Y64695110 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAY 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 2 Elect Gerea Aopi as a Director For For Management 3 Elect Rick Lee as a Director For Against Management 4 Elect Keith Spence as a Director For Against Management 5 Elect Bart Philemon as a Director For Against Management 6 Elect Fiona Harris as a Director For For Management 7 Appoint Deloitte Touche Tohmatsu as For For Management Auditor of the Company 1 Approve the Grant of Up to 240,000 For For Management Performance Rights to Peter Botten, Managing Director of the Company 2 Approve the Grant of Up to 52,300 For For Management Performance Rights to Gerea Aopi, Executive Director of the Company 3 Approve the Grant of Up to 136,761 For For Management Restricted Shares to Peter Botten, Managing Director of the Company 4 Approve the Grant of Up to 36,464 For For Management Restricted Shares to Gerea Aopi, Executive Director of the Company 5 Approve the Increase in Maximum For For Management Aggregate Remuneration of Non-Executive Directors ORION CORP. Ticker: 001800 Security ID: Y88860104 Meeting Date: MAR 29, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 3,000 per Share 2 Elect Four Inside Directors and One For For Management Outside Director (Bundled) 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 4 Authorize Board to Fix Remuneration of For Against Management Internal Auditor ORIX CORP. Ticker: 8591 Security ID: J61933123 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Miyauchi, Yoshihiko For For Management 1.2 Elect Director Inoe, Makoto For For Management 1.3 Elect Director Urata, Haruyuki For For Management 1.4 Elect Director Umaki, Tamio For For Management 1.5 Elect Director Kojima, Kazuo For For Management 1.6 Elect Director Yamaya, Yoshiyuki For For Management 1.7 Elect Director Kadowaki, Katsutoshi For For Management 1.8 Elect Director Sasaki, Takeshi For For Management 1.9 Elect Director Tsujiyama, Eiko For For Management 1.10 Elect Director Robert Feldman For For Management 1.11 Elect Director Niinami, Takeshi For For Management 1.12 Elect Director Usui, Nobuaki For For Management 1.13 Elect Director Yasuda, Ryuuji For For Management OSSTEM IMPLANT CO. LTD. Ticker: 048260 Security ID: Y6586N101 Meeting Date: MAR 22, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3.1 Reelect Lee Il-Kyu as Inside Director For For Management 3.2 Reelect Lee Hae-Sin as Outside Director For Against Management 4 Appoint Shin Jae-Yong as Internal For For Management Auditor 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 6 Authorize Board to Fix Remuneration of For For Management Internal Auditor PANDORA HOLDING CO Ticker: PNDORA Security ID: K7681L102 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None None Management 2 Approve Financial Statements and For For Management Statutory Reports 3.1 Approve Remuneration of Directors for For For Management the Year 2012 3.2 Approve Remuneration of Directors in For For Management the Amount of DKK 2.6 million for Chairman, DKK 750,000 for Vice Chairman, and DKK 500,000 for Other Directors; Approve Remuneration for Committee Work 4 Approve Allocation of Income and For For Management Dividends of DKK 5.50 per Share 5 Approve Discharge of Management and For For Management Board 6a Reelect Allan Leighton as Director For For Management 6b Reelect Marcello Bottoli as Director For Abstain Management 6c Reelect Torben Sorensen as Director For For Management 6d Reelect Andrea Alvey as Director For For Management 6e Reelect Povl Frigast as Director For Abstain Management 6f Reelect Nikolaj Vejlsgaard as Director For Abstain Management 6g Elect Anders Boyer-Sogaard as New For For Management Director 6h Elect Ronica Wang as New Director For For Management 7 Ratify Ernst & Young as Auditors For Abstain Management 8 Other Business None None Management PARK 24 CO. Ticker: 4666 Security ID: J63581102 Meeting Date: JAN 29, 2013 Meeting Type: Annual Record Date: OCT 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 35 2.1 Elect Director Nishikawa, Koichi For For Management 2.2 Elect Director Sasaki, Kenichi For For Management 2.3 Elect Director Kondo, Tsugio For For Management 2.4 Elect Director Uenishi, Seishi For For Management 2.5 Elect Director Kawakami, Norifumi For For Management 3 Approve Stock Option Plan For Against Management 4 Appoint Alternate Statutory Auditor For Against Management Okuyama, Akio PERSIMMON PLC Ticker: PSN Security ID: G70202109 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Nicholas Wrigley as Director For For Management 4 Re-elect Jeffrey Fairburn as Director For For Management 5 Re-elect Michael Killoran as Director For For Management 6 Elect Nigel Greenaway as Director For For Management 7 Re-elect Richard Pennycook as Director For For Management 8 Re-elect Jonathan Davie as Director For For Management 9 Re-elect Mark Preston as Director For For Management 10 Elect Marion Sears as Director For For Management 11 Reappoint KPMG Audit plc as Auditors For For Management and Authorise Their Remuneration 12 Authorise Issue of Equity with For Against Management Pre-emptive Rights 13 Authorise Issue of Equity without For For Management Pre-emptive Rights 14 Authorise Market Purchase of Ordinary For For Management Shares 15 Authorise the Company to Call EGM with For For Management Two Weeks' Notice PERSIMMON PLC Ticker: PSN Security ID: G70202109 Meeting Date: APR 18, 2013 Meeting Type: Special Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Return of Cash to Shareholders For For Management PETROLEUM GEO-SERVICES ASA Ticker: PGS Security ID: R69628114 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Notice of Meeting and Agenda For Did Not Vote Management 2 Designate Inspector(s) of Minutes of For Did Not Vote Management Meeting 3 Approve Financial Statements and For Did Not Vote Management Statutory Reports 4 Approve Allocation of Income and For Did Not Vote Management Dividends of NOK 1.65 per Share 5 Approve Remuneration of Auditors for For Did Not Vote Management 2012 6a Elect Robert Gugen as Chairman For Did Not Vote Management 6b Elect Harald Norvik as Vice-Chairman For Did Not Vote Management 6c Elect Daniel Piette as Director For Did Not Vote Management 6d Elect Holly van Deursen as Director For Did Not Vote Management 6e Elect Annette Justad as Director For Did Not Vote Management 6f Elect Carol Bell as Director For Did Not Vote Management 6g Elect Ingar Skaug as Director For Did Not Vote Management 7a Elect Roger O'Neil as Chairman of For Did Not Vote Management Nominating Committee 7b Elect Maury Devine as Member of For Did Not Vote Management Nominating Committee 7c Elect Hanne Harlem as Member of For Did Not Vote Management Nominating Committee 8a Approve Remuneration of Directors and For Did Not Vote Management Nominating Committee Members for 2012 8b Approve Remuneration of Directors for For Did Not Vote Management 2013 8c Approve Remuneration of Nominating For Did Not Vote Management Committee Members for 2013 9 Authorize Share Repurchase Program For Did Not Vote Management 10 Approve Remuneration Policy And Other For Did Not Vote Management Terms of Employment For Executive Management 11 Authorize Restricted Stock Plan For Did Not Vote Management 12a Approve Share Issuance Without For Did Not Vote Management Preemptive Rights 12b Approve Issuance of Shares in Support For Did Not Vote Management of Incentive Plans 13 Approve Issuance of Convertible Loans For Did Not Vote Management 14 Approve Director Indemnification For Did Not Vote Management 15 Move Registered Office from Baerum to For Did Not Vote Management Oslo 16 Discuss Corporate Governance Statement None None Management PRYSMIAN S.P.A. Ticker: PRY Security ID: T7630L105 Meeting Date: APR 16, 2013 Meeting Type: Annual/Special Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Statutory Reports, and Allocation of Income 2.1 Slate 1 Submitted by Clubtre Srl None For Shareholder 2.2 Slate 2 Submitted by Institutional None Did Not Vote Shareholder Investors 3 Approve Internal Statutory Auditors' None For Shareholder Remuneration 4 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 5 Approve Employee Stock Purchase Plan For For Management 6 Approve Remuneration Report For For Management 1 Authorize Issuance of 13,444,113 For For Management Shares without Preemptive Rights to Service Convertible Bonds Reserved for Institutional Investors PT SEMEN GRESIK (PERSERO) TBK Ticker: SMGR Security ID: Y7142G168 Meeting Date: DEC 20, 2012 Meeting Type: Special Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Company Name For For Management 2 Amend Articles of Association For For Management PT SEMEN INDONESIA (PERSERO) TBK Ticker: SMGR Security ID: Y7142G168 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports of the Company and Discharge Directors and Commissioners 2 Approve Annual Report of the For For Management Partnership and Community Development Program (PCDP) and Discharge Directors and Commissioners 3 Approve Allocation of Income For For Management 4 Approve Remuneration of Directors and For For Management Commissioners 5 Approve Auditors of the Company and For For Management PCDP 6 Ratify Ministerial Regulation of For For Management State-Owned Enterprise No. PER-12/MBU/2012 concerning Supporting Organs of the Board of Commissioners of State-Owned Enterprise 7 Elect Directors and Commissioners For Against Management PUBLICIS GROUPE SA Ticker: PUB Security ID: F7607Z165 Meeting Date: MAY 29, 2013 Meeting Type: Annual/Special Record Date: MAY 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.90 per Share 4 Approve Stock Dividend Program For For Management 5 Acknowledge Auditors' Special Report For For Management on Related-Party Transactions Mentioning the Absence of New Transactions 6 Elect Jean Charest as Supervisory For For Management Board Member 7 Renew Appointment of Ernst and Young For For Management et Autres as Auditor 8 Renew Appointment of Auditex as For For Management Alternate Auditor 9 Advisory Vote to Ratify Elisabeth For For Management Badinter Compensation 10 Advisory Vote to Ratify Maurice Levy For For Management Compensation 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 14 Million 14 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 15 Authorize up to 3 Percent of Issued For For Management Capital for Use in Stock Option Plan 16 Approve Employee Stock Purchase Plan For For Management 17 Approve Employee Indirect Stock For For Management Purchase Plan for International Employees 18 Amend Article 13 II of Bylaws Re: For For Management Length of Term and Reelection of Supervisory Board Members 19 Amend Article 19 of Bylaws Re: Webcast For For Management of General Meetings 20 Amend Article 20 of Bylaws Re: For For Management Attendance to General Meetings via Visioconference, Telecommunication, and Webcast 21 Amend Article 21 of Bylaws Re: Proxy For For Management Voting 22 Authorize Filing of Required For For Management Documents/Other Formalities SALVATORE FERRAGAMO S.P.A Ticker: SFER Security ID: T80736100 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Statutory Reports, and Allocation of Income 2 Approve Remuneration Report For Against Management SEVEN BANK LTD Ticker: 8410 Security ID: J7164A104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anzai, Takashi For For Management 1.2 Elect Director Wakasugi, Masatoshi For For Management 1.3 Elect Director Futagoishi, Kensuke For For Management 1.4 Elect Director Funatake, Yasuaki For For Management 1.5 Elect Director Ishiguro, Kazuhiko For For Management 1.6 Elect Director Oizumi, Taku For For Management 1.7 Elect Director Ohashi, Yoji For For Management 1.8 Elect Director Miyazaki, Yuuko For For Management 1.9 Elect Director Ohashi, Shuuji For For Management 1.10 Elect Director Okina, Yuri For For Management 1.11 Elect Director Shimizu, Akihiko For For Management 2.1 Appoint Statutory Auditor Matsuo, For For Management Kunihiro 2.2 Appoint Statutory Auditor Ikeda, For For Management Toshiaki SHENZHOU INTERNATIONAL GROUP HOLDINGS LTD. Ticker: 02313 Security ID: G8087W101 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAY 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final and Special Dividend For For Management 3 Elect Ma Jianrong as Director For Against Management 4 Elect Ma Renhe as Director For Against Management 5 Elect Zheng Miaohui as Director For For Management 6 Elect Qiu Weiguo as Director For For Management 7 Authorize Board to Fix Remuneration of For For Management Directors 8 Appoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Authorize Reissuance of Repurchased For Against Management Shares SKY DEUTSCHLAND AG Ticker: SKYD Security ID: D6997G102 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Discharge of Management Board For Did Not Vote Management for Fiscal 2012 3 Approve Discharge of Supervisory Board For Did Not Vote Management for Fiscal 2012 4 Ratify KPMG AG as Auditors for Fiscal For Did Not Vote Management 2013 5a Elect Harald Roesch to the Supervisory For Did Not Vote Management Board 5b Elect James Murdoch to the Supervisory For Did Not Vote Management Board 6 Approve Creation of EUR 147.4 Million For Did Not Vote Management Pool of Capital with Partial Exclusion of Preemptive Rights 7 Amend Articles Re: Remuneration of For Did Not Vote Management Supervisory Board SM PRIME HOLDINGS, INC. Ticker: SMPH Security ID: Y8076N112 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous Meeting For For Management Held on April 24, 2012 2 Approve Annual Report of Management For For Management 3.1 Elect Henry Sy, Sr. as a Director For For Management 3.2 Elect Henry T. Sy, Jr. as a Director For For Management 3.3 Elect Hans T. Sy as a Director For For Management 3.4 Elect Herbert T. Sy as a Director For For Management 3.5 Elect Jorge T. Mendiola as a Director For For Management 3.6 Elect Jose L. Cuisia, Jr. as a Director For For Management 3.7 Elect Gregorio U. Kilayko as a Director For For Management 3.8 Elect Joselito H. Sibayan as a Director For For Management 4 Elect Sycip Gorres Velayo & Co. as For For Management Independent Auditors 5 Other Matters For Against Management SMURFIT KAPPA GROUP PLC Ticker: SK3 Security ID: G8248F104 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAY 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Christel Bories a Director For For Management 5a Re-elect Liam O'Mahony as Director For For Management 5b Re-elect Gary McGann as Director For Against Management 5c Re-elect Anthony Smurfit as Director For For Management 5d Re-elect Ian Curley as Director For For Management 5e Re-elect Frits Beurskens as Director For For Management 5f Re-elect Thomas Brodin as Director For For Management 5g Re-elect Irial Finan as Director For For Management 5h Re-elect Samuel Mencoff as Director For Against Management 5i Re-elect Roberto Newell as Director For For Management 5j Re-elect Nicanor Restrepo as Director For For Management 5k Re-elect Paul Stecko as Director For For Management 5l Re-elect Rosemary Thorne as Director For For Management 6 Authorise Board to Fix Remuneration of For For Management Auditors 7 Authorise Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights 8 Authorise Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 9 Authorise Share Repurchase up to 10 For For Management Percent of Issued Share Capital 10 Authorise the Company to Call EGM with For For Management Two Weeks Notice 11 Amend Articles of Association For For Management SURUGA BANK LTD. Ticker: 8358 Security ID: J78400108 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Okano, Mitsuyoshi For For Management 1.2 Elect Director Okano, Kinosuke For For Management 1.3 Elect Director Shirai, Toshihiko For For Management 1.4 Elect Director Mochizuki, Kazuya For For Management 1.5 Elect Director Uchiyama, Yoshiro For For Management 1.6 Elect Director Haibara, Toshiyuki For For Management 1.7 Elect Director Yagi, Takeshi For For Management 1.8 Elect Director Yahagi, Tsuneo For For Management 1.9 Elect Director Naruke, Makoto For For Management 1.10 Elect Director Ando, Yoshinori For For Management SVENSKA CELLULOSA AB (SCA) Ticker: Security ID: W90152120 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Elect Chairman of Meeting For For Management 2 Prepare and Approve List of For For Management Shareholders 3 Designate Inspector(s) of Minutes of For For Management Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Approve Agenda of Meeting For For Management 6 Receive Financial Statements and None None Management Statutory Reports 7 Receive Review by Chairman and CEO None None Management 8a Approve Financial Statements and For For Management Statutory Reports 8b Approve Allocation of Income and For For Management Dividends of SEK 4.50 per Share 8c Approve Discharge of Board and For For Management President 9 Determine Number of Members (9) and For For Management Deputy Members of Board (0) 10 Fix Number of Auditors (1) For For Management 11 Approve Remuneration of Directors in For Against Management the Amount of SEK 1.65 Million for Chairman, and SEK 550,000 for Non-Executive Directors; Approve Remuneration of Auditors 12 Reelect Par Boman, Rolf Borjesson, Jan For Against Management Johansson, Leif Johansson, Louise Julian, Sverker Martin-Lof, Bert Nordberg, Anders Nyren, and Barbara Thoralfsson as Directors 13 Ratify PricewaterhouseCoopers AB as For For Management Auditors 14 Approve Remuneration Policy And Other For Against Management Terms of Employment For Executive Management 15 Amend Articles Re: Insert Gender Quota None Against Shareholder for Board of Directors 16 Close Meeting None None Management SXC HEALTH SOLUTIONS CORP. Ticker: SXCI Security ID: 78505P100 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Change Company Name to Catamaran For For Management Corporation 4 Adjourn Meeting For Against Management SYSMEX CORP Ticker: 6869 Security ID: J7864H102 Meeting Date: JUN 21, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 23 2.1 Elect Director Ietsugu, Hisashi For For Management 2.2 Elect Director Hayashi, Masayoshi For For Management 2.3 Elect Director Nakajima, Yukio For For Management 2.4 Elect Director Tamura, Koji For For Management 2.5 Elect Director Obe, Kazuya For For Management 2.6 Elect Director Watanabe, Mitsuru For For Management 2.7 Elect Director Nishiura, Susumu For For Management TAYLOR WIMPEY PLC Ticker: TW. Security ID: G86954107 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: APR 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Re-elect Kevin Beeston as Director For For Management 4 Re-elect Pete Redfern as Director For Against Management 5 Re-elect Ryan Mangold as Director For For Management 6 Re-elect James Jordan as Director For For Management 7 Re-elect Kate Barker as Director For For Management 8 Re-elect Mike Hussey as Director For For Management 9 Re-elect Anthony Reading as Director For For Management 10 Re-elect Robert Rowley as Director For For Management 11 Reappoint Deloitte LLP as Auditors For For Management 12 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 13 Authorise Issue of Equity with For For Management Pre-emptive Rights 14 Authorise Issue of Equity without For For Management Pre-emptive Rights 15 Authorise Market Purchase of Ordinary For For Management Shares 16 Approve Remuneration Report For For Management 17 Authorise EU Political Donations and For Against Management Expenditure 18 Approve Savings-Related Share Option For For Management Plan 19 Approve Share Incentive Plan For For Management 20 Approve Sale of an Apartment and For For Management Parking Space by Taylor Wimpey UK Limited to Pete Redfern 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice TECHTRONIC INDUSTRIES CO., LTD. Ticker: 00669 Security ID: Y8563B159 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAY 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Patrick Kin Wah Chan as Director For For Management 3b Elect Roy Chi Ping Chung as Director For For Management 3c Elect Joel Arthur Schleicher as For For Management Director 3d Elect Christopher Patrick Langley as For For Management Director 3e Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Share Repurchase Program For For Management 7 Authorize Reissuance of Repurchased For Against Management Shares THE LINK REAL ESTATE INVESTMENT TRUST Ticker: 00823 Security ID: Y5281M111 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: JUL 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Note Financial Statements and None None Management Statutory Reports 2 Note the Appointment of Auditor of The None None Management Link REIT and Fixing Their Remuneration 3a Reelect Anthony Chow Wing Kin as For For Management Independent Non-Executive Director 3b Reelect William Chan Chak Cheung as For For Management Independent Non-Executive Director 3c Reelect David Charles Watt as For For Management Independent Non-Executive Director 4 Authorize Repurchase of Up to 10 For For Management Percent of Issued Units 5 Approve Expansion of the Asset Class For For Management of The Link REIT's Investment Strategy 6 Approve Expanded Asset Class For For Management Consequential Amendment 7 Approve Charitable Amendments For For Management 8 Amend Ancillary Trust Deed to Allow For For Management Manager to Establish Subsidiaries 9 Approve Ancillary Trust Deed For For Management Amendments Relating to Special Purpose Vehicles of The Link REIT in the Trust Deed THE WEIR GROUP PLC Ticker: WEIR Security ID: G95248137 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Elect Charles Berry as Director For For Management 5 Re-elect Keith Cochrane as Director For Against Management 6 Re-elect Alan Ferguson as Director For For Management 7 Re-elect Melanie Gee as Director For For Management 8 Re-elect Richard Menell as Director For For Management 9 Re-elect John Mogford as Director For For Management 10 Re-elect Lord Robertson of Port Ellen For For Management as Director 11 Re-elect Lord Smith of Kelvin as For For Management Director 12 Re-elect Jon Stanton as Director For For Management 13 Reappoint Ernst & Young LLP as Auditors For For Management 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise Market Purchase of Ordinary For For Management Shares 18 Authorise the Company to Call EGM with For For Management Two Weeks' Notice THK CO. LTD. Ticker: 6481 Security ID: J83345108 Meeting Date: JUN 15, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 9 2 Amend Articles To Streamline Board For For Management Structure 3.1 Elect Director Teramachi, Akihiro For For Management 3.2 Elect Director Teramachi, Toshihiro For For Management 3.3 Elect Director Imano, Hiroshi For For Management 3.4 Elect Director Okubo, Takashi For For Management 3.5 Elect Director Hayashida, Tetsuya For For Management 3.6 Elect Director Kuwabara, Junichi For For Management 3.7 Elect Director Hoshino, Takanobu For For Management 3.8 Elect Director Maki, Nobuyuki For For Management 3.9 Elect Director Kiuchi, Hideyuki For For Management 3.10 Elect Director Sakai, Junichi For For Management 3.11 Elect Director Ishikawa, Hirokazu For For Management 3.12 Elect Director Shimomaki, Junji For For Management 3.13 Elect Director Hoshide, Kaoru For For Management 3.14 Elect Director Kambe, Akihiko For For Management 3.15 Elect Director Ito, Sakae For For Management 3.16 Elect Director Kainosho, Masaaki For For Management 4 Appoint Statutory Auditor Watanabe, For For Management Shizuo TOKYU LAND CORP. Ticker: 8815 Security ID: J88849120 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 3.5 2 Approve Formation of Joint Holding For For Management Company with Tokyu Community Corp. and Tokyu Livable, Inc. 3.1 Elect Director Ueki, Masatake For Against Management 3.2 Elect Director Kanazashi, Kiyoshi For Against Management 3.3 Elect Director Okamoto, Ushio For For Management 3.4 Elect Director Ogura, Satoshi For For Management 3.5 Elect Director Otaki, Iwao For For Management 3.6 Elect Director Saegusa, Toshiyuki For For Management 3.7 Elect Director Uemura, Hitoshi For For Management 3.8 Elect Director Okuma, Yuuji For For Management 3.9 Elect Director Nomoto, Hirofumi For For Management 3.10 Elect Director Nakajima, Yoshihiro For For Management 3.11 Elect Director Nakamura, Motonori For For Management TOPDANMARK AS Ticker: TOP Security ID: K96213176 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None None Management 2 Receive Financial Statements and None None Management Statutory Reports 3 Approve Financial Statements and For For Management Statutory Report; Approve Allocation of Income 4a Elect Anders Friis as Director For For Management 4b Elect Jens Maaloe as Director For For Management 4c Elect Birgitte Nielsen as Director For For Management 4d Elect Michael Rasmussen as Director For For Management 4e Elect Annette Sadolin as Director For For Management 4f Elect Soren Sorensen as Director For For Management 5.a.1 Approve Issuance of Convertible Bonds For For Management without Preemptive Rights up to Aggregate Nominal Amount of DKK 2.5 Million; Approve Creation of DKK 2.5 Million Pool of Capital without Preemptive Rights; Amend Articles Accordingly 5.a.2 Amend Articles Re: Comply with For For Management Legislation; Authorize Board to Make Changes 5.b Approve DKK 12.5 Million Reduction in For For Management Share Capital via Share Cancellation 6 Ratify Deloitte as Auditors For Abstain Management 7 Other Business None None Management TOYO SUISAN KAISHA LTD. Ticker: 2875 Security ID: 892306101 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 30 2.1 Elect Director Tsutsumi, Tadasu For For Management 2.2 Elect Director Obata, Kazuo For For Management 2.3 Elect Director Yoshino, Hiroji For For Management 2.4 Elect Director Imamura, Masanari For For Management 2.5 Elect Director Minami, Hiroyuki For For Management 2.6 Elect Director Yamamoto, Kazuo For For Management 2.7 Elect Director Yoshimura, Tsutomu For For Management 2.8 Elect Director Sugawara, Kenji For For Management 2.9 Elect Director Oikawa, Masaharu For For Management 2.10 Elect Director Fujiya, Tadashi For For Management 2.11 Elect Director Ichishima, Hisao For For Management 2.12 Elect Director Iizuka, Osamu For For Management 2.13 Elect Director Sumimoto, Noritaka For For Management 2.14 Elect Director Oki, Hitoshi For For Management 2.15 Elect Director Toyoda, Tsutomu For For Management 2.16 Elect Director Makiya, Rieko For For Management 2.17 Elect Director Hamada, Tomoko For For Management 3 Appoint Alternate Statutory Auditor For For Management Ushijima, Tsutomu 4 Approve Annual Bonus Payment to For For Management Directors TRAKYA CAM SANAYII AS Ticker: TRKCM Security ID: M8811Q100 Meeting Date: APR 05, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For For Management Authorize Presiding Council to Sign Minutes of Meeting 2 Accept Statutory Reports For For Management 3 Accept Financial Statements For For Management 4 Approve Discharge of Board and Auditors For For Management 5 Approve Director Remuneration For For Management 6 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 7 Receive Information on Profit None None Management Distribution Policy 8 Approve Allocation of Income For For Management 9 Amend Company Articles For For Management 10 Ratify External Auditors For For Management 11 Approve Working Principles of the For For Management General Assembly 12 Receive Information on Remuneration None None Management Policy 13 Receive Information on Related Party None None Management Transactions 14 Receive Information on Company None None Management Disclosure Policy 15 Approve Upper Limit of Donations for For Against Management 2013 and Receive Information on Donations made in 2012 16 Receive Information on the Guarantees, None None Management Pledges, and Mortgages Provided by the Company to Third Parties TRAVIS PERKINS PLC Ticker: TPK Security ID: G90202105 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Elect Tony Buffin as Director For For Management 4 Re-elect Chris Bunker as Director For Against Management 5 Re-elect John Coleman as Director For For Management 6 Re-elect Andrew Simon as Director For For Management 7 Re-elect Ruth Anderson as Director For For Management 8 Re-elect Geoff Cooper as Director For For Management 9 Re-elect John Carter as Director For For Management 10 Re-elect Robert Walker as Director For For Management 11 Reappoint Deloitte LLP as Auditors For For Management 12 Authorise Board to Fix Remuneration of For For Management Auditors 13 Approve Remuneration Report For Against Management 14 Approve Deferred Share Bonus Plan For For Management 15 Authorise Issue of Equity with For Against Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 18 Authorise Market Purchase of Ordinary For For Management Shares TREASURY WINE ESTATES LTD. Ticker: TWE Security ID: Q9194S107 Meeting Date: OCT 22, 2012 Meeting Type: Annual Record Date: OCT 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 2 Approve the Remuneration Report For Against Management 3 Elect Peter Hearl as a Director For For Management 4 Elect Garry Hounsell as a Director For For Management 5 Elect Ed Chan as a Director For For Management 6 Elect Michael Cheek as a Director For For Management 7 Approve the Grant of 623,556 For Abstain Management Performance Rights to David Dearie, Chief Executive Officer of the Company 8 Approve the Increase in Maximum None For Management Aggregate Remuneration of Non-Executive Directors UBM PLC Ticker: UBM Security ID: G91709108 Meeting Date: NOV 26, 2012 Meeting Type: Special Record Date: NOV 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt New Articles of Association For For Management UBM PLC Ticker: UBM Security ID: G91709108 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Reappoint Ernst & Young LLP as Auditors For For Management 5 Authorise Board to Fix Remuneration of For For Management Auditors 6 Re-elect Dame Helen Alexander as For For Management Director 7 Re-elect Alan Gillespie as Director For For Management 8 Re-elect Robert Gray as Director For For Management 9 Re-elect Pradeep Kar as Director For For Management 10 Re-elect David Levin as Director For For Management 11 Re-elect Greg Lock as Director For For Management 12 Re-elect Terry Neill as Director For For Management 13 Re-elect Jonathan Newcomb as Director For For Management 14 Re-elect Karen Thomson as Director For For Management 15 Authorise Issue of Equity with For Against Management Pre-emptive Rights 16 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares UNIVERSAL ROBINA CORPORATION Ticker: URC Security ID: Y9297P100 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 2 Approve Minutes of Shareholder Meeting For For Management Held April 18, 2012 and Special Meeting Held on Jan. 24, 2013 3 Approve Annual Report and Financial For For Management Statements for the Preceding Year 4.1 Elect John L. Gokongwei Jr. as a For For Management Director 4.2 Elect James L. Go as a Director For For Management 4.3 Elect Lance Y. Gokongwei as a Director For For Management 4.4 Elect Johnson Robert G. Go Jr. as a For For Management Director 4.5 Elect Wilfrido E. Sanchez as a Director For For Management 4.6 Elect Patrick Henry C. Go as a Director For Against Management 4.7 Elect Roberto G. Coyiuto Jr. as a For For Management Director 4.8 Elect Pascual S. Guerzon as a Director For For Management 4.9 Elect Frederick D. Go as a Director For For Management 5 Elect External Auditors For For Management 6 Ratify All Acts of the Board of For For Management Directors and Management VALEO Ticker: FR Security ID: F96221126 Meeting Date: JUN 06, 2013 Meeting Type: Annual/Special Record Date: MAY 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Reelect Gerard Blanc as Director For For Management 4 Reelect Michael Jay as Director For For Management 5 Elect Sophie Dutordoir as Director For For Management 6 Approve Allocation of Income and For For Management Dividends of EUR 1.50 per Share 7 Approve Auditors' Special Report on For For Management Related-Party Transactions 8 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 40 Million 10 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 23 Million 11 Authorize Capitalization of Reserves For For Management of Up to EUR 30 Million for Bonus Issue or Increase in Par Value 12 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegations Submitted to Shareholders Vote Above 13 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 14 Approve Employee Stock Purchase Plan For For Management 15 Authorize Filing of Required For For Management Documents/Other Formalities VALLOUREC Ticker: VK Security ID: F95922104 Meeting Date: MAY 30, 2013 Meeting Type: Annual/Special Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.69 per Share 4 Approve Stock Dividend Program (New For For Management Shares) 5 Approve Severance Payment Agreement For For Management with Philippe Crouzet 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 99.95 Million 8 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 24.98 Million 9 Approve Issuance of Equity or For For Management Equity-Linked Securities for Private Placements up to Aggregate Nominal Amount of EUR 24.98 Million 10 Authorize Board to Set Issue Price for For For Management 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights under Items 8 and 9 11 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 7 to 10 Above 12 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 13 Authorize Capital Increase of Up to For For Management EUR 24.98 Million for Future Exchange Offers 14 Authorize Issuance of Equity upon For For Management Conversion of a Subsidiary's Equity-Linked Securities for up to EUR 24.98 Million 15 Authorize Capitalization of Reserves For For Management of Up to EUR 75 Million for Bonus Issue or Increase in Par Value 16 Approve Issuance of Securities For For Management Convertible into Debt up to an Aggregate Amount of EUR 1.5 Billion 17 Approve Employee Stock Purchase Plan For For Management 18 Approve Stock Purchase Plan Reserved For For Management for International Employees 19 Approve Employee Indirect Stock For For Management Purchase Plan for International Employees 20 Approve Restricted Stock Plan in For For Management Connection with Employees Stock Plan 21 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 22 Authorize Filing of Required For For Management Documents/Other Formalities 23 Approve Agreement with Philippe For Against Management Crouzet Re: Rights to Exercise Unvested Stock-Based Compensation Awards Post-Mandate 24 Approve Agreement with Philippe For For Management Crouzet Re: Non Compete Agreement VISCOFAN S.A. Ticker: VIS Security ID: E97579192 Meeting Date: APR 29, 2013 Meeting Type: Annual/Special Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated For For Management Financial Statements, Discharge Directors, Allocation of Income, and Distribution of Dividends 2 Approve Balance Sheets For For Management 3 Renew Appointment of Ernst & Young as For For Management Auditor 4 Amend Article 27 Re: Director For For Management Independence Definition 5 Amend Articles 27 and 30 Re: Director For For Management Remuneration 6 Authorize Share Repurchase Program For For Management 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions 8 Advisory Vote on Remuneration Policy For For Management Report WARTSILA OYJ Ticker: WRT1V Security ID: X98155116 Meeting Date: MAR 07, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Call the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 1.00 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 120,000 for Chairman, EUR 90,000 for Vice Chairman, and EUR 60,000 for Other Directors; Approve Meeting Fees; Approve Remuneration for Committee Work 11 Fix Number of Directors at Nine For For Management 12 Reelect Maarit Aarni-Sirvio, For Against Management Kaj-Gustaf Bergh (Vice Chairman), Alexander Ehrnrooth, Paul Ehrnrooth, Gunilla Nordstrom, Mikael Lilius (Chairman), Markus Rauramo, and Matti Vuoria as Directors; Elect Sune Carlsson as New Director 13 Approve Remuneration of Auditors For For Management 14 Ratify KPMG as Auditors For For Management 15a Authorize Share Repurchase of up to 19 For For Management Million Issued Shares 15b Authorize Reissuance of up to 19 For For Management Million Repurchased Shares 16 Close Meeting None None Management WEST FRASER TIMBER CO. LTD. Ticker: WFT Security ID: 952845105 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2.1 Elect Director Hank Ketcham For For Management 2.2 Elect Director Clark S. Binkley For For Management 2.3 Elect Director J. Duncan Gibson For For Management 2.4 Elect Director Samuel W. Ketcham For For Management 2.5 Elect Director Harald H. Ludwig For For Management 2.6 Elect Director Gerald J. Miller For For Management 2.7 Elect Director Robert L. Phillips For For Management 2.8 Elect Director Janice G. Rennie For For Management 2.9 Elect Director Ted Seraphim For For Management 2 Elect Hank Ketcham, Clark S. Binkley, For Did Not Vote Management J. Duncan Gibson, Samuel W. Ketcham, Harald H. Ludwig, Gerald J. Miller, Robert L. Phillips, Janice G. Rennie and Ted Seraphim as Directors 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration WIRECARD AG Ticker: WDI Security ID: D22359133 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: MAY 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.11 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2012 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2012 5 Ratify Ernst & Young as Auditors for For For Management Fiscal 2013 WOLSELEY PLC Ticker: WOS Security ID: G9736L108 Meeting Date: NOV 29, 2012 Meeting Type: Annual Record Date: NOV 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Tessa Bamford as Director For For Management 5 Re-elect Michael Clarke as Director For For Management 6 Re-elect Gareth Davis as Director For For Management 7 Re-elect Andrew Duff as Director For For Management 8 Re-elect John Martin as Director For For Management 9 Re-elect Ian Meakins as Director For For Management 10 Re-elect Frank Roach as Director For For Management 11 Re-elect Michael Wareing as Director For For Management 12 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 13 Authorise Board to Fix Remuneration of For For Management Auditors 14 Authorise EU Political Donations and For For Management Expenditure 15 Authorise Issue of Equity with For Against Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise Market Purchase of Ordinary For For Management Shares 18 Approve Special Dividend and the For For Management Associated Share Consolidation 19 Approve Long Term Incentive Plan For Against Management 20 Approve Executive Share Option Plan For Against Management YAMANA GOLD INC. Ticker: YRI Security ID: 98462Y100 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Marrone For For Management 1.2 Elect Director Patrick J. Mars For For Management 1.3 Elect Director John Begeman For For Management 1.4 Elect Director Alexander Davidson For For Management 1.5 Elect Director Richard Graff For For Management 1.6 Elect Director Nigel Lees For For Management 1.7 Elect Director Juvenal Mesquita Filho For For Management 1.8 Elect Director Carl Renzoni For For Management 1.9 Elect Director Antenor F. Silva, Jr. For For Management 1.10 Elect Director Dino Titaro For For Management 2 Ratify Deloitte LLP as Auditors For For Management YES BANK LIMITED Ticker: 532648 Security ID: Y97636107 Meeting Date: JUL 14, 2012 Meeting Type: Annual Record Date: JUL 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.00 Per Share For For Management 3 Reelect S.L. Kapur as Director For Against Management 4 Reelect A.K. Mago as Director For For Management 5 Approve S.R. Batliboi & Co. as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Elect M. Sabharwal as Director For For Management 7 Approve Revision in Remuneration of R. For For Management Kapoor, Managing Director and CEO 8 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights International Growth ADECCO SA Ticker: ADEN Security ID: H00392318 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For Against Management 2.1 Approve Allocation of Income For For Management 2.2 Approve Dividends of CHF 1.80 per For For Management Share from Free Reserves 3 Approve Discharge of Board and Senior For For Management Management 4.1 Reelect Rolf Doerig as Director For For Management 4.2 Reelect Dominique-Jean Chartier as For For Management Director 4.3 Reelect Alexander Gut as Director For For Management 4.4 Reelect Andreas Jacobs as Director For Against Management 4.5 Reelect Didier Lamouche as Director For For Management 4.6 Reelect Thomas O'Neill as Director For For Management 4.7 Reelect David Prince as Director For For Management 4.8 Reelect Wanda Rapaczynski as Director For For Management 5 Ratify Ernst & Young SA as Auditors For For Management ADIDAS AG Ticker: ADS Security ID: D0066B185 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Allocation of Income and For Did Not Vote Management Dividends of EUR 1.35 per Share 3 Approve Discharge of Management Board For Did Not Vote Management for Fiscal 2012 4 Approve Discharge of Supervisory Board For Did Not Vote Management for Fiscal 2012 5 Approve Amendments of Affiliation For Did Not Vote Management Agreements with Subsidiaries 6 Approve Creation of EUR 50 Million For Did Not Vote Management Pool of Capital with Preemptive Rights 7 Approve Creation of EUR 25 Million For Did Not Vote Management Pool of Capital without Preemptive Rights 8 Approve Creation of EUR 20 Million For Did Not Vote Management Pool of Capital with Partial Exclusion of Preemptive Rights 9 Ratify KPMG AG as Auditors for Fiscal For Did Not Vote Management 2013 AIA GROUP LTD. Ticker: 01299 Security ID: Y002A1105 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Elect Barry Chun-Yuen Cheung as For For Management Director 4 Elect George Yong-Boon Yeo as Director For For Management 5 Elect Narongchai Akrasanee as Director For For Management 6 Elect Qin Xiao as Director For Against Management 7 Elect Mark Edward Tucker as Director For Against Management 8 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 9a Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 9b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9c Approve Allotment and Issuance of For For Management Additional Shares Under the Restricted Share Unit Scheme 10 Amend Articles of Association of the For For Management Company AKZO NOBEL NV Ticker: AKZA Security ID: N01803100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3a Adopt Financial Statements For For Management 3b Approve Allocation of Income For For Management 3c Receive Explanation on Company's None None Management Reserves and Dividend Policy 3d Approve Dividends of EUR 1.45 Per Share For For Management 4a Approve Discharge of Management Board For For Management 4b Approve Discharge of Supervisory Board For For Management 5a Amend Executive Incentive Bonus Plan For For Management 5b Approve Continuation of Restricted For For Management Stock Plan with Additional Performance Criterion 6a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 6b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6a 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Other Business (Non-Voting) and Closing None None Management ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: B6399C107 Meeting Date: APR 24, 2013 Meeting Type: Annual/Special Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1a Receive Special Board Report None None Management A1b Receive Special Auditor Report None None Management A1c Eliminate Preemptive Rights Re: For Against Management Issuance of Subscription Rights A1d Approve Non-Employee Director Stock For Against Management Option Plan: Issuance of 185,000 Warrants A1e Renew Authorization to Increase Share For Against Management Capital within the Framework of Authorized Capital: Issuance of Warrants under item A1d A1f Approve Deviation from Belgian Company For Against Management Law Provision Re: Grant of Warrants to Non-Executive Directors A1g Authorize Implementation of Approved For Against Management Resolutions and Filing of Required Documents/Formalities at Trade Registry B1 Receive Directors' Reports (Non-Voting) None None Management B2 Receive Auditors' Reports (Non-Voting) None None Management B3 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) B4 Approve Financial Statements, For For Management Allocation of Income, and Dividends of EUR 1.70 per Share B5 Approve Discharge of Directors For For Management B6 Approve Discharge of Auditors For For Management B7 Reelect Kees Storm as Director For For Management
